EXHIBIT 10.24

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

COLLABORATION AND LICENSE AGREEMENT

 

This COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is entered into on
February 13, 2006 (the “Effective Date”) between AFFYMAX, INC., a Delaware
corporation, with its principal place of business at 4001 Miranda Avenue, Palo
Alto, CA  94304, U.S.A. (“Affymax”), and TAKEDA PHARMACEUTICAL COMPANY LIMITED,
a company incorporated under the laws of Japan, with a place of business at 1-1,
Doshomachi 4-chome, Chuo-ku, Osaka, 540-8645, Japan (“Collaborator”).  Affymax
and Collaborator are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Affymax is developing its proprietary pegylated [ * ] drug candidate
designated by Affymax as Hematide™ for the treatment of anemia in patients with
chronic kidney disease and cancer;

 

WHEREAS, Collaborator possesses substantial resources and expertise in the
development, marketing, and commercialization of pharmaceutical products in
Japan;

 

WHEREAS, Collaborator desires to obtain exclusive rights to develop further and
commercialize Hematide in Japan, and Affymax is willing to grant such rights on
the terms and conditions hereof.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

ARTICLE 1

DEFINITIONS

2

 

1.1

“Affiliate”

2

 

1.2

“Affymax House Marks”

2

 

1.3

“Affymax Know-How”

2

 

1.4

“Affymax Patent”

3

 

1.5

“Affymax Technology”

3

 

1.6

“Affymax Territory”

3

 

1.7

“Alternative ESA”

3

 

1.8

“Backup Product”

3

 

1.9

“Bulk Hematide”

3

 

1.10

“Claims”

3

 

1.11

“CTA”

3

 

1.12

“Collaborator Know-How”

4

 

1.13

“Collaborator Patent”

4

 

1.14

“Collaborator Technology”

4

 

1.15

“Commercialization”

4

 

1.16

“Confidential Information”

4

 

1.17

“Control”

4

 

1.18

“Develop” or “Development”

5

 

1.19

“Development Plan”

5

 

1.20

“Diligent Efforts”

5

 

1.21

“[ * ]”

5

 

1.22

“Dollar”

5

 

1.23

“EMEA”

5

 

1.24

“ESA”

6

 

1.25

“FDA”

6

 

1.26

“FD&C Act”

6

 

1.27

“Field”

6

 

1.28

“Finished Manufacture”

6

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

 

1.29

“Finished Product”

6

 

1.30

“First Commercial Sale”

6

 

1.31

“Formulation Technology”

6

 

1.32

“Good Clinical Practices” or “GCP”

6

 

1.33

“Good Laboratory Practices” or “GLP”

7

 

1.34

“Good Manufacturing Practices” or “GMP”

7

 

1.35

“Governmental Authority”

7

 

1.36

“Hematide”

7

 

1.37

“IND”

7

 

1.38

“Information”

7

 

1.39

“Initial Indications”

8

 

1.40

“Joint Committee”

8

 

1.41

“Joint Inventions”

8

 

1.42

“Joint Patent”

8

 

1.43

“Laws”

8

 

1.44

“Licensed Territory”

8

 

1.45

“Manufacturing Costs”

8

 

1.46

“Marketing Authorization Application” or “MAA”

10

 

1.47

“MHLW”

10

 

1.48

“Net Sales”

10

 

1.49

“Oncology Indications”

11

 

1.50

“Patents”

11

 

1.51

“Patent Term Extension”

12

 

1.52

“Peptide”

12

 

1.53

“Phase I Clinical Trial”

12

 

1.54

“Phase II Clinical Trial”

12

 

1.56

“Phase IIIB Clinical Trial”

12

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

 

1.57

“Phase IV Clinical Trial”

12

 

1.58

“Pricing Approval”

13

 

1.59

“Product”

13

 

1.60

“Product Complaint”

13

 

1.61

“Product Infringement”

13

 

1.63

“Promotional Materials”

13

 

1.64

“Reagent”

13

 

1.65

“Regulatory Approvals”

14

 

1.66

“Regulatory Authority”

14

 

1.67

“Regulatory Exclusivity”

14

 

1.68

“Regulatory Materials”

14

 

1.69

“Renal Indications”

14

 

1.70

“Required Third Party Data”

14

 

1.72

“Stock Purchase Agreement”

14

 

1.73

“Term”

15

 

1.74

“Territory”

15

 

1.75

“Third Indication”

15

 

1.76

“Third Party”

15

 

1.77

“Third Party Data”

15

 

1.78

“Third Party License Agreements”

15

 

1.79

“Third Party Partner”

15

 

1.80

“U.S.”

15

 

1.81

“Valid Claim”

15

 

1.82

“Yakka”

15

ARTICLE 2

MANAGEMENT

16

 

2.1

Joint Committee

16

 

2.2

Joint Committee Membership

17

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

 

2.3

Joint Committee Meetings and Agendas

18

 

2.4

Joint Committee Decisions and Actions

19

 

2.5

Project Coordinators

20

 

2.6

Collaboration Guidelines

20

ARTICLE 3

PRODUCT DEVELOPMENT

20

 

3.1

Overview

20

 

3.2

Development Plan

21

 

3.3

Principles of Product Development

22

 

3.4

Collaborator’s Performance

22

 

3.5

Records, Reports and Information

23

 

3.6

Right of First Refusal to Backup Product Developed in the Field

23

ARTICLE 4

REGULATORY MATTERS

24

 

4.1

Transfer of Data and Regulatory Materials

24

 

4.2

Regulatory Filings and Approvals

29

 

4.3

Filings for Regulatory Exclusivity

31

 

4.4

Regulatory Costs

31

 

4.5

Communications

31

 

4.6

Collaborator Regulatory Filings

32

 

4.7

No Harmful Actions

32

 

4.8

Adverse Event Reporting and Safety Data Exchange

33

 

4.9

Regulatory Authority Communications Received by a Party

34

 

4.10

Regulatory Inspection or Audit

35

 

4.11

Recalls and Voluntary Withdrawals

36

ARTICLE 5

COMMERCIALIZATION

37

 

5.1

Commercialization in the Licensed Territory

37

 

5.2

Pricing Approvals in the Licensed Territory

37

 

5.3

Pricing of the Product in the Licensed Territory

38

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

 

5.4

Collaborator Performance

38

 

5.5

Compliance

38

 

5.6

Product Trademark and Affymax House Marks

39

ARTICLE 6

LICENSES AND EXCLUSIVITY

40

 

6.1

Licenses to Collaborator under Affymax Technology

40

 

6.2

Limited License for Affymax House Marks

40

 

6.3

License to Affymax under Collaborator Technology

41

 

6.4

Negative Covenant

41

 

6.5

No Implied Licenses

41

 

6.6

Exclusivity

41

 

6.7

Third Party Licenses

42

ARTICLE 7

MANUFACTURE AND SUPPLY

42

 

7.1

Roles of the Parties

42

 

7.2

Preclinical and Clinical Supply of Bulk Hematide

42

 

7.3

Commercial Supply of Bulk Hematide

43

 

7.4

Finished Product

44

 

7.5

Comparator Drugs

44

 

7.6

Audit

44

 

7.7

Collaborator Audit Right of Bulk Hematide Facility

45

 

7.8

Quality Agreement

46

ARTICLE 8

COMPENSATION

46

 

8.1

License Fee

46

 

8.2

Clinical Milestone Payments

47

 

8.3

Royalties

48

 

8.4

Existing and Future Third Party Royalties

50

 

8.5

Taxes

51

 

8.6

Foreign Exchange

52

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

 

8.7

Late Payments

52

 

8.8

Records; Audits

52

ARTICLE 9

INTELLECTUAL PROPERTY MATTERS

53

 

9.1

Ownership of Inventions

53

 

9.2

Disclosure of Inventions

53

 

9.3

Prosecution of Patents

54

 

9.4

Patent Term Extensions in the Licensed Territory

57

 

9.5

Infringement of Patents by Third Parties

58

 

9.6

Infringement of Third Party Rights in the Licensed Territory

63

 

9.7

Patent Marking

64

 

9.8

Infringement of Trademarks by Third Parties

64

 

9.9

Patent Oppositions and Other Proceedings

64

 

9.10

Parties’ Patent Rights

65

 

9.11

Orange Book Listing, Compendial Listing

66

 

9.12

Registration of Exclusive License

66

 

9.13

Certain Patent Matters

66

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

66

 

10.1

Mutual Representations and Warranties

66

 

10.2

Additional Representations, Warranties and Covenants of Affymax

67

 

10.3

Disclaimer

69

 

10.4

No Other Representations or Warranties

70

ARTICLE 11

INDEMNIFICATION

70

 

11.1

Indemnification by Affymax

70

 

11.2

Indemnification by Collaborator

71

 

11.3

Indemnification Procedures

71

 

11.4

Limitation of Liability

72

 

11.5

Insurance

72

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

vi

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

ARTICLE 12

CONFIDENTIALITY

73

 

12.1

Confidentiality

73

 

12.2

Authorized Disclosure

74

 

12.3

Publicity; Terms of Agreement

75

 

12.4

Publications

76

ARTICLE 13

TERM AND TERMINATION

77

 

13.1

Term

77

 

13.2

Early Termination

77

 

13.3

Effect of Termination of the Agreement

79

 

13.4

Other Remedies

80

 

13.5

Rights in Bankruptcy

81

 

13.6

Survival

81

ARTICLE 14

DISPUTE RESOLUTION

81

 

14.1

English Language; Governing Law

81

 

14.2

Disputes

82

 

14.3

Patent and Trademark Dispute Resolution

83

ARTICLE 15

MISCELLANEOUS

83

 

15.1

Entire Agreement; Amendment

83

 

15.2

Force Majeure

84

 

15.3

Notices

84

 

15.4

No Strict Construction; Headings

85

 

15.5

Assignment

85

 

15.6

Performance by Affiliates

86

 

15.7

Further Actions

86

 

15.8

Severability

86

 

15.9

No Waiver

86

 

15.10

Independent Contractors

87

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

vii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

 

15.11

Counterparts

87

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

viii

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1.  The terms in this Agreement with initial letters capitalized,
whether used in the singular or the plural, shall have the meaning set forth
below or, if not listed below, the meaning designated in places throughout this
Agreement.

 

1.1                               “Affiliate” means, with respect to a
particular Party, a person, corporation, partnership, or other entity that
controls, is controlled by or is under common control with such Party.  For the
purposes of this definition, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means,
for the purpose of defining the Affiliate under this Section 1.1, the actual
power, either directly or indirectly through one or more intermediaries, to
direct or cause the direction of the management and policies of such entity,
whether by the ownership of fifty percent (50%) or more of the voting stock of
such entity, or by contract or otherwise.  Notwithstanding the foregoing,
(i) neither the government of Japan, nor any entity controlled by the government
of Japan, shall be deemed to be an Affiliate of Collaborator, and (ii) TAP
Pharmaceutical Products Inc. shall not be deemed to be an Affiliate of
Collaborator.

 

1.2                               “Affymax House Marks” means the Affymax names
and logo as set forth in Exhibit A.

 

1.3                               “Affymax Know-How” means all Information that
is Controlled by Affymax or its Affiliates during the Term and is necessary or
useful for the Development, manufacture and/or Commercialization of the
Product.  For clarity, Affymax Know-How excludes the Affymax Patents.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------


 

1.4                               “Affymax Patent” means any Patent, including
any Joint Patent, that (a) is Controlled by Affymax or its Affiliates at any
time during the Term, and (b) claims the Peptide, [ * ], Hematide, Product or
their manufacture or use or any other invention that is otherwise necessary or
useful for the Development, Finished Manufacture and/or Commercialization of the
Product hereunder. The list of Affymax Patent as of the Effective Date is
attached hereto as Exhibit B, and shall be from time to time amended during the
Term to incorporate the then current Affymax Patents.

 

1.5                               “Affymax Technology” means the Affymax Patent
and Affymax Know-How.

 

1.6                               “Affymax Territory” means worldwide except
Japan, its territories and possessions.

 

1.7                               “Alternative ESA” means any peptide-based
synthetic [ * ] ESA other than Hematide, including any such ESA comprised of
(i) the Peptide alone, (ii) some peptide(s) other than the Peptide, (iii) the
Peptide linked to a chemical moiety other than the Reagent(s) by any means, or
(iv) some peptide(s) other than the Peptide linked to any chemical moiety(ies)
by any means.

 

1.8                               “Backup Product” means any
product(s) Controlled by Affymax or its Affiliates, the active therapeutic
ingredient(s) of which are Alternative ESAs.

 

1.9                               “Bulk Hematide” means the active
pharmaceutical ingredient (API) for Hematide, in bulk form.

 

1.10                        “Claims” has the meaning set forth in Section 11.1.

 

1.11                        “CTA” means an application for clinical trial
authorization filed with a Regulatory Authority in the Licensed Territory to
undertake clinical trials of an investigational new drug, the filing of which is
necessary to commence or conduct clinical testing of a pharmaceutical product in
humans in the Licensed Territory.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

3

--------------------------------------------------------------------------------


 

1.12                        “Collaborator Know-How” means all Information that
is Controlled by Collaborator or its Affiliates during the Term under this
Agreement and is necessary or useful for the Development, manufacture or
Commercialization of the Product.  For clarity, Collaboration Know-How excludes
Collaborator Patents.

 

1.13                        “Collaborator Patent” means any Patent, including
any Joint Patent, that (a) is Controlled by Collaborator or its Affiliates at
any time during the Term under this Agreement, and (b) claims the Peptide, [ *
], Bulk Hematide and/or Product or any method or composition, or the manufacture
or use, of the Peptide, [ * ], Bulk Hematide and/or Product.

 

1.14                        “Collaborator Technology” means the Collaborator
Patents and Collaborator Know-How.

 

1.15                        “Commercialization”, with a correlative meaning for
“Commercialize”, means all activities undertaken before and after obtaining
Regulatory Approval relating specifically to the pre-launch, launch, promotion,
marketing, sale, and distribution of  a pharmaceutical product, including:
(a) strategic marketing, sales force detailing, advertising, medical education
and liaison, and market and product support; and (b) any Phase IV Clinical
Trials, and (c) all customer support and Product distribution, invoicing and
sales activities.

 

1.16                        “Confidential Information” means, with respect to a
Party, all confidential Information of such Party that is disclosed to the other
Party under this Agreement, which may include specifications, know-how, trade
secrets, legal information, technical information, drawings, models, business
information, inventions, discoveries, methods, procedures, formulae, protocols,
techniques, data, and unpublished patent applications, whether disclosed in
oral, written, graphic, or electronic form.  All confidential Information
disclosed by either Party pursuant to the Mutual Confidential Disclosure
Agreement between the Parties dated September 30, 2005 shall be deemed to be
such Party’s Confidential Information disclosed hereunder.

 

1.17                        “Control” means, with respect to any material,
Information, or intellectual property right, that a Party owns or has a license
to such material, Information, or intellectual property right and has the
ability to grant to the other Party access, a license, or a sublicense (as

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

4

--------------------------------------------------------------------------------


 

applicable) to such material, Information, or intellectual property right on the
terms and conditions set forth herein without violating the terms of any
agreement or other arrangement with any Third Party existing at the time such
Party would be first required hereunder to grant to the other Party such access,
license, or sublicense.

 

1.18                        “Develop” or “Development” means all activities
relating to preparing and conducting preclinical testing, toxicology testing,
human clinical studies, regulatory affairs, formulation development, process
development for Finished Manufacture and associated validation, quality
assurance and quality control activities.  Development shall exclude all Phase
IV Clinical Trials.

 

1.19                        “Development Plan” means the plan for conducting
Development of the Product to be Commercialized by Collaborator in the Licensed
Territory, as set forth in Section 3.2.

 

1.20                        “Diligent Efforts” means, with respect to a Party’s
obligation under this Agreement to Develop or Commercialize a Product, the level
of efforts required to carry out such obligation in a sustained manner
consistent with the efforts a similarly situated biopharmaceutical company (in
the case of Affymax) or pharmaceutical company (in the case of Collaborator)
devotes to a product of similar market potential, profit potential or strategic
value  within its portfolio, based on conditions then prevailing.  Diligent
Efforts requires, with respect to such an obligation, that the Party: 
(a) promptly assign responsibility for such obligation to specific
employee(s) who are held accountable for progress and monitor such progress on
an on-going basis, (b) set and consistently seek to achieve specific, meaningful
and measurable objectives for carrying out such obligation, and (c) consistently
make and implement decisions and allocate resources designed to advance progress
with respect to such objectives.

 

1.21                        “[ * ]” means Affymax’s proprietary ESA peptide [ *
] [ * ] with the chemical structure attached hereto as Exhibit C.

 

1.22                        “Dollar” means a U.S. dollar, and “$” shall be
interpreted accordingly.

 

1.23                        “EMEA” means the European Agency for the Evaluation
of Medicinal Products, or any successor thereto, which is responsible for
coordinating the centralized system for

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

5

--------------------------------------------------------------------------------


 

Regulatory Approval of pharmaceutical products in the European Union and the
European Economic Area and recommending to the European Commission (the “EC”)
that the EC grant Regulatory Approval of certain pharmaceutical products in the
EU and EEA under such centralized system.

 

1.24                        “ESA” means erythropoiesis stimulating agent.

 

1.25                        “FDA” means the U.S. Food and Drug Administration or
its successor.

 

1.26                        “FD&C Act” means the U.S. Federal Food, Drug and
Cosmetic Act, as amended.

 

1.27                        “Field” means the prevention, treatment or
amelioration of anemia in humans, including the Renal Indications and the
Oncology Indications.

 

1.28                        “Finished Manufacture” means the manufacture of
Finished Product from Bulk Hematide.

 

1.29                        “Finished Product” means the Product containing
Hematide that has been filled into vials, syringes or manufactured into other
pharmaceutical presentations, finished and labeled for use in clinical trials or
for commercial purposes in accordance with the applicable specifications and
legal requirements.

 

1.30                        “First Commercial Sale” means the first sale to a
Third Party of a Product in the Licensed Territory after Regulatory Approval has
been obtained in the Licensed Territory.

 

1.31                        “Formulation Technology” means any technology useful
to facilitate delivery of therapeutic compounds, or that is useful to optimize
the absorption or distribution of therapeutic compounds in the body, but that is
not itself a therapeutic compound; provided that Formulation Technology shall
exclude any technology that comprises a chemical modification of the Peptide, [
* ] or Hematide.

 

1.32                        “Good Clinical Practices” or “GCP” means the
then-current good clinical practice standards, practices and procedures
promulgated or endorsed by the Regulatory

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

6

--------------------------------------------------------------------------------


 

Authority in the Licensed Territory as set forth in the guidelines including
related regulatory requirements imposed by such Regulatory Authority, as they
may be updated from time to time.

 

1.33                        “Good Laboratory Practices” or “GLP” means the
then-current good laboratory practice standards promulgated or endorsed by the
Regulatory Authority in the Licensed Territory, as they may be updated from time
to time.

 

1.34                        “Good Manufacturing Practices” or “GMP” means the
then-current good manufacturing practices required by the Regulatory Authority
in the Licensed Territory or, solely for purposes of Affymax’s obligations under
Sections 1.45 and 10.2(d), by the FDA and by the guideline promulgated by the
International Conference on Harmonization designated ICH Q7A, entitled “Q7A Good
Manufacturing Practice Guidance for Active Pharmaceutical Ingredients” and the
regulations promulgated thereunder, at least until and unless otherwise agreed
by the Parties in the quality agreement entered into pursuant to Section 7.8,
for the manufacture and testing of pharmaceutical materials, as they may be
updated from time to time.

 

1.35                        “Governmental Authority” means any multi-national,
federal, state, local, municipal or other government authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

 

1.36                        “Hematide” means Affymax’s proprietary pegylated ESA
drug candidate referred to internally as [ * ], consisting of the [ * ] attached
to the Reagent.

 

1.37                        “IND” means (a) an Investigational New Drug
Application as defined in the applicable regulations promulgated by the
Regulatory Authority in the Licensed Territory, the filing of which is necessary
to commence or conduct clinical testing of a pharmaceutical product in humans in
the Licensed Territory.

 

1.38                        “Information” means any data, results, technology,
business information, and information of any type whatsoever, in any tangible or
intangible form, including, without limitation, know-how, trade secrets,
practices, techniques, methods, processes, inventions, developments,
specifications, formulations, formulae, materials or compositions of matter of
any

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

7

--------------------------------------------------------------------------------


 

type or kind (patentable or otherwise), software, algorithms, marketing reports,
expertise, technology, test data (including pharmacological, biological,
chemical, biochemical, toxicological, preclinical and clinical test data),
analytical and quality control data, stability data, other study data and
procedures.

 

1.39                        “Initial Indications” means the Renal Indications
and/or the Oncology Indications.

 

1.40                        “Joint Committee” means the committee formed by the
Parties as described in Section 2.1(a).

 

1.41                        “Joint Inventions” has the meaning set forth in
Section 9.1.

 

1.42                        “Joint Patent” has the meaning set forth in
Section 9.3(c).

 

1.43                        “Laws” means all relevant laws, statutes, rules,
regulations, guidelines, ordinances and other pronouncements having the effect
of law of any federal, national, multinational, state, provincial, county, city
or other political subdivision, domestic or foreign.

 

1.44                        “Licensed Territory” means Japan, including its
territories and possessions.

 

1.45                        “Manufacturing Costs” (“MC”) means:

 

(a)                                  With respect to Bulk Hematide supplied to
Affymax by its Third Party contract manufacturer(s), Manufacturing Costs shall
mean the sum of (i) all amounts of all payments that Affymax makes to such Third
Party contract manufacturer(s) for supply and delivery to Collaborator (either
directly, or first to Affymax for subsequent delivery to Collaborator) of such
Bulk Hematide, plus all payments made to third party contractors for release and
batch stability testing services for Bulk Hematide, and (ii) any Overhead Costs
incurred in, and reasonably allocable to, the procurement of Bulk Hematide
supplied to Affymax and supplied to Collaborator.  As used herein “Overhead
Costs” means direct and indirect logistics, quality control, quality assurance,
support and management costs incurred in support of the Third Party contract
manufacturer by Affymax and shall be subject to the reasonable

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

8

--------------------------------------------------------------------------------


 

approval of Collaborator.  Further, such methodology shall be consistent with
U.S. Generally Accepted Accounting Principles and Affymax’s methodology for
other products and shall be consistent from year-to-year ; and

 

(b)                                  With respect to Bulk Hematide manufactured
by Affymax and supplied to Collaborator , if any, Manufacturing Costs shall mean
Direct Expenses, Indirect Expenses and Overhead Costs incurred in, and
reasonably allocable to, the manufacture of such Bulk Hematide.   As used
herein:

 

(i)                                    “Direct Expenses” are those material and
labor and services expenses captured in time sheets, invoices, and the like
which are specifically attributable to manufacture of the Bulk Hematide supplied
to Collaborator, including costs of raw materials, manufacturing supplies,
solvents, containers, container components, packaging, labels and other printed
materials used in production.  Direct labor expenses include salaries and fringe
benefits for personnel directly involved in manufacturing Bulk Hematide in
accordance with cGMP requirements such as production, quality control, quality
assurance, microbiology, and other similar departments as needed who participate
directly in the production of Bulk Hematide and components thereof.  Direct
services expenses include reasonable out of pocket payments to Third Parties for
services related to the manufacture of Bulk Hematide or components thereof.

 

(ii)                                “Indirect Expenses” include production
indirect costs such as a reasonable allocation of expenses associated with
Affymax personnel supporting the direct manufacturing of Bulk Hematide in
accordance with cGMP requirements.  Indirect Expenses can include labor for and
indirect costs of quality control, quality assurance, raw material acquisition
and acceptance, microbiology, document control, calibration/validation, and
non-R&D expenses for process development and analytical methods development, and
shall not include any Direct Expenses.

 

(iii)                            “Overhead Costs” are direct and indirect
manufacturing costs that cannot be identified in a practical manner with
specific units of production and, therefore, cannot be included in MC as Direct
Expenses or Indirect Expenses. The methodology to be used in making the
allocations for Overhead Costs shall be proposed by Affymax and shall be subject
to

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

9

--------------------------------------------------------------------------------


 

the reasonable approval of Collaborator. Further such methodology shall be
consistent with U.S. Generally Accepted Accounting Principles and Affymax’s
methodology for other products and shall be consistent from year-to-year.

 

For avoidance of doubt, any given cost included in Manufacturing Costs shall not
be included more than once in any calculation described herein.

 

1.46                        “Marketing Authorization Application” or “MAA” means
an application for Regulatory Approval (but excluding Pricing Approval) in the
Licensed Territory.

 

1.47                        “MHLW” means the Ministry of Health, Labor and
Welfare, otherwise referred to as “Korosho” or any successor thereto, which
govern the scientific review of human pharmaceutical products in Japan.

 

1.48                        “Net Sales” means, with respect to a particular time
period, the total amounts billed by Collaborator, its Affiliates and their
respective sublicensees for sales of Finished Products made during such time
period to unaffiliated Third Parties, less the following deductions to the
extent actually allowed or incurred with respect to such sales:

 

(a)                                  discounts, including cash and quantity
discounts, charge-back payments, and rebates actually granted to trade
customers, managed health care organizations, federal, state, or local
government and the agencies, purchasers and reimbursers of managed health
organizations or federal, state or local government, including without
limitation, any reasonable inventory compensation due to Yakka revision, and
contribution for Drug Induced Suffering and Contribution for Measure for Drug
Safety (as required by Law or applicable Regulatory Authorities), in the amount
determined by the Pharmaceuticals and Medical Devices Agency (so-called “KIKO”)
in Japan, with the aggregate of such discounts not to exceed [ * ] of the
amounts billed; provided, however, that if such limit is not sufficient or
appropriate for adequately maintaining the competitive position of Products in
the Licensed Territory, the Parties shall confer in good faith regarding whether
any increase in such limit is appropriate under the circumstances;

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

10

--------------------------------------------------------------------------------


 

(b)                                  credits or allowances actually granted upon
claims, damaged goods, rejections or returns of such Finished Products,
including in connection with recalls;

 

(c)                                  freight, postage, shipping, transportation
and insurance charges actually allowed or paid for delivery of Finished
Products, to the extent billed; and

 

(d)                                  taxes (other than income taxes), duties,
tariffs or other governmental charges levied on the sale of such Products,
including, without limitation, value-added taxes, net of all reimbursements and
allowances.

 

Notwithstanding the foregoing, amounts billed by Collaborator, its Affiliates,
or their respective sublicensees for the sale of Finished Products among
Collaborator, its Affiliates or their respective sublicensees for resale shall
not be included in the computation of Net Sales hereunder.  Net Sales shall be
accounted for in accordance with generally accepted accounting principles as
practiced internationally, consistently applied. Net Sales shall exclude any
samples of Product transferred or disposed of at no cost for promotional or
educational purposes.

 

Further, the Parties agree to negotiate in good faith for an equitable
determination of the Net Sales of the Product in the event Collaborator sells
the Product in such a manner that gross sales of the Product are not readily
identifiable (e.g., for Products to be sold as a combination product or bundling
with other products.)

 

1.49                        “Oncology Indications” means use of the Product for
the prevention, treatment or amelioration of anemia in patients with cancer.

 

1.50                        “Patents” means (a) pending patent applications,
including provisional patents, issued patents, utility models and designs; and
(b) extensions, reissues, substitutions, confirmations, registrations,
validations, re-examinations, additions, continuations, continued prosecution
applications, requests for continued examination, continuations-in-part, or
divisions of or to any patents, patent applications, utility models or designs.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

11

--------------------------------------------------------------------------------


 

1.51                        “Patent Term Extension” means any term extensions,
supplementary protection certificates and equivalents thereof offering patent
protection beyond the initial term with respect to any issued patents.

 

1.52                        “Peptide” means that certain peptide ESA known as [
* ], the chemical structure of which is attached hereto as Exhibit D.

 

1.53                        “Phase I Clinical Trial” means a small scale trial
of a pharmaceutical product on subjects that generally provides for the first
introduction into humans of such product with the primary purpose of determining
safety, metabolism and pharmacokinetic properties and clinical pharmacology of
such product.

 

1.54                        “Phase II Clinical Trial” means a small scale
clinical trial of a pharmaceutical product on patients, including possibly
pharmacokinetic studies, the principal purposes of which are to make a
preliminary determination that such product is safe for its intended use and to
obtain sufficient information about such product’s efficacy to permit the design
of further clinical trials.

 

1.55                        “Phase III Clinical Trial” means one or more
clinical trials on sufficient numbers of patients, which trial(s) are designed
to (a) establish that a drug is safe and efficacious for its intended use;
(b) define warnings, precautions and adverse reactions that are associated with
the drug in the dosage range to be prescribed; and (c) support Regulatory
Approval of such drug.

 

1.56                        “Phase IIIB Clinical Trial” means a Phase III
Clinical Trial, possibly including pharmacokinetic studies, commenced prior to
receipt of Regulatory Approval in the jurisdiction for which such trials are
being conducted, but which is not required in order to obtain Regulatory
Approval and which is conducted primarily for the purpose of Product support
(e.g., providing additional drug profile and safety data or supporting expansion
of the Product Labeling).

 

1.57                        “Phase IV Clinical Trial” means a clinical trial of
a Product conducted after Regulatory Approval of such Product has been obtained
from an appropriate Regulatory Authority, which trial is (a) conducted
voluntarily by a Party to enhance marketing or scientific

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

12

--------------------------------------------------------------------------------


 

knowledge of the Product (e.g., for expansion of Product Labeling and dose
optimization), or (b) conducted due to a request or requirement of a Regulatory
Authority.

 

1.58                        “Pricing Approval” means such approval, agreement,
determination or governmental decision establishing prices (i.e., Yakka) for the
Product that can be charged to consumers and will be reimbursed by Governmental
Authorities in the Licensed Territory.

 

1.59                        “Product” means a pharmaceutical preparation in any
formulation that contains Hematide as an active ingredient.

 

1.60                        “Product Complaint” means any written, verbal or
electronic expression of dissatisfaction regarding the Product, including
without limitation reports of actual or suspected product tampering,
contamination, mislabeling or inclusion of improper ingredients.

 

1.61                        “Product Infringement” has the meaning set forth in
Section 9.5(b).

 

1.62                        “Product Labeling” means (a) the full prescribing
information for the Product approved by the applicable Regulatory Authority, and
(b) all labels and other written, printed or graphic information included in or
placed upon any container, wrapper or package insert used with or for the
Product.

 

1.63                        “Promotional Materials” means all sales
representative training materials and all written, printed, graphic, electronic,
audio or video presentations of information, including, without limitation,
journal advertisements, sales visual aids, formulary binders, reprints, direct
mail, direct-to-consumer advertising, internet postings, broadcast
advertisements and sales reminder aides (for example, note pads, pens and other
such items) intended for use or used by Collaborator or its Affiliates,
sublicensees or licensees in connection with any promotion of a Product in the
Licensed Territory (all to the extent applicable for the Commercialization in
the Licensed Territory), but excluding Product Labeling.

 

1.64                        “Reagent” means the reagent described in Exhibit E.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

13

--------------------------------------------------------------------------------


 

1.65                        “Regulatory Approvals” means all approvals
(including without limitation supplements, amendments, and Price Approvals),
licenses, registrations or authorizations of any national, supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity, necessary for the manufacture,
distribution, use or sale of a pharmaceutical product in the Licensed Territory.

 

1.66                        “Regulatory Authority” means, in a particular
country or jurisdiction, any applicable Governmental Authority involved in
granting Regulatory Approval in such country or jurisdiction, including without
limitation, (a) in the U.S., the FDA and any other applicable Governmental
Authority in the U.S. having jurisdiction over the Product, and (b) the MHLW.

 

1.67                        “Regulatory Exclusivity” means any exclusive
marketing rights or data exclusivity rights conferred by any Governmental
Authority with respect to the Product other than a patent right in the Licensed
Territory.

 

1.68                        “Regulatory Materials” means regulatory
applications, submissions, notifications, registrations, Regulatory Approvals
and/or other filings made to or with a Regulatory Authority that are necessary
or reasonably desirable in order to develop, manufacture, market, sell or
otherwise commercialize Products in a particular country, territory or
possession.  Regulatory Materials include, without limitation, INDs, CTAs, MAAs,
and applications for Pricing Approvals.

 

1.69                        “Renal Indications” means the use of the Product in
the prevention, treatment or amelioration of anemia in patients with chronic
kidney disease, whether or not on dialysis.

 

1.70                        “Required Third Party Data” has the meaning set
forth in Section 4.1(b).

 

1.71                        “Sole Inventions” has the meaning set forth in
Section 9.1.

 

1.72                        “Stock Purchase Agreement” shall mean that certain
Stock Purchase Agreement to be entered into by and between Collaborator and
Affymax pursuant to Section 8.1(b), for the purchase by Collaborator of
Preferred Stock of Affymax.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

14

--------------------------------------------------------------------------------


 

1.73                        “Term” means the term of this Agreement, as
determined in accordance with Article 13.

 

1.74                        “Territory” means the Affymax Territory or the
Licensed Territory, as applicable.

 

1.75                        “Third Indication” means indications other than the
Initial Indications.

 

1.76                        “Third Party” means any entity other than Affymax or
Collaborator or an Affiliate of either of them.

 

1.77                        “Third Party Data” has the meaning set forth in
Section 4.1(a)(iv).

 

1.78                        “Third Party License Agreements” has the meaning set
forth in Section 6.7.

 

1.79                        “Third Party Partner” shall have the definition
ascribed thereto in Section 4.1(a)(iv).

 

1.80                        “U.S.” means the United States of America and its
possessions and territories.

 

1.81                        “Valid Claim” means (a) an unexpired claim of an
issued Patent that has not been disclaimed, revoked or held to be invalid or
unenforceable by a court or other authority of competent jurisdiction, from
which decision no appeal can be further taken; or (b) a claim of a pending
Patent application.

 

1.82                        “Yakka” means the approval by the MHLW of the
National Health Insurance System (NHI) reimbursable price for the Product in the
Licensed Territory.

 

1.83                        “Yen” means a Japanese unit of currency, and “¥”
shall be interpreted accordingly.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 2

 

MANAGEMENT

 

2.1                               Joint Committee.

 

(a)                                  Formation and Role.  The Parties hereby
establish a Joint Committee that shall monitor and coordinate communication
regarding the Parties’ performance under this Agreement to Develop and obtain
Regulatory Approval for the Product in the Field and in the Licensed Territory. 
Each Party shall have an equal number of representatives on the Joint Committee,
who initially shall be the individuals set forth in Exhibit F.  The Joint
Committee shall have the membership and authority, and shall operate by the
procedures, set forth for it in this Section 2.1 and in Section 2.2.  The role
of the Joint Committee shall be:

 

(i)                                    to review the overall strategy for
seeking Regulatory Approval in the Licensed Territory of the Product for the
Initial Indications and any other indications in the Field Collaborator seeks to
develop the Product for;

 

(ii)                                to facilitate the exchange of information
between the Parties with respect to the activities hereunder for the Licensed
Territory and to establish procedures for the efficient sharing of information
and materials necessary for Collaborator’s Development of Products hereunder,
consistent with this Agreement;

 

(iii)                            to review, approve, and, if necessary, amend
the Development Plan;

 

(iv)                               to seek to resolve any issues arising under
this Agreement;

 

(v)                                   to monitor the Parties’ performance
against each then-current Development Plan;

 

(vi)                               to provide a forum to evaluate strategies for
obtaining, maintaining and enforcing patent and trademark protection for
Products in the Licensed Territory; and

 

(vii)                           to perform such other functions as appropriate
to further the purposes of this Agreement, as determined by the Parties.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

16

--------------------------------------------------------------------------------


 

The Joint Committee shall perform its responsibilities under this Agreement
based on the principles of prompt and diligent Development of Products in the
Licensed Territory, consistent with good pharmaceutical practices and the
maximization of long-term profits derived from the sale of Products in the
Licensed Territory.  The Joint Committee shall have only the powers assigned
expressly to it in this Article 2 and elsewhere in this Agreement, and the Joint
Committee shall not have any power to amend, modify or waive compliance with
this Agreement.

 

2.2                               Joint Committee Membership

 

Affymax and Collaborator shall each designate three (3) representatives to serve
on the Joint Committee by written notices to the other Party.  Either Party may
designate substitutes for its representatives if one (1) or more of such Party’s
designated representatives are unable to be present at a meeting.  From time to
time each Party may replace its representatives by written notice to the other
Party specifying the prior representative(s) and their replacement(s).  Any such
substitutes or replacements shall be designated consistent with the following
principles:  one (1) representative shall have appropriate expertise in the
clinical Development of pharmaceutical products, and one (1) representative
shall have appropriate expertise in Commercialization of pharmaceutical
products; provided that the Joint Committee may vary the expertise required for
Joint Committee representatives of each Party as it deems appropriate as the
Parties gain experience with Products, but in any event at least one (1) of such
representatives on the Joint Committee shall be at the [ * ] in each of the
Party’s organizations.  Collaborator shall select one (1) of its representatives
as the initial chairperson of the Joint Committee.  On each anniversary of the
Effective Date, the Parties shall rotate designation of the chairperson for the
commencing year.  The chairperson shall be responsible for (i) calling meetings,
and (ii) preparing and circulating an agenda for the upcoming meeting pursuant
to Section 2.3(b), but shall have no special authority over the other members of
the Joint Committee, and shall have no additional voting rights.  One of
Collaborator’s Joint Committee representatives shall be responsible for
preparing and issuing minutes of each such meeting within thirty (30) days
thereafter.  Such minutes shall not be finalized until Affymax reviews and

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

17

--------------------------------------------------------------------------------


 

confirms with Collaborator the accuracy of such minutes in writing, which review
by Affymax shall be completed within thirty (30) days after the receipt of the
minutes.

 

2.3                               Joint Committee Meetings and Agendas.

 

(a)                                  Meetings. The Joint Committee shall hold at
least two (2) meetings per year on such dates at such times each year as it
elects.  Meetings of the Joint Committee shall be effective only if at least [ *
] representatives of each Party are present or participating.  The Joint
Committee may meet either (i) in person at either Party’s facilities or at such
locations as the Parties may otherwise agree; or (ii) by audio or video
teleconference.  With the prior consent of each Party’s representatives, other
representatives of each Party or Third Parties involved with the Products may
attend meetings as nonvoting participants.  Additional meetings of the Joint
Committee may also be held with the consent of each Party, or as required under
this Agreement, and neither Party shall unreasonably withhold or delay its
consent to hold such an additional meeting.  Each Party shall be responsible for
all of its own expenses incurred in connection with participating in the Joint
Committee.

 

(b)                                  Meeting Agendas.  The chairperson of the
Joint Committee shall prepare a draft agenda containing the topics (i.e.,
Development and/or manufacturing issues) for the upcoming meeting.  The
chairperson shall disclose to the other members of the Joint Committee (i) the
draft agenda no later than ten (10) business days in advance, and (ii) its final
agenda (along with appropriate related Information) at least five (5) business
days in advance, of each meeting of the Joint Committee; provided that under
exigent circumstances requiring Joint Committee input, the chairperson may
provide the draft and final agenda to the other members of the Joint Committee
with a lesser period of time in advance of the meeting, or may propose that
there not be a specific agenda for a particular meeting, so long as such other
Joint Committee members consent to such temporary changes to the general process
for distributing the agenda for Joint Committee meetings.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

18

--------------------------------------------------------------------------------


 

2.4                               Joint Committee Decisions and Actions.

 

(a)                                  Decision Making.  Except as expressly
provided in this Section 2.4, actions to be taken by the Joint Committee shall
be taken only following unanimous vote, with each Party having one (1) vote.  If
the Joint Committee fails to reach unanimous agreement on a matter before it for
decision for a period in excess of ten (10) business days from the discussion at
the Joint Committee and unless the Parties agree to prolong such time period,
the matter shall be referred to the senior executive officers of the Parties
pursuant to Section 14.2, except as otherwise provided in Section 2.4(b) or
2.4(c).

 

(b)                                  Dispute.  If the members of the Joint
Committee cannot reach a unanimous decision with respect to matters involving
the [ * ], [ * ] or the approval of any component of an amended or updated
Development Plan (a “Dispute”) within the time period set forth in above
subsection (a), such matter shall not be referred to the senior executive
officers of the Parties; rather, the final decision on such Dispute shall be
made by Collaborator, as and to the extent set forth in this subsection 2.4(b),
except if such matter is an Excepted Development Matter.

 

(c)                                  Excepted Development Matters.  For the
purpose of this Section 2.4, “Excepted Development Matters” means the following:

 

(i)                                    altering the [ * ] to provide for the
Development of  [ * ] other than the [ * ]; and

 

(ii)                                [ * ] for the Product [ * ] in accordance
with its protocol, as a consequence of [ * ] that are likely to affect the [ * ]
the Product or [ * ] affect the [ * ] for such Product [ * ], other than for
purposes of [ * ] or pursuant to a requirement imposed by the Regulatory
Authorities in the Licensed Territory or the external monitoring board for such
trial;

 

(iii)                            altering the [ * ] or otherwise proposing to
conduct or conducting any Development activities in a manner that would
reasonably be expected to [ * ]] development or commercialization efforts for
Products in the [ * ], other than for purposes of [ * ] or pursuant to a
requirement imposed by the Regulatory Authorities in the Licensed Territory or
the external monitoring board for such trial.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

19

--------------------------------------------------------------------------------


 

If a matter in dispute is an Excepted Development Matter, such matter shall be
referred to the senior executive officers of the Parties pursuant to
Section 2.4(a), and where such senior executive officers cannot resolve any such
Excepted Development Matter referred to them, then the status quo shall prevail
(i.e., Collaborator shall not have the right to have such alteration or
amendment implemented or a [ * ] shall not be [ * ]), and Collaborator shall
proceed with Development under the then-existing Development Plan, provided,
however, in case of subsection (iii) above, Collaborator shall not have the
right to so alter the [ * ] or conduct such Development activities.

 

2.5                               Project Coordinators.  Promptly following the
Effective Date, each Party shall designate on Exhibit F an appropriate expert to
facilitate communication and coordination of the Parties’ activities under this
Agreement relating to Products and to provide support and guidance to the Joint
Committee (each, a “Project Coordinator”).  Each Project Coordinator shall be
experienced in project management and may also serve as one of the three
(3) representatives of its respective Party on the Joint Committee. From time to
time each Party may replace its Project Coordinator by written notice to the
other Party specifying the replacement.

 

2.6                               Collaboration Guidelines.  In all matters
relating to this Agreement, each Party shall seek to comply with good
pharmaceutical and environmental practices consistent with the Laws and its own
existing practices.  Subject to the terms of this Agreement, the activities and
resources of each Party shall be managed by such Party, acting independently and
in its individual capacity.  The relationship between Affymax and Collaborator
is that of independent contractors and neither Party shall have the power to
bind or obligate the other Party in any manner, other than as expressly set
forth in this Agreement.

 

ARTICLE 3

 

PRODUCT DEVELOPMENT

 

3.1                               Overview.  Collaborator shall Develop Products
in the Licensed Territory as provided in this Article 3 and in accordance with
the Development Plan, which shall set forth all Development activities to be
performed by Collaborator under this Agreement, including without

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

20

--------------------------------------------------------------------------------


 

limitation such activities as may be required by the Regulatory Authorities in
the Licensed Territory for Regulatory Approval of Products for use in the
Initial Indications in the Licensed Territory, and any additional activities
necessary for any Product to meet the requirements of the Japanese Pharmacopoeia
or any other listings that are necessary or helpful for obtaining Price Approval
for such Product in the Initial Indications in the Licensed Territory (such
additional activities, “Required Studies”). Affymax shall complete all [ * ]
regarding the Product that are listed on Exhibit G, at its own cost, risk and
responsibility and shall provide Collaborator the data obtained therein as
provided in Section 4.1(a).  Collaborator shall bear all of the costs and
expenses incurred in connection with any of the activities performed by the
Collaborator pursuant to the Development Plan.

 

3.2                               Development Plan.  An initial Development Plan
has been agreed upon by the Parties and is attached hereto as Exhibit H and
incorporated herein by reference.  From time to time, either Party may submit to
the Joint Committee for discussion any proposed modifications to the Development
Plan, and the Joint Committee shall discuss such proposed modifications at its
next meeting, and any such modification may be approved by the Joint Committee
as provided in Section 2.4.  The Development Plan shall, at all times, contain
the following information for the Product for both of the Initial Indications in
the Licensed Territory:

 

(a)                                  scope and timelines for Collaborator’s
performance of all studies (including any Required Studies) designed to support
Regulatory Approval of the Product in the Licensed Territory, including without
limitation, clinical trial protocols, additional preclinical tests (including
any and all carcinogenicity and toxicology studies), Finished Product stability
studies, enrollment numbers and filing submission dates;

 

(b)                                  estimated dates of meetings with Regulatory
Authorities in the Licensed Territory for such Product;

 

(c)                                  Collaborator’s forecasts of its needs for
preclinical or clinical supply of such Product and/or Bulk Hematide; and

 

(d)                                  target dates for achieving milestones in
Developing such Product.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

21

--------------------------------------------------------------------------------


 

3.3                               Principles of Product Development. 
Collaborator’s Development of the Product in the Initial Indications in the
Licensed Territory shall be conducted in a manner consistent with the following
principles:

 

(a)                                  using Diligent Efforts to seek a Regulatory
Approval that includes a label for such Product as broad as reasonably possible;

 

(b)                                  using Diligent Efforts to seek a product
profile for such Product with maximum scope of recommended usage and minimum
scope of restrictions on use, in each case to the extent reasonably possible;

 

(c)                                  using Diligent Efforts to obtain Regulatory
Approval for such Product consistent with (a) and (b) in a timely manner; and

 

(d)                                  using Diligent Efforts not to unreasonably
adversely impact Affymax’s or its Third Party Partner’s own Development or
Commercialization efforts for Products in the Affymax Territory, including
without limitation, and where reasonably practicable, using and filing in the
Licensed Territory regulatory filings that are equivalent to all MAAs and
related filings for Products that are provided by Affymax pursuant to
Section 4.2, to ensure that all Collaborator’s filings and specifications for
Products in the Licensed Territory remain consistent, as far as reasonable, with
those for the relevant Products in the Affymax Territory.

 

3.4                               Collaborator’s Performance.  Collaborator
shall devote Diligent Efforts to the Development of the Product in the Field and
in the Licensed Territory, consistent with the then-agreed Development Plan, and
in accordance with this Agreement, including without limitation by using
Diligent Efforts to perform its obligations under the Development Plan and in
accordance with the regulations promulgated by the MHLW for the manufacture,
testing and Commercialization of pharmaceutical products in the Licensed
Territory.  Collaborator shall provide financial and other support for the
Development of the Product as necessary to carry out the Development Plan and to
achieve the objectives of this Agreement.  Collaborator shall conduct its
activities under the Development Plan in good scientific manner and in
compliance in all material respects with all applicable Laws, including without
limitation applicable GCP, GLP,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

22

--------------------------------------------------------------------------------


 

and GMP.  Collaborator may not conduct any material Development activities with
respect to any Product that are not set forth in the Development Plan or that
are inconsistent with this Agreement without Affymax’s prior written consent.

 

3.5                               Records, Reports and Information. 
Collaborator shall maintain complete, current and accurate records of all work
conducted by it under the Development Plan and all data and other Information
resulting from such work.  Such records shall fully and properly reflect all
work done and results achieved in the performance of the Development Plan in
sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes.  Affymax shall have the right to review such records
maintained by Collaborator at reasonable times, upon written request.
 Collaborator shall provide written reports in English to the Joint Committee on
its Development and regulatory activities with Products in the Licensed
Territory, including without limitation any significant formal or informal
meetings between Collaborator and the Regulatory Authority in the Licensed
Territory, on a quarterly basis at the end of each calendar quarter, at a level
of detail reasonably sufficient to enable Affymax to determine Collaborator’s
compliance with its diligence obligation pursuant to Section 3.4.

 

3.6                               Right of First Refusal to Backup Product
Developed in the Field.  If, during the ten (10) year period following the
Effective Date, Affymax or its Third Party Partner develops a potential Backup
Product(s) in the Field, Collaborator shall have a right of first refusal to
develop and commercialize such Backup Product(s) for the Licensed Territory as
provided in this Section 3.6.  Upon the initiation of the first Phase II
Clinical Trial for such Backup Product(s) in the Field, and before offering to
any Third Party rights to such potential Backup Product(s) in the Licensed
Territory, Affymax shall notify Collaborator in writing, and shall include in
such notification all material results and data with respect to such potential
Backup Product(s), for Collaborator’s evaluation. Collaborator shall treat such
results and data as Affymax’s Confidential Information under this Agreement, and
shall respond to Affymax within thirty (30) days of receiving such notification
whether it desires to exercise its right to negotiate exclusively for the rights
to Develop and Commercialize such Backup Product(s) in the Field, in the
Licensed Territory.  If Collaborator notifies Affymax within such thirty (30)
day period of its desire to obtain such rights, then Affymax and Collaborator
shall negotiate in good faith for

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

23

--------------------------------------------------------------------------------


 

ninety (90) days the terms and conditions under which Collaborator may obtain
such rights.  If Collaborator and Affymax enter into an agreement under which
Collaborator obtains such rights with respect to certain Backup Product, then
such Backup Product(s) shall also be licensed to Collaborator under such agreed
terms and conditions.  If Collaborator fails to notify Affymax of its desire to
obtain such rights within such thirty (30) day period, or if the Parties,
despite good faith negotiation, do not enter into an agreement governing the
terms and conditions under which Collaborator may obtain such rights from
Affymax within such ninety (90) day period, then, unless the Parties agree to
prolong such period, Affymax shall have the right to pursue such opportunity
itself or with an Affiliate or Third Party without any further obligation to
Collaborator.   This Section 3.6 shall apply on a Backup Product by Backup
Product basis.  For clarity, if and as far as a Backup Product is developed
outside the Field by Affymax and/or its Third Party Partner, then Collaborator
shall have no rights under this Section 3.6 with respect to such Backup Product.

 

ARTICLE 4

 

REGULATORY MATTERS

 

4.1                               Transfer of Data and Regulatory Materials.

 

(a)                                  Data Generated by Affymax.

 

(i)                                    Within thirty (30) days after the
Effective Date, Affymax shall provide Collaborator with copies of IND and CTA
filings made for the Product in the U.S. and Europe prior to the Effective
Date.  With regard to all other preclinical and non-clinical data (including [ *
]above-mentioned IND and CTA filings, in the form then existing) generated as of
the Effective Date and Controlled by Affymax, Affymax shall, if requested by
Collaborator, provide Collaborator with copies thereof within a reasonable time
after such request to the extent relevant to the Development of Product or
Collaborator’s seeking Regulatory Approval for the Product in the Licensed
Territory.  Thereafter, from time to time but in a timely manner compliant with
the requirements of the Regulatory Authority in the Licensed Territory, Affymax
shall provide Collaborator with copies of [ * ] preclinical and non-clinical
data generated from

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

24

--------------------------------------------------------------------------------


 

[ * ] the Effective Date by Affymax and Controlled by Affymax.  Collaborator
shall have the full right, without any additional consideration, to use any and
all such data and reports supplied by Affymax under this Section 4.1(a)(i) in
connection with the Development of the Product in the Licensed Territory,
including the incorporation of such data or reports in any MAA.

 

(ii)                                Within thirty (30) days after the Effective
Date, Affymax shall provide Collaborator with copies of all clinical data
resulting from [ * ] completed or ongoing (where available) as of the Effective
Date and Controlled by Affymax.  Thereafter, following completion of any
additional [ * ]] conducted by Affymax with or without [ * ], Affymax shall, in
a timely manner compliant with the requirements of the Regulatory Authority in
the Licensed Territory, provide Collaborator with copies of all resulting data,
to the extent such data is Controlled by Affymax. Collaborator shall have the
full right to use any and all such data and reports supplied by Affymax pursuant
to this Section 4.1(a)(ii) in connection with the Development of the Product in
the Licensed Territory, including the incorporation of such data or reports in
any MAA.

 

(iii)                            With respect to clinical data Controlled by
Affymax and resulting from [ * ] completed or ongoing as of the Effective Date,
Affymax shall provide Collaborator with copies of all resulting data upon
request of Collaborator after completion of such trial.  It is understood and
agreed, however, that Collaborator shall have the right to use any and all such
data and reports supplied by Affymax hereunder only to the extent that the
Regulatory Authorities in the Licensed Territory require that such data and or
reports be submitted to it to substantiate the clinical data generated by or on
behalf of Collaborator in seeking Regulatory Approval for the Product in the
Licensed Territory, either as part of the MAA or otherwise.  In no event shall
Collaborator have the right to utilize such [ * ] data in its MAA for the
Product in the Licensed Territory in lieu of additional [ * ] data generated by
or on behalf of Collaborator in the Licensed Territory, without the written
consent of Affymax, which consent may be withheld in its sole discretion, and
which consent if given, shall require [ * ] to Affymax for such use of such
data.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

25

--------------------------------------------------------------------------------


 

(iv)                               Collaborator acknowledges and understands
that Affymax intends to license the Product to one or more Third Party licensees
for development and commercialization in the Affymax Territory (each, a “Third
Party Partner”).  Pursuant to any agreements between Affymax and its Third Party
Partner, Affymax and/or such Third Party Partners will generate, at the expense
primarily of such Third Party Partner, additional non-clinical, preclinical and
clinical data and reports (including in particular [ * ] and [ * ] with respect
to the Product for use in seeking Regulatory Approval for the Product in the
Affymax Territory (the “Third Party Data”). With respect to any Third Party Data
Controlled by Affymax [ * ], Affymax shall provide Collaborator with copies of
all such Third Party Data upon request of Collaborator unless (X) Affymax [ * ]
and/or (Y) [ * ] Third Party Partner in connection therewith. For any Third
Party Data to which (X) and/or (Y) applies, Collaborator shall have the rights
set forth in Section 4.1(b)(ii).   It is understood and agreed, however, that
Collaborator shall have the right to use any and all such Third Party Data and
reports supplied by Affymax under this Section 4.1(a)(iv) only to the extent
that the Regulatory Authorities in the Licensed Territory require that such data
be submitted to it to substantiate the non-clinical, preclinical or clinical
data generated by or on behalf of Collaborator in seeking Regulatory Approval
for the Product in the Licensed Territory, either as part of the MAA or
otherwise.  In no event shall Collaborator have the right to utilize such Third
Party Data provided pursuant to this Section 4.1(a)(iv) in its MAA for the
Product in the Licensed Territory in lieu of additional non-clinical,
pre-clinical or clinical data generated by or on behalf of Collaborator in the
Licensed Territory, without the written consent of Affymax, which consent may be
withheld in its sole discretion, and which consent if given, shall require [ * ]
for such use of such data.  For clarity, this Section 4.1(a)(iv) shall not apply
to any audited data that Affymax may provide to Collaborator pursuant to
Section 4.1(b)(i).

 

(v)                                   With respect to any data generated
pursuant to any [ * ] that is commenced [ * ] by Affymax other than [ * ], to
the extent such data is Controlled by Affymax, Affymax shall provide
Collaborator with copies of all data arising from such trial upon request of
Collaborator, provided that the Parties have first agreed upon a mutually
acceptable [ * ] for

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

26

--------------------------------------------------------------------------------


 

such use of such data; provided that information regarding adverse events and
serious adverse events shall be provided promptly as set forth in Section 4.8.

 

(vi)                               For clarity, the foregoing shall not be
deemed to limit the Parties’ obligations with respect to information to be
provided pursuant to Section 4.8.  Additionally, except as expressly provided in
subsections (iii) and (iv), Collaborator shall not be obligated [ * ] for the
information, data and reports to be provided pursuant to this Section 4.1(a).

 

(b)                                  Audited Data Generated by Third Parties on
Behalf of Affymax; Requests for Additional Data by Collaborator.

 

(i)                                    Affymax understands and acknowledges
Collaborator’s need to utilize and include copies of certain [ * ] and certain
summary and general information regarding the [ * ] of the Product that has been
audited as required by applicable Laws and that is contained within the Third
Party Data [ * ] in Collaborator’s Japanese Investigator’s Brochure (“JIB”) and
as required in its filings for Regulatory Approvals in the Licensed Territory
(the “Required Third Party Data”).  Affymax agrees to ensure the transfer of
copies of such Required Third Party Data to Collaborator [ * ] Collaborator so
as to enable Collaborator to conduct Development activities and to obtain
Regulatory Approval within the Licensed Territory.  It is expressly understood
and agreed, however, that such Required Third Party Data shall not include any [
* ] data resulting from any clinical studies undertaken by Affymax and its Third
Party Partner jointly, or by such Third Party Partner alone, which data may be
provided to Collaborator as set forth elsewhere in this Agreement, provided that
information regarding adverse events and serious adverse events shall be
provided promptly as set forth in Section 4.8.

 

(ii)                                In addition to Affymax’s obligations set
forth in Sections 4.1(a)(iv) and 4.1(b)(i), to the extent Affymax is unable to
provide access to Collaborator to Third Party Data that is not Required Third
Party Data or data that Affymax is able to provide to Collaborator pursuant to
Section 4.1(a)(iv), if Collaborator so requests, Affymax agrees to use diligent
efforts to negotiate with its Third Party Partners the right to transfer to
Collaborator for its use in the Licensed Territory any such Third Party Data
resulting from Affymax’s collaboration with such Third Party Partners in the
Affymax Territory, subject to Collaborator’s

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

27

--------------------------------------------------------------------------------


 

[ * ] Affymax [ * ], [ * ] Affymax in relation thereto and [ * ] Collaborator [
* ] such Third Party Partner [ * ] for the transfer to Collaborator of such
data, under any relevant agreement with respect thereto [ * ] Third Party
Partner.

 

(c)                                  Data Generated by or on Behalf of
Collaborator.  Collaborator shall, in a timely manner and compliant with
requirements of the FDA and the EMEA, provide Affymax with copies of all
preclinical, non-clinical, analytical, manufacturing, and clinical data relating
to the Product and generated by Collaborator or on behalf of Collaborator by any
Third Party, provided that information regarding adverse events and serious
adverse events shall be provided promptly as set forth in Section 4.8. If
Affymax requests that copies of such data be provided in compliance with
requirements of other Regulatory Authorities, Collaborator shall reasonably
consider such request.

 

(d)                                  Use of Collaborator Data.  Collaborator
understands and acknowledges that Affymax and its Affiliates and/or Third Party
Partners may need to utilize and include certain safety data and certain summary
and general information regarding the demonstration of efficacy of the Product
generated by Collaborator (e.g., adverse event reports, tabulated data
summaries) as required in its filings for Regulatory Approvals in the Affymax
Territory or as requested by the Regulatory Authorities in the Affymax
Territory.  Affymax shall have the right to share any and all such data and
other regulatory materials received from Collaborator (“Required Collaborator
Data”) with Affymax’s Affiliates and Third Party licensees in the Affymax
Territory. It is expressly understood and agreed, however, that such Required
Collaborator Data shall not include any [ * ] resulting from any clinical
studies undertaken by Collaborator or on behalf of Collaborator by any Third
Party, and that such [ * ] may be provided to Affymax and/or its Affiliate or
Third Party Partner only as provided in the following sentences of this
Section 4.1(d).  Affymax shall have the right to transfer any and all data and
other regulatory materials received from Collaborator pursuant to
Section 4.1(c) that is not otherwise included in Required Collaborator Data to
any of Affymax’s Affiliates or Third Party Partners in the Affymax Territory,
subject to Affymax’s having obtained the right to transfer to Collaborator for
its use in the Licensed Territory the Third Party Data that is not otherwise
included in the Required Third Party Data of its Third Party Partners, and the
equivalent data of such Affiliates,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

28

--------------------------------------------------------------------------------


 

and subject to [ * ] as applicable, of a [ * ] Collaborator [ * ] the transfer
to such Affiliates and Third Party Partners of such data and other regulatory
materials of Collaborator.

 

(e)                                  Clarification.  All preclinical,
non-clinical, analytical, manufacturing, and clinical data and associated
reports disclosed by one Party to the other under this Agreement shall be deemed
Confidential Information of the disclosing Party.   Except as otherwise provided
in this Section 4.1, the receiving Party may use such data solely for the
purpose of Developing a Product, seeking and obtaining Regulatory Approval and
Commercializing the Product as permitted in this Agreement, in its respective
Territory, subject to Article 12.

 

4.2                               Regulatory Filings and Approvals.

 

(a)                                  In General.  The Parties intend that the
Development Plan shall set forth the agreed regulatory strategy for seeking
Regulatory Approval in the Licensed Territory.  Collaborator shall be
responsible for preparing any and all Regulatory Materials to be used for filing
with Regulatory Authority in the Licensed Territory and for filing CTAs, INDs or
their equivalent in the Licensed Territory, Marketing Authorization
Applications, Pricing Approval applications and all other applications in
connection with seeking Regulatory Approvals for the Products in the Licensed
Territory.  Any efforts, costs and expenses required for the Collaborator to
prepare any and all regulatory submissions for the Products in the Licensed
Territory shall be conducted and borne solely by the Collaborator, provided,
however, with regard to the Chemistry, Manufacturing and Controls (“CMC”)
section of such regulatory submissions, and other part(s) of such submissions,
related to the manufacture of the Bulk Hematide, Affymax shall prepare necessary
documents in English and provide such documents to Collaborator in a timely
manner so that Collaborator can translate (if necessary) and compile such
documents in the filing of CTAs, INDs or their equivalent in the Licensed
Territory, Marketing Authorization Applications, Pricing Approval applications
and all other applications in connection with seeking Regulatory Approvals for
the Products in the Licensed Territory.

 

(b)                                  Rights of Reference to Regulatory
Materials.   Each Party hereby grants to the other Party a right of reference to
all Regulatory Materials filed by such Party in its respective Territory for
Product as follows:  The right of reference granted to Affymax herein

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

29

--------------------------------------------------------------------------------


 

shall be solely for the purpose of Affymax, its Affiliates or any Third Party
Partners of Affymax obtaining Regulatory Approval in the Affymax Territory for
the Product.  The right of reference granted to Collaborator herein shall be
solely for the purpose of obtaining Regulatory Approval for the Products in the
Licensed Territory, subject to Section 4.1(a)(iii).

 

(c)                                  Collaborator Rights and Obligations.

 

(i)                                    Collaborator shall have the sole right
and responsibility for preparing, submitting and maintaining Regulatory
Materials in the Licensed Territory and for seeking Regulatory Approval for the
Product in the Licensed Territory.  As part of the foregoing, Collaborator shall
be responsible for seeking any necessary approvals of Regulatory Authorities for
Product Labeling and Promotional Materials to be used in the applicable
jurisdiction(s) in connection with Commercializing the Product.  Upon the
request of Affymax, Collaborator shall request the MHLW to allow one Affymax
representative to attend, as a silent observer, all meetings between
Collaborator and the MHLW, and Collaborator shall timely inform Affymax of any
such meetings scheduled with the MHLW as soon as practically possible.

 

(ii)                                Collaborator shall use Diligent Efforts in
compliance with applicable Laws and other regulatory obligations related to
Product Development and Regulatory Approval in the Licensed Territory, to
prepare and file the appropriate Regulatory Materials and to seek to obtain
Regulatory Approval therefor as soon as reasonably practicable.

 

(iii)                            All Regulatory Materials and Regulatory
Approvals filed with Regulatory Authorities in the Licensed Territory shall be
held in Collaborator’s name and shall be owned solely by Collaborator, subject
to Affymax’s rights under this Agreement.

 

(iv)                               Collaborator shall not have the right to file
any Regulatory Materials or Regulatory Approvals regarding the Product outside
of the Licensed Territory.

 

(d)                                  Consultation, Reporting and Review.

 

(i)                                    Collaborator shall consult with Affymax
regarding, and keep Affymax reasonably and regularly informed of, the status of
the preparation of all Regulatory

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

30

--------------------------------------------------------------------------------


 

Materials, Regulatory Authority review of Regulatory Materials, and Regulatory
Approvals for Products in the Licensed Territory.

 

(ii)                                Collaborator shall provide Affymax, in a
timely manner, with copies of all Regulatory Approvals it receives for Products
in the Licensed Territory, upon Affymax’s written request.

 

(iii)                            Collaborator shall provide Affymax with copies
of, and all information pertaining to, notices, questions, actions and requests
from or by Regulatory Authorities in the Licensed Territory with respect to
Products, the Peptide, [ * ] and/or Hematide, or the testing, manufacture,
distribution and/or facilities in relation thereto, including without limitation
any notices of non-compliance with Laws in connection with the Product (e.g., 
warning letters or other notices of alleged non-compliance), audit notices,
notices of initiation by Regulatory Authorities of investigations, inspections,
detentions, seizures or injunctions concerning the Product (and/or its
manufacture, distribution, and/or facilities connected thereto), notice of
violation letters (i.e., an untitled letter), warning letters, service of
process or other inquiries.

 

4.3                               Filings for Regulatory Exclusivity.   The
Joint Committee shall discuss and recommend to Collaborator the regulatory
strategy for seeking (if and when appropriate) Regulatory Exclusivity in the
Licensed Territory for Products.  Collaborator shall seek and (if appropriate)
file for such Regulatory Exclusivity for Products if the Joint Committee so
recommends.

 

4.4                               Regulatory Costs.  Collaborator shall be
responsible for all costs and expenses of preparing, maintaining, formatting,
and filing Regulatory Materials for Products in the Licensed Territory and for
all other costs and expenses in connection with seeking and maintaining
Regulatory Approval for Products in the Licensed Territory.

 

4.5                               Communications.  Except as may be required by
Laws, Affymax shall not communicate regarding the Product with any Regulatory
Authority having jurisdiction in the Licensed Territory unless explicitly
requested or permitted in writing to do so by Collaborator or

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

31

--------------------------------------------------------------------------------


 

unless so ordered by such Regulatory Authority in the Licensed Territory, in
which case Affymax shall provide immediately to Collaborator notice of such
order.  Except as may be required by law, Collaborator shall not communicate
with any Regulatory Authority having jurisdiction outside the Licensed Territory
regarding any Product unless explicitly requested or permitted in writing to do
so by Affymax, or unless so ordered by such Regulatory Authority, in which case
Collaborator shall provide immediately to Affymax notice of such order.

 

4.6                               Collaborator Regulatory Filings.  Collaborator
shall not file any IND, CTA or MAA or their equivalent applications in the
Licensed Territory for any Product for use in an indication that is not an
Initial Indication without the prior written consent of Affymax or unanimous
consent of the JC pursuant to Section 2.4(c).  Collaborator shall not file any
Regulatory Materials for Peptide, [ * ], Hematide and/or Product outside of the
Licensed Territory.

 

4.7                               No Harmful Actions.  Collaborator shall not
take any action with respect to Products in the Licensed Territory that could
reasonably be expected to have a material adverse impact upon the regulatory
status or potential sales of Products outside the Licensed Territory, provided
that the foregoing shall not restrict Collaborator from taking actions
reasonably required to avoid or address any safety or human health problems as
required by Regulatory Authorities in the Licensed Territory or the relevant
independent data safety monitoring board.  If Affymax believes that Collaborator
is taking or intends to take any action that could reasonably have such an
impact, Affymax shall bring the matter to the attention of the Joint Committee. 
The Joint Committee shall discuss whether any such action reasonably would be
expected to have such an impact, and potential alternative courses of action
that Collaborator could take to avoid such an impact.  If the Joint Committee
cannot reach agreement as to such matters, then either Party may refer such
matters for resolution pursuant to Sections 14.1 and 14.2.  Furthermore,
Collaborator shall use Diligent Efforts to preserve the existence and breadth of
any Regulatory Approvals for Products obtained in the Licensed Territory in the
course of reexamination, reevaluation and other post marketing surveillance
review procedures required by Regulatory Authorities in the Licensed Territory
or the relevant independent data safety monitoring board.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

32

--------------------------------------------------------------------------------


 

4.8                               Adverse Event Reporting and Safety Data
Exchange.  The Parties agree that Collaborator shall be primarily responsible
for the monitoring of all clinical experiences and filing of all required
reports throughout clinical Development and Commercialization of the Product in
the Licensed Territory, and that Affymax or its Third Party Partner(s) shall
have primary responsibility for the monitoring of all clinical experiences and
filing of all required reports concerning the Product in the Affymax Territory. 
Specific details regarding the exchange and management of information relating
to adverse events related to the use of the Product shall be delineated in a
separate agreement that shall be agreed to by the Parties within one hundred
eighty (180) days after the Effective Date, but in no event later than thirty
(30) days prior to the first dosing to the first patient in the clinical trial
conducted by Collaborator hereunder in or for the Licensed Territory of the
Product.  The pharmacovigilance and product labeling personnel of each Party
shall work in good faith together during such time to negotiate an agreement
that:

 

(a)                                  identifies which safety information shall
be exchanged;

 

(b)                                  identifies when such information shall be
exchanged;

 

(c)                                  provides that Collaborator shall have
regulatory reporting responsibilities in the Licensed Territory, and Affymax
(either itself or through a clinical research organization with which it has
contracted) or its Third Party Partner(s) shall have regulatory reporting
responsibilities in the Affymax Territory;

 

(d)                                  provides that Affymax (or its Third Party
Partner(s)) shall manage the global safety database;

 

(e)                                  identifies which Party shall be obligated
to obtain follow-up information on incomplete safety reports;

 

(f)                                    identifies which Party shall review the
literature for safety report information;

 

(g)                                 sets forth the roles and responsibilities of
the Parties related to review and approval of safety information for inclusion
in the Product Labeling in the Licensed Territory;

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

33

--------------------------------------------------------------------------------


 

(h)                                 identifies which Party shall prepare
required periodic safety updates; and

 

(i)                                    identifies any other details required to
appropriately manage safety information for the Product.

 

4.9                               Regulatory Authority Communications Received
by a Party.

 

(a)                                  General.  Each Party shall keep the other
Party informed, in a timely manner compliant with the reporting requirements of
(i) if the other Party is Affymax, the FDA and EMEA, and (ii) if the other Party
is Collaborator, Regulatory Authorities in the Licensed Territory, of
notification of any action by, or notification or other information which the
first Party receives (directly or indirectly) from any such Regulatory Authority
in its territory which:  (1) raises any [ * ] of the Product; (2) indicates or
suggests [ * ] in connection with the Product; (3) is reasonably likely to lead
to [ * ] of the Product; or (4) relates to [ * ] with respect to the Product, or
[ * ], and which may have [ * ] the Product.  If Affymax requests that copies of
notifications or information received by Collaborator that would be provided
pursuant to the foregoing sentence in compliance with FDA and EMEA requirements
be provided also in compliance with requirements of Regulatory Authorities other
than the FDA or EMEA, Collaborator shall reasonably consider such request.  In
addition, if a Party receives any communication or questions from any Regulatory
Authority in the other Party’s territory relating to such matters, such Party
shall notify the other Party as soon as possible (but in no event later than two
(2) business days after receipt of such notice or inquiry) and provide to such
other Party copies of all documents, if any, it received from such Regulatory
Authorities.  Such other Party shall then prepare the response to the
communication.  Before submitting such response to a Regulatory Authority
regarding the communication, the Party that originally received the
communication shall have an opportunity to comment on the response to the extent
such response may affect its rights or obligations under this Agreement.  In the
event the Parties disagree concerning the form or content of a response to a
Regulatory Authority in a particular Territory, the Party in whose Territory
such Regulatory Authority is located shall decide the appropriate form and
content of such response.  The other Party shall fully cooperate with and assist
such Party in complying with such regulatory obligations and communications,
including

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

34

--------------------------------------------------------------------------------


 

by providing to such Party, within two (2) business days after a request, such
information and documentation in the other Party’s possession as may be
necessary or helpful for the Party to prepare a response to an inquiry from a
Regulatory Authority.  If a Party is required to respond to any Regulatory
Authority in the other Party’s Territory, such Party shall make diligent efforts
to seek the input and approval of the other Party before responding.  Each Party
shall also provide the other Party in a timely manner with a copy of all
correspondence received from a Regulatory Authority specifically regarding the
matters referred to above. For clarity, Affymax’s obligations under this
Section 4.9(a) shall apply to any such communications regarding the matters
referred to above received by Affymax’s Affiliate(s) or Affymax’s Third Party
Partner(s) as if such communications had been received by Affymax directly.

 

(b)                                  Collaborator Disclosures to Affymax.  In
addition to its obligations under Section 4.9(a), Collaborator shall disclose to
Affymax the information set forth in Section 4.2(d).

 

4.10                        Regulatory Inspection or Audit.

 

(a)                                  If a Regulatory Authority desires to
conduct an inspection or audit with regard to the Product of Collaborator’s
facility or a facility under contract with Collaborator in or for the Licensed
Territory, Collaborator shall permit and cooperate with such inspection or
audit, and shall cause the contract facility to permit and cooperate with such
Regulatory Authority and Affymax during such inspection or audit.  Following
receipt of the inspection or audit observations of such Regulatory Authority (a
copy of which Collaborator shall immediately provide to Affymax), Collaborator
shall prepare the response to any such observations, and shall provide a copy of
such response to Affymax that has been translated into English.  Collaborator
agrees to conform its activities under this Agreement to any commitments made in
such a response, except to the extent it believes in good faith that such
commitments violate applicable Laws. If a Regulatory Authority in the Licensed
Territory desires to conduct an inspection or audit of Affymax’s facility, or a
facility under contract with Affymax, with regard to the Product in the Licensed
Territory, Affymax shall cooperate and cause the contract facility to cooperate
with such Regulatory Authority and Collaborator during such inspection or audit.
Collaborator

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

35

--------------------------------------------------------------------------------


 

shall have the right to have a representative observe such inspection or audit
and Collaborator shall, if requested by Affymax, assist Affymax in preparing
for, facilitating and/or enabling such inspection or audit.  Following receipt
of the inspection or audit observations of such Regulatory Authority,
Collaborator shall provide a copy of such observations, Affymax shall prepare a
draft response to any such observations in English, in consultation with
Collaborator, and Collaborator shall prepare and file the final response with
such Regulatory Authority.

 

(b)                                  Audit of Product Manufacturer. 
Collaborator shall notify Affymax within forty-eight (48) hours of receipt of
notification from a Regulatory Authority of the intention of such Regulatory
Authority to audit or inspect facilities being used to conduct Finished
Manufacture of the Finished Product.  Collaborator shall also provide Affymax
with copies of any written communications received from Regulatory Authorities
with respect to such facilities within seventy-two (72) hours of receipt.

 

4.11                        Recalls and Voluntary Withdrawals.  The Parties
shall exchange their internal standard operating procedures (“SOPs”) for
conducting product recalls reasonably in advance of the First Commercial Sale of
any Product in the Licensed Territory, and shall discuss and resolve any
conflicts between such SOPs and issues relating thereto promptly after such
exchange.  If either Party becomes aware of information relating to any Product
that indicates that a unit or batch of Finished Product or Bulk Hematide may not
conform to the specifications therefor, or that potential adulteration,
misbranding, and/or other issues have arisen that relate to the safety or
efficacy of Products, it shall promptly so notify the other Party.  The Joint
Committee shall meet to discuss such circumstances and to consider appropriate
courses of action, which shall be consistent with the internal SOP of the Party
having the right to control such recall pursuant to this Section 4.11.
Collaborator shall have the right and responsibility to control any product
recall, field correction, or withdrawal of any Product in the Licensed Territory
that is required by Regulatory Authorities in the Licensed Territory, and the
allocation of expenses incurred in connection with such recall between the
Parties shall be set forth in the Supply Agreement as described in Section 7.3. 
In addition, Collaborator shall have the right, at its discretion, to conduct
any product recall, field correction or withdrawal of any Product in the
Licensed Territory that is not so required by such Regulatory Authorities but
that Collaborator deems to be

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

36

--------------------------------------------------------------------------------


 

appropriate, with the allocation of expenses incurred in connection with such
recall between the Parties to be set forth in the Supply Agreement as described
in Section 7.3.  As between the Parties, Affymax shall have the right, at its
expense, to control all recalls, field corrections, and withdrawals of any
Product in the Affymax Territory, provided, however, that Affymax shall use
reasonable efforts (subject to its confidentiality obligations to the Third
Party Partner, provided that Affymax shall, during the course of negotiation to
enter into an agreement with such Third Party Partner, use reasonable efforts to
secure its right to inform Collaborator of such event) to inform the
Collaborator of such intention in advance in writing, if such recall may
reasonably have a material effect in the Licensed Territory but such information
is not otherwise required to be provided pursuant to Section 4.9(a). 
Collaborator shall maintain complete and accurate records of any recall in the
Licensed Territory for such periods as may be required by applicable Laws, but
no event for less than three (3) years.

 

ARTICLE 5

 

COMMERCIALIZATION

 

5.1                               Commercialization in the Licensed Territory. 
Collaborator shall have sole right and responsibility for Commercializing all
Products in the Licensed Territory, as provided in this Article 5.  Collaborator
shall bear all of the costs and expenses incurred in connection with all such
Commercialization.  Collaborator shall have the right to conduct
Commercialization of the Product in the Licensed Territory subject to
Section 5.4.  Upon reasonable request of Affymax, Collaborator shall provide
Affymax an opportunity to review and comment on all significant marketing
decisions for Product in the Licensed Territory, including without limitation
marketing strategy and launch decisions, and Collaborator shall consider any
comments thereon provided by Affymax in good faith, to the extent reasonable and
practicable.

 

5.2                               Pricing Approvals in the Licensed Territory. 
Collaborator shall be responsible, at its own expense, for seeking Pricing
Approval in the Licensed Territory.  Collaborator shall keep Affymax informed on
an ongoing basis of Collaborator’s strategy for seeking, and the

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

37

--------------------------------------------------------------------------------


 

results it obtains in seeking, Pricing Approval in the Licensed Territory,
including, without limitation, the results of any discussion or other
communication with relevant Governmental Authorities regarding Pricing Approval,
via regular reports to the Joint Committee no less frequently than such
committee is required to meet pursuant to Section 2.3.

 

5.3                               Pricing of the Product in the Licensed
Territory.  Collaborator shall have the sole right to determine all pricing of
the Product in the Licensed Territory.  Notwithstanding anything in this
Agreement express or implied to the contrary, Affymax shall not have any right
to direct, control, or approve Collaborator’s pricing of Products for the
Licensed Territory.  The provision to Affymax of any pricing data is for
informational purposes only.

 

5.4                               Collaborator Performance.

 

(a)                                  Level of Efforts.  Collaborator shall
devote Diligent Efforts to Commercializing each Product in the Licensed
Territory following Regulatory Approval of Products in the Licensed Territory in
accordance with this Agreement.

 

(b)                                  Time to Launch Product.  In addition to the
requirements under Section 5.4(a) and subject to timely supply of Bulk Hematide
by Affymax pursuant to Article 7 or the Supply Agreement (defined below),
Collaborator shall achieve First Commercial Sale of each Product in the Licensed
Territory promptly after, but in no event more than [ * ] months after, the date
on which Pricing Approval is granted for such Product in the Licensed Territory.

 

(c)                                  Reports.  Collaborator shall update Affymax
periodically regarding Collaborator’s significant Commercialization activities
with Products in the Licensed Territory.  In addition, Collaborator shall
present a written report to Affymax at least semi-annually (and no later than
April 30th and October 31st of each year) summarizing Collaborator’s significant
Commercialization activities with respect to Products in the Licensed Territory
pursuant to this Agreement, covering subject matter at a level of detail
reasonably sufficient to enable Affymax to determine Collaborator’s compliance
with its diligence obligation pursuant to this Section 5.4.

 

5.5                               Compliance. Each Party shall comply in all
material respects with all applicable Laws  relating to activities performed or
to be performed by such Party (or its Affiliates,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

38

--------------------------------------------------------------------------------


 

contractor(s) or sublicensee(s)) under or in relation to this Agreement.  Each
Party represents, warrants and covenants to the other Party that, as of the
Effective Date and during the Term, such Party and its Affiliates have adequate
procedures in place: (i) to ensure their compliance with such Laws; (ii) to
bring any noncompliance therewith by any of the foregoing entities to its
attention; and (iii) to promptly remedy any such noncompliance.  Notwithstanding
the foregoing, this Section 5.5 shall not expand Affymax’s obligations with
respect to compliance with GMP as expressly set forth in this Agreement or as
otherwise agreed upon under the quality agreement to be entered into pursuant to
Section 7.8.

 

5.6                               Product Trademark and Affymax House Marks.

 

(a)                                  Product Trademark.  Collaborator shall have
the right, at its sole discretion, to select the trademark to be used in
connection with the Commercialization of the Product in the Licensed Territory,
and shall have all rights in and to such Product trademark. In case Collaborator
desires to use, for the Product, the trademark(s) owned by Affymax and
corresponding to the trademarks to be used for the Product in the Affymax
Territory, then, Collaborator may propose to obtain a license to such
trademark(s) under terms and conditions to be separately agreed upon by the
Parties.

 

(b)                                  Affymax House Marks.  To the extent
allowable by applicable Law in the Licensed Territory, Product packaging,
Promotional Materials and Product Labeling for use in the Licensed Territory
shall carry, in a conspicuous location, the Affymax House Marks, subject to
Collaborator’s reasonable approval of the size, position and location thereof.
 From time to time during the Term, Affymax shall have the right to obtain from
Collaborator samples of Product sold by Collaborator or its Affiliates or
sublicensees in the Licensed Territory.  Affymax shall use such Product samples
solely to inspect the quality of such Products and use of the Affymax House
Mark.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 6

 

LICENSES AND EXCLUSIVITY

 

6.1                               Licenses to Collaborator under Affymax
Technology.  Subject to the terms and conditions of this Agreement, including
without limitation Section 8.1(b), Affymax hereby grants Collaborator an
exclusive (even as to Affymax), royalty-bearing (during the Term) license under
the Affymax Technology to use and import Hematide in the Licensed Territory, to
Develop (as and to the extent permitted in this Agreement), use, sell, offer for
sale, and import the Product in the Licensed Territory, and to make and have
made the Finished Product anywhere in the world for such Development or sale
(subject to Article 7) in the Licensed Territory.  The license granted in this
Section 6.1 may be sublicensed by Collaborator to any Affiliate of
Collaborator.  The license granted in this Section 6.1 may be sublicensed by
Collaborator to Third Parties only with the prior written consent of Affymax,
not to be unreasonably withheld.  For clarity, the foregoing license does not
permit Collaborator to Develop using the Affymax Technology any Alternative
ESAs, Backup Product, or any other derivative or analogue of the Peptide, [ * ],
Hematide or the Product, except to the extent it obtains such right pursuant to
Section 3.6.

 

6.2                               Limited License for Affymax House Marks.

 

(a)                                  Affymax hereby grants to Collaborator a
non-exclusive, royalty-free license within the Licensed Territory to use and
display the Affymax House Marks solely in the Promotional Materials and the
Product Labeling in connection with the Commercialization of the Product within
the Licensed Territory, as provided under and in accordance with
Section 5.6(b) of this Agreement.  The foregoing license may be sublicensed by
Collaborator to its Affiliates and Third Parties sublicensees under the license
granted in Section 6.1 that are approved by Affymax in accordance with
Section 6.1.

 

(b)                                  Standards for Using Affymax House Marks. 
Collaborator shall provide Affymax with exemplars and/or representative samples
of any Promotional Materials and Product Labeling containing any Affymax House
Mark prior to using or disseminating such materials.  Affymax shall have the
right to make reasonable objections to any such materials within ten (10) days
of Affymax’s receipt of such copies on the grounds that Affymax believes in good
faith that the use of such materials will damage the reputation for quality
associated with

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

40

--------------------------------------------------------------------------------


 

the Affymax House Marks.  Collaborator agrees to modify such Promotional
Materials and Product Labeling in accordance with such objections of Affymax. 
Collaborator acknowledges Affymax’s sole ownership of the Affymax House Marks
and agrees not to take any action inconsistent with such ownership. 
Collaborator shall not use the Affymax House Marks in a way that would adversely
affect their value.  Collaborator covenants that it shall not use any trademark
confusingly similar to any Affymax House Marks in connection with any products
(including the Product). Collaborator shall comply with reasonable policies
provided by Affymax from time to time to maintain the goodwill and value of the
Affymax House Marks.  In any Collaborator materials in which the Affymax House
Marks appear, Collaborator shall display a trademark legend in substantially the
following form (tailored to reflect which trademark is being used): 
“{trademark}™” is a trademark owned by Affymax” Affymax grants no rights in the
Affymax House Marks other than those expressly granted in this Section 6.2.

 

6.3                               License to Affymax under Collaborator
Technology.  Subject to the terms and conditions of this Agreement, Collaborator
hereby grants to Affymax a non-exclusive, royalty-free license under the
Collaborator Technology to develop, use, sell, offer for sale, and import the
Product in the Affymax Territory, and to make and have made the Product or the
Peptide or the Bulk Hematide or the Finished Product anywhere in the world for
such development or sale in the Affymax Territory.  Such license shall be
sublicenseable by Affymax to any Affiliate of Affymax.  Such license shall also
be sublicenseable to any Third Party Partner or any other Third Party, with
written notification to Collaborator promptly following the grant of such
sublicense.

 

6.4                               Negative Covenant.  Each Party covenants that
it shall not use or practice any of the other Party’s intellectual property
rights licensed to it under this Article 6 except for the purposes expressly
permitted in the applicable license grant under this Agreement.

 

6.5                               No Implied Licenses.  Except as explicitly set
forth in this Agreement, neither Party grants any license, express or implied,
under its intellectual property rights to the other Party.

 

6.6                               Exclusivity.  If, during the Term,
Collaborator and/or its Affiliates, either on their own or in collaboration with
a Third Party, actually market, promote, or sell in the Licensed

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

41

--------------------------------------------------------------------------------


 

Territory any therapeutic agent, other than the Product, that [ * ], without
Affymax’s prior written consent, then Affymax may, [ * ], upon written notice to
Collaborator, in Affymax’s sole discretion, either [ * ] to Collaborator [ * ]
or [ * ], in each case upon ninety (90) days’ prior written notice to
Collaborator.  For avoidance of doubt, this Section 6.6 does not restrict
Collaborator’s or its Affiliates’ [ * ] activities with regard to [ * ],
provided that Collaborator acknowledges that [ * ] under [ * ] to conduct such
activities.

 

6.7                               Third Party Licenses.  Collaborator
understands and acknowledges that certain rights contained within the Affymax
Technology have been licensed to Affymax from certain Third Parties pursuant to
those license agreements entered into as of the Effective Date and set forth in
Exhibit I (the “Third Party License Agreements”).  Affymax shall, during the
Term, [ * ] Third Party License Agreements [ * ] Third Party License Agreements
in a manner that would [ * ] on [ * ] and Collaborator’s [ * ] Product in the
Field and in the Licensed Territory.

 

ARTICLE 7

 

MANUFACTURE AND SUPPLY

 

7.1                               Roles of the Parties.  Affymax shall supply,
or cause to be supplied through its Third Party contract manufacturers, in a
timely manner Collaborator’s entire requirements of the Bulk Hematide for
Development and Commercialization purposes in or for the Licensed Territory. 
Collaborator shall be responsible for the formulation of Bulk Hematide into the
Finished Product and the manufacture of Finished Product for both Development
and Commercialization purposes in the Licensed Territory.

 

7.2                               Preclinical and Clinical Supply of Bulk
Hematide. Affymax shall, by itself or through its Third Party contract
manufacturer, supply to Collaborator, upon written request by Collaborator under
the terms and conditions of this Article 7, all quantities of Bulk Hematide
reasonably required by Collaborator, to Develop the Product in the Licensed
Territory pursuant to the Development Plan.  Such quantities of Bulk Hematide,
and the schedule for such supply, shall be confirmed and if necessary updated by
the Joint Committee in a manner consistent with the Development Plan.  From time
to time, Collaborator shall submit to Affymax purchase orders

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

42

--------------------------------------------------------------------------------


 

for quantities of Bulk Hematide for such use consistent, as far as reasonably
practicable, with such confirmed, or, if applicable, updated quantity and
schedule, and Affymax shall supply or have supplied to Collaborator such
quantities of Bulk Hematide.  The price for such Development (non-clinical and
clinical) supply shall be [ * ] for such Bulk Hematide, with such supply to be [
* ].  Affymax shall invoice Collaborator for such Bulk Hematide with each
shipment, and Collaborator shall pay such invoices within thirty (30) days of
its receipt of such invoice.  Within sixty (60) days after the Effective Date,
the Parties shall discuss and agree upon the terms pursuant to which Affymax may
provide to Collaborator reasonable quantities of reference standard compounds
and related substances to the extent reasonably necessary for Collaborator to
Develop formulations of the Products.  Affymax shall notify Collaborator of the
identity of any Third Party contract manufacturers of Bulk Hematide that will
manufacture Bulk Hematide for supply to Collaborator promptly after Affymax
enters into an agreement with any such Third Party.

 

7.3                               Commercial Supply of Bulk Hematide.  The
Parties shall negotiate in good faith and enter into a manufacturing and supply
agreement (the “Supply Agreement”) governing the supply, by or on behalf of
Affymax, to Collaborator of Bulk Hematide, for the manufacture of Finished
Product in connection with the Commercialization of the Product by Collaborator
hereunder, prior to [ * ] for the Product in the Licensed Territory, or [ * ],
whichever is earlier.  Such Supply Agreement shall contain customary terms
governing such manufacturing and supply relationship, and shall provide that
such Bulk Hematide meeting the agreed specifications shall be supplied by or on
behalf of Affymax to Collaborator in a timely manner at a cost [ * ] such Bulk
Hematide, with such supply to be [ * ].  In addition, such Supply Agreement
shall provide that Affymax shall [ * ] to ensure that Affymax meets its
obligation to supply appropriately forecasted quantities of Bulk Hematide
ordered by Collaborator, and that if Affymax materially fails to meet such
supply obligation, then Collaborator shall have the right to [ * ], without
delay, of [ * ] necessary to [ * ] or [ * ] Bulk Hematide to meet its
requirements.  If [ * ] occurs, Affymax would [ * ] any additional [ * ]
necessary to [ * ] the [ * ] without requiring Collaborator [ * ] for such [ *
].

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

43

--------------------------------------------------------------------------------


 

7.4                               Finished Product.    Collaborator shall be
responsible for, at its own cost, the formulation, filling, finishing, testing
and final release of the Finished Products for Development and Commercialization
in the Licensed Territory.  Collaborator shall have the right to pursue in its
sole discretion the formulation for the Product, including a formulation which
is different from that utilized for the Product by Affymax and/or its Third
Party Partners for use in the Affymax Territory.  Collaborator shall be solely
responsible for obtaining, at its expense, any licenses deemed by it to be
necessary or desirable to such formulation and/or any aspect of the Finished
Manufacture which is different from that utilized for the Product by Affymax
and/or its Third Party Partners for use in the Affymax Territory.

 

7.5                               Comparator Drugs.  Collaborator shall be
responsible for obtaining, at its sole expense, all supplies of its requirements
of all comparator drugs and/or placebos necessary for conducting clinical trials
of the Product in the Licensed Territory, provided, however, Affymax shall
reasonably cooperate with Collaborator for such purposes at Collaborator’s
expense, which cooperation shall include the transfer to Collaborator of
technology Controlled by Affymax relating to activities that were conducted by
Affymax as of the Effective Date with respect to any such placebo, in connection
with the Development of Products.

 

7.6                               Audit.  Affymax shall use Diligent Efforts to
minimize the Manufacturing Cost while assuring quality of Bulk Hematide, and
shall consider in good faith all reasonable input from Collaborator for such
purpose. Affymax shall maintain complete and accurate records in sufficient
detail to permit Collaborator to confirm the accuracy of the calculation of
Manufacturing Cost and resulted supply price payments due under this Agreement. 
Upon reasonable prior notice, such records shall be available during regular
business hours for a period of three (3) years from the creation of individual
records for examination at Collaborator’s expense, and not more often than once
each calendar year, by an independent certified public accountant selected by
Collaborator and reasonably acceptable to Affymax, for the sole purpose of
verifying the accuracy of the calculation of the supply price pursuant to this
Agreement.  Any such auditor shall not disclose Affymax’s Confidential
Information, except to the extent such disclosure is necessary to verify the
accuracy of amount of supply price due by Collaborator under this Agreement. 
Any amounts determined by such auditor to be overpaid, if any, shall be

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

44

--------------------------------------------------------------------------------


 

reimbursed to Collaborator within thirty (30) days from issuance of its report,
plus interest (as set forth in Section 8.7) from the original due date.  Any
amounts determined to be underpaid shall be paid within thirty (30) days from
the accountant’s report.  Collaborator shall bear the full cost of such audit
unless such audit discloses an overpayment of the amount actually owed during
the applicable calendar year of more than [ * ], in which case Affymax shall
bear the full cost of such audit.

 

7.7                               Collaborator Audit Right of Bulk Hematide
Facility. If, in order to fulfill its obligations as a holder of a CTA or
Regulatory Approval with regard to the Product in the Licensed Territory,
Collaborator desires to conduct an inspection or audit of Affymax’s facility or
a facility of a Third Party contract manufacturer under contract with Affymax
for the manufacture and supply of the Bulk Hematide in or for the Licensed
Territory, Affymax shall allow Collaborator to make such inspection or audit of
any such Affymax facility, and shall exercise its rights under any agreement
between Affymax and any such Third Party contract manufacturer to enable
Collaborator to make such inspection or audit of such Third Party contract
manufacturer’s facility, in each case to the extent relevant to the Bulk
Hematide supplied in or for the Licensed Territory and during normal business
hours. Affymax shall reasonably cooperate with Collaborator to facilitate such
inspection or audit. Any such inspection or audit by Collaborator pursuant to
this Section 7.7 shall be conducted no more frequently than once every two
(2) years at a given facility, and shall occur upon a minimum of three
(3) months’ prior written notice by Collaborator of its desire for such
inspection or audit. Notwithstanding the foregoing, if any notice or observation
is made by a Regulatory Authority of noncompliance of such facility with
applicable Law in connection with Bulk Hematide, Collaborator may conduct an
inspection or audit of such manufacturing facility more frequently than provided
in the prior sentence to the extent necessary to confirm that the relevant
matters in such notice or observation are adequately addressed. The Supply
Agreement shall include additional rights of audit and inspection of facilities
used to manufacture Bulk Hematide to be supplied to Collaborator in
circumstances other than those described in this Section 7.7, to the extent and
on such terms as the Parties may reasonably agree.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

45

--------------------------------------------------------------------------------


 

7.8                               Quality Agreement.   The Parties shall
negotiate in good faith and enter into a quality agreement governing the quality
control, quality assurance and validation of the commercial and clinical supply
of the Bulk Hematide to Collaborator by or on behalf of Affymax.  The Parties
acknowledge and understand that, in order for the Product to be Commercialized
in the Licensed Territory, Bulk Hematide supplied to Collaborator by Affymax
hereunder must be manufactured, handled and stored in compliance with the GMP
required by MHLW.  Accordingly, the quality agreement shall incorporate a
provision stating that, should GMP as required by the MHLW impose additional or
different obligations than are imposed under GMP as required by the FDA, then
Affymax shall, itself or through a Third Party contract manufacturer, comply
with such MHLW GMP requirements with respect to Bulk Hematide supplied to
Collaborator pursuant to this Agreement; provided that (i) Collaborator has
previously notified Affymax in writing of such additional or different
obligations, (ii) Affymax shall have a reasonable time after receiving such
notice to comply with such additional or different obligations, and (iii) that
Collaborator shall cooperate with Affymax to a reasonable extent to enable
Affymax to comply with such obligations.

 

ARTICLE 8

 

COMPENSATION

 

8.1                               License Fee.

 

(a)                                  No later than five (5) business days after
Collaborator’s receipt from Affymax of two original copies of a Tax Residence
Certificate (as defined in Section 8.5(c)) and two copies with original
signatures, properly completed by Affymax, of each of the other
document(s) necessary to claim the benefit of an income tax treaty (i.e.,
Form 3, “Application Form for Income Tax Convention,” and Form 17, “Attachment
Form For Limitation On Benefits Article”), Collaborator shall pay to Affymax a
license fee of Seventeen Million Dollars ($17,000,000) by wire transfer of
immediately available funds into the account designated by Affymax to
Collaborator prior to the Effective Date.  Such license fee shall be
nonrefundable and noncreditable against any other payments due hereunder. 
Collaborator shall confirm to Affymax

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

46

--------------------------------------------------------------------------------


 

in writing or by electronic means that such amount has been transferred to
Affymax’s account promptly after such event occurs.

 

(b)                                  Within five (5) business days after the
Effective Date, Collaborator shall purchase Ten Million Dollars ($10,000,000)
worth of shares of Affymax’ non-voting, preferred stock, at a price of $4.7162
(i.e., one hundred and twenty-five (125%) of the price per share of the Series D
preferred stock of Affymax) per share, pursuant to the Stock Purchase Agreement
attached hereto as Exhibit J.   Notwithstanding the foregoing, if Affymax is
unable to have its certificate of incorporation enabling the foregoing purchase
by Collaborator of shares of Affymax’ stock filed and accepted by relevant
authorities within the first three (3) business days of such five (5) business
day period, then the Parties will mutually agree upon a reasonable extension of
the time required for Collaborator to purchase such stock after such certificate
is so filed and accepted (not to exceed three (3) business days after such
certificate is so filed and accepted).

 

8.2                               Clinical Milestone Payments.  Collaborator
shall make milestone payments to Affymax based on the first achievement of each
milestone event in the Licensed Territory for the Product as set forth in this
Section 8.2.  Collaborator shall pay to Affymax the amounts set forth below
within thirty (30) days after the first achievement of the corresponding
milestone event.  Each milestone payment by Collaborator to Affymax hereunder
shall be payable [ * ] achieved by one or more Products.  Each such payment
shall be made by wire transfer of immediately available funds into the account
set forth in Section 8.1 unless otherwise designated in writing by Affymax. 
Each such payment is nonrefundable and noncreditable against any other payments
due hereunder.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

47

--------------------------------------------------------------------------------


 

Milestone Event

 

Milestone Payment

 

Completion** of the first Phase I Clinical Trial for the Product by or on behalf
of the Collaborator

 

$

10,000,000

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

[ * ]

 

$

[ * ]

 

Total Milestone Payments

 

$

75,000,000

 

 

--------------------------------------------------------------------------------

*  “Initiation”, as used in this milestone event chart, means the first dosing
of the first human subject.

** “Completion” means, with respect to a given clinical trial, and as used in
the description of the milestone events, the date on which all data has been
collected in such trial for the last subject.

 

8.3                               Royalties.

 

(a)                                  Rate for Patented Products.  On a product
by product basis, Collaborator shall pay to Affymax royalties based on the
aggregate annual Net Sales of each Product sold in the Licensed Territory at the
rate of [ * ] at all times at which a Valid Claim of an Affymax Patent or a
Joint Patent covering the composition of matter of such Product (including
without limitation the composition of matter of Hematide) exists in the Licensed
Territory.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

48

--------------------------------------------------------------------------------


 

(b)                                  Royalty Rate Step Down; Term of
Obligation.  Collaborator acknowledges that it will continue to enjoy
substantial benefit from its license under, and the transfer to Collaborator of
certain elements of, the Affymax Technology pursuant to this Agreement
(including without limitation the Affymax Know-How licensed to Collaborator, and
the regulatory data to be provided to Collaborator, pursuant to this Agreement)
as well as from Collaborator’s own development of Collaborator Technology
derived from the practice of such license and Collaborator’s use of such Affymax
Technology, even after expiration of all Valid Claims of the Affymax Patents and
Joint Patents covering the composition of matter of Products in the Licensed
Territory, determined on a Product by Product basis (the date upon which the
last to expire of such Valid Claims occurs for a Product, the “Expiration
Date”).  Accordingly, Collaborator shall, on a Product by Product basis,
continue to pay royalties on Net Sales of Products by Collaborator, its
Affiliates and sublicensees after the Expiration Date, in consideration for the
foregoing non-patent benefits, as follows:  After the Expiration Date,
Collaborator shall pay to Affymax royalties on Net Sales of such Products at a
rate of [ * ] provided, however, that Collaborator’s obligation to pay such
royalty on such Product shall terminate at the end of the first to occur [ * ]
in which [ * ] of such Product in the Licensed Territory comprising, during such
time period, [ * ] or more of the [ * ] of such Product and [ * ] sold in such
time period in the Licensed Territory (based upon mutually acceptable Third
Party objective data sources).

 

(c)                                  Royalty Payments and Reports. All amounts
payable to Affymax pursuant to Sections 8.3(a) or (b) shall be paid in Dollars
within forty-five (45) days after the end of each calendar quarter with respect
to Net Sales in such calendar quarter.  Each payment of royalties due to Affymax
shall be accompanied by a statement of the amount of gross sales of Product in
the Licensed Territory during the applicable calendar quarter, an itemized
calculation of Net Sales in the Licensed Territory showing deductions provided
for in Section 1.48 during such calendar quarter, and a calculation of the
amount of royalty payment due on such sales for such calendar quarter. 
Collaborator shall require its sublicensees to account for their Net Sales and
to provide such reports with respect thereto as if such sales were made by
Collaborator.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

49

--------------------------------------------------------------------------------


 

8.4                               Existing and Future Third Party Royalties.

 

(a)                                  In addition to the royalties owed pursuant
to Section 8.3, except as otherwise provided in Section 8.4(c), Collaborator
shall reimburse Affymax for all royalties due to Third Parties pursuant to the
Third Party License Agreements with respect to Commercialization of Products in
the Licensed Territory by Collaborator, its Affiliates or sublicensees, and for
all royalties required to be paid to Third Parties under any other future
license agreements entered into between a Third Party and Affymax (“Future Third
Party Licenses”) with respect to Collaborator’s, its Affiliate’s, or its
sublicensees’ Development and/or Commercialization of Products in the Licensed
Territory.  Affymax shall consult in good faith with Collaborator prior to
entering into any Future Third Party Licenses (other than any such Future Third
Party License [ * ], as described in Section [ * ]).

 

(b)                                  In addition, except as otherwise provided
in Section 8.4(c), to the extent Collaborator enters into any license agreement
with any Third Party to obtain a license or other right to Develop, use, conduct
Finished Manufacture of, or Commercialize the Product in the Licensed Territory
after the Effective Date, Collaborator shall make all such payments to such
Third Parties.  Except as provided in Section 8.4(c), Collaborator shall have no
right to offset or otherwise deduct such payments that it makes or pays to any
Third Party as described in this Section 8.4(b) or in Section 9.6(d) from any
amounts otherwise owed Affymax under this Agreement.

 

(c)                                  In the event [ * ] enters into a license
agreement [ * ] with [ * ] and/or any of its affiliates after the Effective Date
obtaining rights including in the Licensed Territory under certain Patents
listed on [ * ] and pursuant to such agreement is required to pay to [ * ]
and/or its affiliate royalties or milestones with respect to Collaborator’s
Development or Commercialization of the Product for or in the Licensed
Territory, Collaborator shall reimburse Affymax for all such royalties and
milestone payments reasonably applicable to such activities in or for the
Licensed Territory that are due [ * ] and/or such affiliate, provided that
Collaborator is provided [ * ] Affymax [ * ] such agreement reasonably prior to
[ * ].  Notwithstanding the foregoing, Collaborator shall have the right to [ *
] any such reimbursed royalties [ * ] of this Agreement [ * ]. Alternatively, if
it becomes necessary for Collaborator to enter into a license agreement directly
with [ * ] or its affiliate to obtain rights under [ * ] with respect to such

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

50

--------------------------------------------------------------------------------


 

activities in or for the Licensed Territory, Collaborator shall have the right
to [ * ] any royalties paid to [ * ] and/or its affiliate [ * ] for the same [ *
], provided that Collaborator shall inform Affymax that it intends to [ * ]
and/or its affiliates and obtain Affymax’s consent with respect thereto (which
consent shall not be unreasonably withheld or delayed) prior to its start of the
[ * ] or its affiliate with respect to such [ * ], and further provided that, [
* ], Collaborator shall give Affymax [ * ]. Affymax shall have the right to
consent (which consent shall not be unreasonably withheld or delayed) to [ * ]
in any such agreement that would bind Affymax conduct. Notwithstanding anything
to the contrary in the foregoing, in no event shall [ * ] under this
Section 8.3(c) [ * ] to Affymax to [ * ] of the [ * ] Affymax under [ * ].

 

(d)                                  On a quarterly basis, Affymax shall invoice
Collaborator for all such payments which Affymax actually paid during such
quarter to Third Parties to which royalties are due as set forth in
Section 8.4(a), and Collaborator shall pay to Affymax such invoiced amount
within thirty (30) days.

 

8.5                               Taxes.

 

(a)                                  Cooperation and Coordination.  The Parties
acknowledge and agree that it is their mutual objective and intent to minimize,
to the extent feasible and legal, taxes payable with respect to their
collaborative efforts under this Agreement and that they shall use all
commercially reasonable efforts to cooperate and coordinate with each other to
achieve such objective.

 

(b)                                  Payment of Tax.  A Party receiving a
payment pursuant to this Article 8 shall pay any and all taxes levied on such
payment.  If applicable Law requires that taxes be deducted and withheld from a
payment made pursuant to this Article 8, the remitting Party shall (i) deduct
those taxes from the payment; (ii) pay the taxes to the proper taxing authority;
and (iii) send evidence of the obligation together with proof of payment to the
other Party within sixty (60) days following that payment.

 

(c)                                  Tax Residence Certificate.  A Party
(including any entity to which this Agreement may be assigned, as permitted
under Section 15.5) receiving a payment pursuant to

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

51

--------------------------------------------------------------------------------


 

this Article 8 shall provide the remitting Party appropriate certification from
relevant revenue authorities that such Party is a tax resident of that
jurisdiction (a “Tax Residence Certificate”), if such receiving Party wishes to
claim the benefits of an income tax treaty to which that jurisdiction is a
party.  Upon the receipt thereof, any deduction and withholding of taxes shall
be made at the appropriate treaty tax rate.

 

(d)                                  Assessment.  Either Party may, at its own
expense, protest any assessment, proposed assessment, or other claim by any
Governmental Authority for any additional amount of taxes, interest or penalties
or seek a refund of such amounts paid if permitted to do so by applicable Law. 
The Parties shall cooperate with each other in any protest by providing records
and such additional information as may reasonably be necessary for a Party to
pursue such protest.

 

8.6                               Foreign Exchange.  The rate of exchange to be
used in computing the amount of currency equivalent in Dollars owed to a Party
under this Agreement shall be made at the period-end rate of exchange quoted on
the last business day of the applicable calendar quarter by Citibank in New York
City.

 

8.7                               Late Payments.  If Affymax does not receive
payment of any sum due to it on or before the due date, simple interest shall
thereafter accrue on the sum due to Affymax until the date of payment at the per
annum rate of [ * ] over the then-current prime rate quoted by Citibank in New
York City, or the maximum rate allowable by applicable Law, whichever is lower.

 

8.8                               Records; Audits.  Collaborator shall maintain
complete and accurate records in sufficient detail to permit Affymax to confirm
the accuracy of the calculation of royalty payments under this Agreement.  Upon
reasonable prior notice, such records shall be available during regular business
hours of Collaborator for a period of three (3) years from the creation of
individual records for examination at Affymax’ expense, and not more often than
once each calendar year, by an independent certified public accountant selected
by Affymax and reasonably acceptable to Collaborator, for the sole purpose of
verifying the accuracy of the financial reports furnished by Collaboration
pursuant to this Agreement.  Any such auditor shall not disclose

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

52

--------------------------------------------------------------------------------


 

Collaborator’s Confidential Information, except to the extent such disclosure is
necessary to verify the accuracy of the financial reports furnished by
Collaborator or the amount of payments due by Collaborator under this
Agreement.  Any amounts shown to be owed but unpaid shall be paid within thirty
(30) days from the accountant’s report, plus interest (as set forth in
Section 8.7) from the original due date.  Any amounts determined to be overpaid
shall be refunded within thirty (30) days from the accountant’s report.  Affymax
shall bear the full cost of such audit unless such audit discloses an
underpayment of the amount actually owed during the applicable calendar year of
more than [ * ] in which case Collaborator shall bear the full cost of such
audit.

 

ARTICLE 9

 

INTELLECTUAL PROPERTY MATTERS

 

9.1                               Ownership of Inventions.  Each Party shall own
any inventions made solely by its employees, agents, or independent contractors
in the course of conducting its activities under this Agreement, together with
all intellectual property rights therein (“Sole Inventions”).  Any inventions
that are made jointly by employees, agents, or independent contractors of each
Party in the course of performing activities under this Agreement, together with
all intellectual property rights therein (“Joint Inventions”) shall be owned
jointly by the Parties in accordance with joint ownership interests of
co-inventors under U.S. patent laws, with each joint Party having, unless
otherwise set forth in this Agreement (including without limitation
Section 9.3), the unrestricted right to license and grant rights to sublicense
each such Joint Invention.  Inventorship shall be determined in accordance with
U.S. patent laws.  Sole Inventions owned by Collaborator and Collaborator’s
interest in all Joint Inventions shall be included in the Collaborator
Technology.  Sole Inventions owned by Affymax and Affymax’ interest in all Joint
Inventions shall be included in the Affymax Technology.

 

9.2                               Disclosure of Inventions.  Each Party shall
promptly disclose to the other any invention disclosures, or other similar
documents, submitted to it by its employees, agents or independent contractors
describing inventions that may be either Sole Inventions or Joint Inventions,
and all Information relating to such inventions.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

53

--------------------------------------------------------------------------------


 

9.3                               Prosecution of Patents.

 

(a)                                  Affymax Patents Other than Joint Patents. 
Except as otherwise provided in this Section 9.3(a), Affymax shall have the sole
right and authority to file, prosecute and maintain the Affymax Patents other
than Joint Patents on a worldwide basis. Affymax shall provide Collaborator
reasonable opportunity to review and comment on such prosecution efforts
regarding such Affymax Patents in the Licensed Territory.  Affymax shall provide
Collaborator with a copy of material communications from any patent authority in
the Licensed Territory regarding such Affymax Patents, and shall provide drafts
of any material filings or responses to be made to such patent authorities a
reasonable amount of time in advance of submitting such filings or responses.   
Notwithstanding the foregoing, if Affymax desires to abandon or not maintain any
Patent within such Affymax Patents in the Licensed Territory, then Affymax shall
provide Collaborator with thirty (30) days prior written notice of such desire
(or such longer period of time as reasonably necessary to allow Collaborator to
assume such responsibilities) and, if Collaborator so requests, shall provide
Collaborator with the opportunity to prosecute and maintain such Patent in the
Licensed Territory in place of Affymax, at Collaborator’s sole expense, in which
case Affymax shall assign such Patent in the Licensed Territory to Collaborator
(and such Patent shall thereafter be included in the Collaborator Patents).  If
Collaborator desires Affymax to file, in the Licensed Territory, a patent
application that claims priority from a Patent within the Affymax Patents, other
than a Joint Patent, in the Licensed Territory, Collaborator shall provide
written notice to Affymax requesting that Affymax file such patent application
in the Licensed Territory.  If Collaborator provides such written notice to
Affymax, Affymax shall either (i) file and prosecute such patent application and
maintain any patent issuing thereon in the Licensed Territory, at Collaborator’s
expense, or (ii) notify Collaborator that Affymax does not desire to file such
patent application and provide Collaborator with the opportunity to file and
prosecute such patent application and maintain any patent issuing thereon in the
Licensed Territory in place of Affymax, at Collaborator’s sole expense, in which
case Affymax shall assign such patent application described in (ii) to
Collaborator in the Licensed Territory (and in which case such Patent shall be
included in the Collaborator Patents). If at any time Collaborator receives
notices from the Japanese Patent

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

54

--------------------------------------------------------------------------------


 

Office regarding patent claims or prosecution communications for an Affymax
Patent, Collaborator shall send such notices to Affymax within two (2) weeks
after receipt of such notices.  If Affymax assigns a Patent to Collaborator
pursuant to this Section 9.3(a), Collaborator shall not file any patent claims
or any prosecution communications with respect thereto in the Licensed Territory
without the prior written consent of Affymax, or undertake any patent
prosecution or enforcement action with respect thereto in the Licensed
Territory, that Affymax deems to be detrimental to the prosecution and
enforcement of Affymax Patents in the Affymax Territory.

 

(b)                                  Collaborator Patents Other Than Joint
Patents.  Except as otherwise provided in this Section 9.3(b), Collaborator
shall have the sole right and authority, but not an obligation, to prosecute and
maintain the Collaborator Patents other than Joint Patents on a worldwide basis
at its sole discretion (subject to this Section 9.3(b)) and at own cost and
responsibility.  Collaborator shall provide Affymax reasonable opportunity to
review and comment on such prosecution efforts regarding such Collaborator
Patents.  Collaborator shall provide Affymax with a copy of material
communications from any patent authority regarding such Collaborator Patents,
and shall provide drafts of any material filings or responses to be made to such
patent authorities a reasonable amount of time in advance of submitting such
filings or responses.    If Collaborator determines in its sole discretion to
abandon or not maintain any Patent within the Collaborator Patents other than a
Joint Patent anywhere in the world, then Collaborator shall provide Affymax with
thirty (30) days’ prior written notice of such determination (or such longer
period of time reasonably necessary to allow Affymax to assume such
responsibilities) and shall provide Affymax with the opportunity to prosecute
and maintain such Patent in the applicable jurisdiction in place of Collaborator
at Affymax’s sole expense, and if Affymax so requests, Collaborator shall assign
such Patent to Affymax (in which case such Patent shall be included in the
Affymax Patents).  If Affymax desires Collaborator to file, in a particular
jurisdiction, a patent application that claims priority from a Patent within the
Collaborator Patents, Affymax shall provide written notice to Collaborator
requesting that Collaborator file such patent application in such jurisdiction. 
If Affymax provides such written notice to Collaborator, Collaborator shall
either (i) file and prosecute such patent application and

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

55

--------------------------------------------------------------------------------


 

maintain any patent issuing thereon in such jurisdiction at Affymax’s expense,
or (ii) notify Affymax that Collaborator does not desire to file such patent
application and provide Affymax with the opportunity to file and prosecute such
patent application and maintain any patent issuing thereon at Affymax’s sole
expense in place of Collaborator, in which case Collaborator shall assign such
patent application described in (ii) to Affymax (and in which case such Patent
shall be included in the Affymax Patents).

 

(c)                                  Joint Patents.  With respect to any
potentially patentable Joint Invention, the Parties shall meet and agree upon
which Party shall prosecute and maintain patent applications covering such Joint
Invention (any such patent application and any patents issuing therefrom a
“Joint Patent”) in particular countries and jurisdictions throughout the world. 
It is the intention of the Parties that, unless otherwise agreed, Collaborator
would prosecute and maintain any Joint Patents in the Licensed Territory, and
Affymax would prosecute and maintain the Joint Patents in the Affymax Territory,
subject to the Parties coordinating their efforts as appropriate to make such
prosecution activities as efficient, convenient and harmonious as possible.  The
Party that prosecutes a patent application in the Joint Patents (the
“Prosecuting Party”) shall bear its own costs and expenses incurred with respect
to the prosecution of such patent application, except as otherwise provided
below.  Such Prosecuting Party shall provide the other Party reasonable
opportunity to review and comment on such prosecution efforts regarding the
applicable Joint Patents in the particular jurisdictions, and such other Party
shall provide the Prosecuting Party reasonable assistance in such efforts.  The
Prosecuting Party shall provide the other Party with a copy of all material
communications from any patent authority in the applicable jurisdictions
regarding the Joint Patent being prosecuted by such Party, and shall provide
drafts of any material filings or responses to be made to such patent
authorities a reasonable amount of time in advance of submitting such filings or
responses.  In particular, each Party agrees to provide the other Party with all
information necessary or desirable to enable the other Party to comply with the
duty of candor/duty of disclosure requirements of any patent authority.  Except
to the extent a particular Party is restricted by the licenses granted to the
other Party and/or the other covenants contained in the Agreement, each Party
shall be entitled to practice, and grant to Third Parties and its Affiliates the
right to practice, the Joint Patents and all

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

56

--------------------------------------------------------------------------------


 

Joint Inventions without restriction or an obligation to account to the other
Party, and the other Party shall consent, without additional consideration, to
any and all such licenses; provided, however, that Collaborator shall not have
the right to grant to [ * ] Territory under any Joint Patents a license to make,
use, sell, offer for sale and import [ * ] in the Affymax Territory.  For
clarity, Collaborator hereby consents to allow Affymax to grant licenses under
the Joint Patents as necessary to Third Parties and to its Third Party Partner
to make, use, sell, offer for sale and import the Product, the [ * ], the
Peptide, any Alternative ESAs or Bulk Hematide, or any other composition of
matter that stimulates erythropoiesis activity, in the Affymax Territory,
without further consideration from Affymax or such recipient licensee.  Either
Party may determine that it is no longer interested in supporting the continued
prosecution or maintenance of a particular Joint Patent in a country or
jurisdiction, in which case:  (i) such Party may elect to cease its ownership
interest in such Joint Patents and shall, if requested in writing by the other
Party, assign its ownership interest in such Joint Patent in such country or
jurisdiction to the other Party for no additional consideration, and
(ii) thereafter, the electing Party shall be released from any obligations with
regard to such Joint Patents and any such Joint Patent would thereafter be
deemed a Affymax Patent in the case of assignment to Affymax, or a Collaborator
Patent in the case of assignment to Collaborator.

 

(d)                                  Cooperation in Prosecution.  Each Party
shall provide the other Party all reasonable assistance and cooperation in the
Patent prosecution efforts provided above in this Section 9.3, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.

 

9.4                               Patent Term Extensions in the Licensed
Territory.  The internal patent counsel of each Party shall discuss and
recommend for which, if any, of the Affymax Patents, Collaborator Patents and
Joint Patents in the Licensed Territory the Parties should seek Patent Term
Extensions in the Licensed Territory, and, Affymax, in the case of the Affymax
Patents, and Collaborator in the case of the Collaborator Patents and Joint
Patents, shall have the final decision-making authority with respect to applying
for any such Patent Term Extensions in the Licensed Territory, and shall act
with reasonable promptness in light of the development stage of Products to
apply for any such Patent Term Extensions, where it so elects, provided,
however,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

57

--------------------------------------------------------------------------------


 

that if in the Licensed Territory only one such Patent can obtain a Patent Term
Extension, then the Parties shall consult in good faith to determine which such
Patent should be the subject of efforts to obtain a Patent Term Extension, and
Affymax’s decision on which one Patent shall be extended shall control in the
case of a disagreement. The Party that does not apply for an extension hereunder
shall cooperate fully with the other Party in making such filings or actions,
for example and without limitation, making available all required regulatory
data and information and executing any required authorizations to apply for such
Patent Term Extension.  All activities of the Parties pursuant to this
Section 9.4 for the Licensed Territory shall be at the expense of the Party who
owns such extended Patents (in case of Joint Patents, expenses shall be shared
equally by the Parties).

 

9.5                               Infringement of Patents by Third Parties.

 

(a)                                  Notification.  Each Party shall promptly
notify the other Party in writing of any existing or threatened infringement of
the Affymax Patents, Joint Patents or Collaborator Patents of which it becomes
aware, and shall provide evidence in such Party’s possession demonstrating such
infringement.

 

(b)                                  Infringement of Affymax Patents or Joint
Patents in the Licensed Territory.

 

(i)                                    If a Third Party infringes any Affymax
Patent or Joint Patent in the Licensed Territory by making, using, importing,
offering for sale or selling the Product, Hematide, [ * ] or any product
containing the Peptide, or [ * ] (such activities,  “Product Infringement”),
each Party shall so notify the other Party as provided in Section 9.5(a), which
such notice shall include all Information available to the other Party regarding
such alleged infringement and Affymax shall have the first right, but not the
obligation, to bring an appropriate suit or other action against any person or
entity engaged in such Product Infringement in the Licensed Territory, subject
to Section 9.5(b)(ii) below, at its expense.  Affymax shall have a period of one
hundred twenty (120) days after such notification to or by Affymax, to elect to
so enforce such Affymax Patent or Joint Patent.  In the event it does not so
elect, it shall so notify Collaborator in writing during such one hundred twenty
(120) day time

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

58

--------------------------------------------------------------------------------


 

period, and Collaborator shall have the right, but not the obligation, to
commence a suit or take action to enforce the applicable Affymax Patent or Joint
Patent against such Third Party perpetrating such Product Infringement at its
expense, unless either (i) Affymax demonstrates to the Collaborator in writing a
reasonable business basis for not enforcing such Affymax Patents or Joint
Patents against such Product Infringement during such time period, in which case
Collaborator shall not have the right to so commence such suit or take such
action to enforce the applicable Affymax Patent or Joint Patent without
Affymax’s prior written consent, provided that if such basis is so demonstrated,
that the Parties shall re-evaluate upon Collaborator’s reasonable request, from
time to time, whether such basis continues to apply or whether at such time
Collaborator may exercise such right, or (ii) such infringement suit is to be
brought against [ * ], other than with respect to Affymax Patents or Joint
Patents that claim solely Formulation Technology, and commencement of such suit
or other legal proceeding in the Licensed Territory is reasonably anticipated by
Affymax to result in an outcome that would have a substantially adverse effect
on an Affymax Patent or Joint Patent in the Affymax Territory, or on the
commercialization, manufacture, use, importation, sale or offer to sell the
Product, any Alternative ESA or Bulk Hematide in the Affymax Territory, in which
case Collaborator shall not have the right to so commence a suit or take such
action to enforce the applicable Affymax Patent or Joint Patent without
Affymax’s prior written consent.  Each Party shall provide to the Party
enforcing any such rights under this Section 9.5(b)(i) reasonable assistance in
such enforcement, at such enforcing Party’s request and expense, including
joining such action as a party plaintiff if required by applicable Law to pursue
such action.  The enforcing Party shall keep the other Party regularly informed
of the status and progress of such enforcement efforts, and shall reasonably
consider the other Party’s comments on any such efforts.  Each Party shall bear
all of its own internal costs incurred in connection with its activities under
this Section 9.5(b)(i).

 

(ii)                                The Party not bringing an action with
respect to Product Infringement in the Licensed Territory under this
Section 9.5(b) shall be entitled to separate representation in such matter by
counsel of its own choice and at its own expense, but such Party shall at all
times cooperate fully with the Party bringing such action. Additionally, the
Party not

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

59

--------------------------------------------------------------------------------


 

bringing an action under this Section 9.5 may have an opportunity to participate
in such action to the extent that the Parties may mutually agree at the time the
other Party elects to bring an action hereunder.

 

(c)                                  Infringement of Affymax Patents or Joint
Patents in the Affymax Territory.

 

(i)                                    For any and all infringement of Affymax
Patents other than Joint Patents anywhere in the Affymax Territory, Affymax (or
its Third Party Partner) shall have the sole and exclusive right to bring an
appropriate suit or other action against any person or entity engaged in such
infringement of such Patents, in its sole discretion, and as between the Parties
Affymax shall bear all related expenses and retain all related recoveries.

 

(ii)                                If a Third Party infringes a Joint Patent in
the Affymax Territory by Product Infringement activities, Affymax (or its Third
Party Partner) shall have the sole and exclusive right to bring an appropriate
suit or other action against any person or entity engaged in such infringement
of such Patents, in its sole discretion, and as between the Parties Affymax
shall bear all related expenses and retain all related recoveries.  Collaborator
shall provide to Affymax reasonable assistance in such enforcement, at Affymax’s
request and expense, including joining such action as a party plaintiff if
required by applicable Law to pursue such action.

 

(iii)                            For infringement of the Joint Patents in the
Affymax Territory that is not Product Infringement, the Parties shall confer to
determine which Party shall have the first right to bring an appropriate suit or
other action against any person or entity engaged in such infringement, and the
manner in which they shall bear costs and share related recoveries of such suit
or action.  The Party that brings such suit or actions (the “Enforcing Party”)
shall bear its own costs and expenses incurred.  The Enforcing Party shall keep
the other Party regularly informed of the status and progress of such
enforcement efforts, and shall reasonably consider the other Party’s comments on
any such efforts.  The other Party shall cooperate with the enforcing Party in
enforcing Joint Patents against the such infringement. Each Party shall bear all
of its own internal costs incurred in connection with its activities with
respect to such

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

60

--------------------------------------------------------------------------------


 

infringement of such Joint Patents.  In the event the Parties are unable to
reach agreement upon which Party shall bring an appropriate suit or other action
against any person or entity engaged in such infringement of such Joint Patent
within a reasonable time period (i.e., within ninety (90) days), either Party
may bring such suit or other actions against such infringement, and notify the
other Party of such actions.  The other Party shall have the right to
participate in such actions upon written notice to the other Party.

 

(d)                                  Product Infringement of Collaborator
Patents (other than Joint Patents) in the Affymax Territory.  If a Third Party
infringes a Collaborator Patent (other than a Joint Patent) in a country or
jurisdiction in the Affymax Territory by Product Infringement activities,
Collaborator shall have the first right, but not the obligation, to bring, at
its own expense and in its sole control, an appropriate suit or other action
against any person or entity engaged in such infringement of such Collaborator
Patent in the Affymax Territory.  If Collaborator does not bring such action
within one hundred twenty (120) days of notification thereof to or by
Collaborator, Affymax shall have the right, but not the obligation, to bring at
its expense and in its sole control, such appropriate action.  The Party not
bringing an action under this Section 9.5(d) shall be entitled to separate
representation in such matter by counsel of its own choice and at its own
expense, but such Party shall cooperate fully with the Party bringing such
action, including by joining such action as a party plaintiff, at the expense of
the enforcing Party, if required by applicable Law for the enforcing Party to
pursue such action.

 

(e)                                  Infringement of Collaborator Patents (Other
than Joint Patents) in the Licensed Territory.  For all infringement of any
Collaborator Patents (other than Joint Patents) in the Licensed Territory,
Collaborator shall have the exclusive right, but not the obligation, to bring,
at Collaborator’s expense and in its sole control, an appropriate suit or other
action against any person or entity engaged in such infringement of such
Collaborator Patent.

 

(f)                                    Settlement.  Collaborator shall not
settle any claim, suit or action that it brings under this Section 9.5 involving
Affymax Patents (excluding Joint Patents) in any manner that would negatively
impact Affymax Patents anywhere in the world, or that would limit or restrict
the ability of Affymax or its Third Party Partner(s) to manufacture, use, sell,
offer for sale

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

61

--------------------------------------------------------------------------------


 

or import Products anywhere in the world, without the prior written consent of
Affymax. Affymax shall not settle any claim, suit or action that it brings under
this Section 9.5 involving Collaborator Patents (excluding Joint Patents) in any
manner that would negatively impact the Collaborator Patents or that would limit
or restrict the ability of Collaborator to sell Products anywhere in the world,
without the prior written consent of Collaborator.  Neither Party shall settle
any claim, suit or action that it brings under this Section 9.5 involving Joint
Patents in any manner that would negatively impact the Joint Patents or that
would limit or restrict the ability of the other Party to sell Products anywhere
in the world, without the prior written consent of such other Party. 
Notwithstanding anything to the contrary in this Section 9.5, Affymax shall have
the right to withhold consent to any settlement that is reasonably anticipated
to have a substantially adverse impact upon any Affymax Patent in the Affymax
Territory, or the commercialization, manufacture, use, importation, offer for
sale or sale of the Product, any Alternative ESA or Bulk Hematide in the Affymax
Territory.

 

(g)                                 Allocation of Proceeds.  If either Party
recovers monetary damages from any Third Party in a suit or action brought under
Section 9.5, whether such damages result from the infringement of Affymax
Patents, Joint Patents or Collaborator Patents, such recovery shall be allocated
first to the reimbursement of any expenses incurred by the Parties in such
litigation (including, for this purpose, a reasonable allocation of expenses of
internal counsel), and any remaining amounts shall be, as between Affymax and
Collaborator, split as follows:

 

(i)                                    the portion of any such remaining amounts
that represents recovery for infringement in the Licensed Territory shall be
allocated [ * ] to Affymax and [ * ] to Collaborator; and

 

(ii)                                the portion of any such remaining amounts
that represents recovery for infringement in the Affymax Territory (other than
those obtained pursuant to subsection (c), which shall be the sole property of
Affymax) shall be allocated [ * ] to Affymax and [ * ] to Collaborator.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

62

--------------------------------------------------------------------------------


 

9.6                               Infringement of Third Party Rights in the
Licensed Territory.

 

(a)                                  Notice.  If any Product manufactured, used
or sold by either Party, its Affiliates, licensees or sublicensees becomes the
subject of a Third Party’s claim or assertion of infringement of a Patent
granted by a jurisdiction within the Licensed Territory relating to the
manufacture, use, sale, offer for sale or importation of Hematide, Peptide, [ *
] or the Product, the Party first having notice of the claim or assertion shall
promptly notify the other Party, and the Parties shall promptly meet to consider
the claim or assertion and the appropriate course of action.

 

(b)                                  Defense.  Affymax shall have the first
right, but not the obligation, to defend any such claim, with Affymax’s costs to
conduct such defense being at Affymax’s expense.  If Affymax does not commence
actions to defend such claim within sixty (60) days after it receives notice
thereof (or within sixty (60) days after it should have given notice thereof to
Collaborator as required by Section 9.6(a)), then Collaborator shall have the
right, but not the obligation, to control the defense of such claim by counsel
of its choice, at Collaborator’s expense. The non-defending Party shall
reasonably cooperate with the Party conducting the defense of the claim,
including if required to conduct such defense, furnishing a power of attorney. 
The non-defending Party shall have the right to confer with the other Party in
any such defense, and may have the right to participate in any such defense to
the extent that the Parties, at such time, may mutually agree.  The
non-defending Party shall also be entitled to separate representation in such
matter by counsel of its own choice and at its own expense, provided that the
other Party shall control such defense.

 

(c)                                  Settlement.  Neither Party shall enter into
any settlement of any claim described in this Section 9.6 that affects the other
Party’s rights or interests without such other Party’s written consent, which
consent shall not be unreasonably withheld or delayed.  Affymax shall have the
right to decline to defend or to tender defense of any such claim to
Collaborator upon reasonable notice, including without limitation if
Collaborator fails to agree to a settlement that Affymax proposes.

 

(d)                                  Any amounts that either Party becomes
obligated to pay as a result of any settlement of or decision rendered in any
defense pursuant to this Section 9.6 with respect to the

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

63

--------------------------------------------------------------------------------


 

manufacture, use, sale, offer for sale or import of the Product in or for the
Licensed Territory shall be [ * ] and [ * ] as provided in Section [ * ].

 

9.7                               Patent Marking.  Collaborator (or its
Affiliate, sublicensee or distributor) shall mark Products marketed and sold by
Collaborator (or its Affiliate, sublicensee or distributor) hereunder with
appropriate patent numbers or indicia at Affymax’s request to the extent
permitted by applicable Law, if such markings or such notices impact recoveries
of damages or equitable remedies available with respect to infringements of
patents in the Licensed Territory.

 

9.8                               Infringement of Trademarks by Third Parties. 
With respect to any trademarks associated with Products within the Licensed
Territory, each Party shall notify the other Party promptly upon learning of any
actual, alleged or threatened infringement of any trademark or of any unfair
trade practices, trade dress imitation, passing off of counterfeit goods, or
like offenses, against such trademark (hereinafter “TM Infringement”). 
Collaborator shall have the sole right, in its own discretion and at its own
expense, to bring an action to address such TM Infringement, in which case
Collaborator shall retain any damages recovered from the Third Party. 
Notwithstanding the foregoing, if  the trademark at issue is one as to which
Collaborator was granted a license by Affymax, then the Parties shall instead
proceed as provided in the relevant license agreement between the Parties with
respect to such trademark.

 

9.9                               Patent Oppositions and Other Proceedings.

 

(a)                                  Third-Party Patent Rights.  If either Party
desires to bring an opposition, action for declaratory judgment, nullity action,
interference, declaration for non-infringement, reexamination or other attack
upon the validity, title or enforceability of a Patent owned or controlled by a
Third Party that covers, in the Licensed Territory, the Peptide, [ * ] or the
Product, or the manufacture, use, sale, offer for sale or importation of the
Peptide, [ * ] or the Product (except insofar as such action is a counterclaim
to or defense of, or accompanies a defense of, a Third Party’s claim or
assertion of infringement under Section 9.6, in which case the provisions of
Section 9.6 shall govern), such Party shall so notify the other Party and the
Parties shall promptly confer to determine whether to bring such action or the
manner in which to settle such action.  Affymax shall have the first right, but
not the obligation, to bring at its own

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

64

--------------------------------------------------------------------------------


 

expense and in its sole control such action in the Affymax Territory or the
Licensed Territory.  If Affymax does not bring such an action in the Licensed
Territory, within ninety (90) days of notification thereof pursuant to this
Section 9.9(a) (or earlier, if required by the nature of the proceeding), then
Collaborator shall have the right, but not the obligation, to bring, at
Collaborator’s sole expense and in Collaborator’s sole control, such action only
within the Licensed Territory.  The Party not bringing an action under this
Section 9.9(a) shall join the action as a joint party plaintiff if required to
enable the other Party to bring such action, and the other Party’s expense. 
Additionally, if appropriate, the Party not bringing an action under this
Section 9.9(a) shall be entitled to separate representation in such proceeding
by counsel of its own choice and at its own expense, and shall cooperate fully
with the Party bringing such action.  Any awards or amounts received in bringing
any such action, if any, shall be first allocated to reimburse the Parties’
expenses in such action, and any remaining amounts shall be retained by the
Party bringing such action.

 

9.10                        Parties’ Patent Rights.  If an Affymax Patent, Joint
Patent or Collaborator Patent becomes the subject of any proceeding commenced by
a Third Party within the Licensed Territory in connection with an opposition,
reexamination request, action for declaratory judgment, nullity action,
interference or other attack upon the validity, title or enforceability thereof
(except insofar as such action is a counterclaim to or defense of, or
accompanies a defense of, an action for infringement against a Third Party under
Section 9.5, in which case the provisions of Section 9.5 shall govern), then the
Party owning or otherwise Controlling such Patent shall control such defense at
its sole cost; provided that if such action relates to a Joint Patent, the
Parties shall confer and determine which Party shall control such action and
bear the associated costs.  The controlling Party shall permit the
non-controlling Party to participate in the proceeding to the extent permissible
under applicable Law, and to be represented by its own counsel in such
proceeding, at the non-controlling Party’s expense.  If either Party decides
that it does not wish to defend against such action, then the other Party shall
have a backup right to assume defense of such Third-Party action at its own
expense.  Any awards or amounts received in defending any such Third-Party
action, if any, shall be allocated between the Parties as

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

65

--------------------------------------------------------------------------------


 

provided in Section 9.5(g) as if the Party conducting such opposition were the
Party that brought an action against an alleged infringer.

 

9.11                        Orange Book Listing, Compendial Listing.   Upon
request of Collaborator, Affymax shall file appropriate information with the
Regulatory Authority in the Licensed Territory listing any Affymax Patents in
the Orange Book equivalent in the Licensed Territory, if any, as a Patent
related to the Product and shall use Diligent Efforts to maintain such listing.

 

9.12                        Registration of Exclusive License.  Within a
reasonable period of time after the Effective Date, Affymax shall register
before the Japan Patent Office that Collaborator is the exclusive licensee under
the Affymax Patents pursuant to this Agreement.

 

9.13                        Certain Patent Matters.  With regard to [ * ] set
forth in [ * ] (collectively the [ * ]), Affymax shall keep [ * ], and shall [ *
], to the extent consistent with Affymax’s [ * ].

 

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES

 

10.1                        Mutual Representations and Warranties.  Each Party
hereby represents, warrants, and covenants (as applicable) to the other Party as
follows:

 

(a)                                  Corporate Existence and Power.  It is a
company or corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction in which it is incorporated, and has full
corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including, without limitation, the right
to grant the licenses granted by it hereunder.

 

(b)                                  Authority and Binding Agreement.  As of the
Effective Date, (i) it has the corporate power and authority and the legal right
to enter into this Agreement and perform its obligations hereunder; (ii) it has
taken all necessary corporate action on its part required to authorize the
execution and delivery of the Agreement and the performance of its obligations

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

66

--------------------------------------------------------------------------------


 

hereunder; and (iii) the Agreement has been duly executed and delivered on
behalf of such Party, and constitutes a legal, valid, and binding obligation of
such Party that is enforceable against it in accordance with its terms.

 

(c)                                  No Conflict.  It is not a party to any
agreement that would prevent it from granting the rights granted to the other
Party under this Agreement or performing its obligations under this Agreement. 
The execution, delivery and performance of this Agreement shall not violate,
conflict with or constitute a default under any agreement (including its
corporate charter or other organizational documents) to which it is a party or
to which it may be bound, or to its best knowledge, any applicable Laws or order
of any court or other tribunal.

 

(d)                                  No Debarment.  In the course of the
Development of Products, each Party has not used and shall not use, during the
term of this Agreement, any employee or consultant who has been debarred by any
Regulatory Authority, or,  is the subject of debarment proceedings by a
Regulatory Authority.

 

10.2                        Additional Representations, Warranties and Covenants
of Affymax.  Affymax represents, warrants and covenants to Collaborator as
follows, as of the Effective Date:

 

(a)                                  Regulatory Materials and Studies.  To the
best of Affymax’s knowledge, all Regulatory Materials Controlled by Affymax in
existence as of the Effective Date and to which Collaborator has rights of use
or reference hereunder (collectively, “Affymax Regulatory Materials”), including
the Regulatory Materials described in Section 4.2(b), as of the Effective Date
have been prepared, maintained and retained in accordance with applicable Laws. 
All preclinical and clinical studies conducted with respect to Hematide and the
Products in connection with the preparation of the Affymax Regulatory Materials,
including such studies from which the data described in Section 4.1(a) and
Section 4.1(b) are derived, as of the Effective Date have been conducted
substantially in accordance with applicable Laws by persons with appropriate
education, knowledge and experience.  Affymax has not been debarred and is not
subject to debarment, in each case pursuant to Section 306 of the FD&C Act or
any similar law or regulation in any jurisdiction outside the United States.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

67

--------------------------------------------------------------------------------


 

(b)                                  Sufficiency of License Grants; Affymax
Patents.  Except as  disclosed in Schedule 10.2 of this Agreement:

 

(i)                                    the Affymax Patents are not subject to
any encumbrance, lien or claim of ownership by any Third Party that is
inconsistent with the rights and (sub)licenses granted to Collaborator
hereunder;

 

(ii)                                no claim or litigation has been brought or,
to the knowledge of Affymax is threatened, by any person or entity alleging that
(A) any of the Affymax Patents in the Licensed Territory is invalid or
unenforceable, or (B) practice of any of the Affymax Technology in the Licensed
Territory infringes or otherwise conflicts or interferes with any intellectual
property or proprietary right of any Third Party;

 

(iii)                            to the knowledge of Affymax, prior to the
Effective Date, no Third Party has infringed or misappropriated any Affymax
Technology, and, as of the Effective Date, there is no actual or threatened
infringement or misappropriation of the Affymax Technology by any Third Party;

 

(iv)                               to the knowledge of Affymax, neither
(1) Collaborator’s exercise of its rights hereunder with respect to the Affymax
Technology, nor (2) Affymax’s or Collaborator’s Development or Commercialization
of Hematide or any Product in the Licensed Territory, will infringe any Patent
or other intellectual property right or other proprietary right of any Third
Party;

 

(v)                                   Affymax has the right to grant an
exclusive license to Collaborator to each of the Affymax Patents in the Licensed
Territory with a right to sublicense as provided for in Article 6,

 

(vi)                               this Agreement is consistent with all of the
Third Party License Agreements in all respects and does not conflict with,
violate, breach or otherwise give rise to a default by Affymax under, any term
of each of the Third Party License Agreement;

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

68

--------------------------------------------------------------------------------


 

(vii)                           Affymax has obtained any and all consents, if
any, required from Third Parties for Affymax to enter into this Agreement and to
grant to Collaborator the licenses and other rights provided herein and has
provided a copy of such consents to Collaborator.

 

(viii)                       Affymax owns or possesses adequate right, title and
interest in the Affymax Know-How to grant the license thereto to Collaborator as
provided in Article 6.

 

(ix)                              Exhibit I sets forth all license agreements
existing as of the Effective Date to which Affymax is a party and under which
Affymax has obtained a license from certain Third Parties relating to inventions
necessary or useful for Development or Commercialization of Products, Peptide,
Hematide or [ * ] in the Licensed Territory.

 

(c)                                  Patent Matters in the Licensed Territory. 
With respect to the Licensed Territory, and as of the Effective Date: (i) All
registration, maintenance and renewal fees due in connection with each Affymax
Patent have been paid in a timely manner, (ii) all documents required to be
filed in order to maintain each Affymax Patent have been filed in a timely
manner, (iii) no action has been taken that would constitute waiver, abandonment
or any similar relinquishment of rights with respect to any Affymax Patent, and
(iv) all relevant prior art known to the entity filing any patent application
for any Affymax Patent has been presented to the relevant patent authority.

 

(d)                                  Supply of Bulk Hematide by Affymax.  All
Bulk Hematide supplied by Affymax to Collaborator pursuant to this Agreement
shall be manufactured, handled and stored by Affymax or its Third Party contract
manufacturer(s) in compliance with all applicable laws and regulations,
including without limitation GMP requirements (to the extent set forth in this
Agreement or the quality agreement to be entered into between the Parties
pursuant to Section 7.8).

 

10.3                        Disclaimer.  Collaborator understands that the
Products are the subject of ongoing clinical research and development and that
Affymax cannot assure the safety or usefulness of Products.  In addition,
Affymax makes no warranties except as set forth in this Agreement concerning the
Affymax Technology.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

69

--------------------------------------------------------------------------------


 

10.4                        No Other Representations or Warranties.  EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR
NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, IS MADE OR
GIVEN BY OR ON BEHALF OF A PARTY.  ALL REPRESENTATIONS AND WARRANTIES, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

 

ARTICLE 11

 

INDEMNIFICATION

 

11.1                        Indemnification by Affymax.  Affymax shall defend,
indemnify, and hold Collaborator and Collaborator’s officers, directors,
employees, and agents (the “Collaborator Indemnitees”) harmless from and against
any and all Third Party claims, suits, proceedings, damages, expenses (including
court costs and reasonable attorneys’ fees and expenses), and recoveries,
including product liability claims (collectively, “Claims”) to the extent that
such Claims arise out of, are based on, or result from (a) the development,
manufacture, storage, handling, use, promotion, sale, offer for sale, and
importation of Products by Affymax or its sublicensees or Affiliates in the
Affymax Territory and/or the Development activities conducted by or on behalf of
Affymax (or its sublicensees or Affiliates in the Affymax Territory, if any),
including without limitation the development activities prior to or ongoing as
of the Effective Date; (b) a breach of any of Affymax’s representations,
warranties, and obligations under the Agreement; or (c) the willful misconduct
or negligent acts of Affymax, its Affiliates, or the officers, directors,
employees, or agents of Affymax or its Affiliates.  The foregoing indemnity
obligation shall not apply if the Collaborator Indemnitees fail to comply with
the indemnification procedures set forth in Section 11.3, or to the extent that
any Claim arises from, is based on, or results from (i) the Development,
manufacture, storage, handling, use, promotion, sale, offer for sale, and
importation of Products by Collaborator or its Affiliates, sublicensees, or
distributors; (ii) a breach of any of Collaborator’s representations,
warranties, and obligations under the

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

70

--------------------------------------------------------------------------------


 

Agreement; or (iii) the willful misconduct or negligent acts of Collaborator or
its Affiliates, or the officers, directors, employees, or agents of Collaborator
or its Affiliates.

 

11.2                        Indemnification by Collaborator.  Collaborator shall
defend, indemnify, and hold Affymax and Affymax’s officers, directors,
employees, and agents (the “Affymax Indemnitees”) harmless from and against any
and all Claims to the extent that such Claims arise out of, are based on, or
result from (a) the Development, manufacture, storage, handling, use, promotion,
sale, offer for sale, and importation of Products by Collaborator or its
Affiliates, sublicensees, or distributors; (b) a breach of any of Collaborator’s
representations, warranties, and obligations under the Agreement; or (c) the
willful misconduct or negligent acts of Collaborator or its Affiliates, or the
officers, directors, employees, or agents of Collaborator or its Affiliates. 
The foregoing indemnity obligation shall not apply if the Affymax Indemnitees
fail to comply with the indemnification procedures set forth in Section 11.3, or
to the extent that any Claim arises from, is based on, or results from (i) the
development, manufacture, storage, handling, use, promotion, sale, offer for
sale, and importation of Products by Affymax or its sublicensees or Affiliates
in the Affymax Territory and/or the Development activities conducted by or on
behalf of Affymax (or its sublicensees or Affiliates in the Affymax Territory,
if any), including without limitation the development activities prior to or
ongoing as of the Effective Date; (ii) a breach of any of Affymax’s
representations, warranties, and obligations under the Agreement; or (iii) the
willful misconduct or negligent acts of Affymax, its Affiliates, or the
officers, directors, employees, or agents of Affymax or its Affiliates.

 

11.3                        Indemnification Procedures.  The Party claiming
indemnity under this Article 11 (the “Indemnified Party”) shall give written
notice to the Party from whom indemnity is being sought (the “Indemnifying
Party”) promptly after learning of such Claim.  The Indemnified Party shall
provide the Indemnifying Party with reasonable assistance, at the Indemnifying
Party’s expense, in connection with the defense of the Claim for which indemnity
is being sought.  The Indemnified Party may participate in and monitor such
defense with counsel of its own choosing at its sole expense; provided, however,
the Indemnifying Party shall have the right to assume and conduct the defense of
the Claim with counsel of its choice.  The Indemnifying Party shall not settle
any claim without the prior written consent of the

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

71

--------------------------------------------------------------------------------


 

Indemnified Party, not to be unreasonably withheld, unless the settlement
involves only the payment of money.  So long as the Indemnifying Party is
actively defending the Claim in good faith, the Indemnified Party shall not
settle any such Claim without the prior written consent of the Indemnifying
Party.  If the Indemnifying Party does not assume and conduct the defense of the
Claim as provided above, (a) the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to the claim in any manner the Indemnified Party may deem reasonably appropriate
(and the Indemnified Party need not consult with, or obtain any consent from,
the Indemnifying Party in connection therewith), and (b) the Indemnifying Party
shall remain responsible to indemnify the Indemnified Party as provided in this
Article 11.

 

11.4                        Limitation of Liability.  NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR
INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING
THE FOREGOING, NOTHING IN THIS SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER
SECTION 11.1 OR 11.2, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF SECTION 6.4
OR CONFIDENTIALITY OBLIGATIONS IN ARTICLE 12.

 

11.5                        Insurance. Each Party shall procure and maintain
insurance, including product liability and other appropriate insurance, adequate
to cover its obligations hereunder and which are consistent with normal business
practices of prudent companies similarly situated at all times during which any
Product is being clinically tested in human subjects or commercially distributed
or sold.  It is understood that such insurance shall not be construed to create
a limit of either Party’s liability with respect to its indemnification
obligations under this Article 11.  Each Party shall provide the other with
written evidence of such insurance upon request.  Each Party shall provide the
other with written notice at least thirty (30) days prior to the cancellation,
non-renewal or material change in such insurance or self-insurance which
materially adversely affects the rights of the other Party hereunder.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

72

--------------------------------------------------------------------------------


 

ARTICLE 12

 

CONFIDENTIALITY

 

12.1                        Confidentiality.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the Parties, each
Party agrees that, for the Term and until the later of (i) the tenth anniversary
of the Effective Date, or (ii) five (5) years after the expiration or
termination of the Term, it shall keep confidential and shall not publish or
otherwise disclose and shall not use for any purpose other than as provided for
in this Agreement any Confidential Information furnished to it by the other
Party pursuant to this Agreement except for that portion of such information or
materials that the receiving Party can demonstrate by competent written proof:

 

(a)                                  was already known to the receiving Party or
its Affiliate, other than under an obligation of confidentiality, at the time of
disclosure by the other Party;

 

(b)                                  was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after it disclosure and other than through
any act or omission of the receiving Party in breach of this Agreement;

 

(d)                                  was disclosed to the receiving Party or its
Affiliate by a Third Party without obligations of confidentiality with respect
thereto; or

 

(e)                                  was independently discovered or developed
by the receiving Party or its Affiliate without the aid, application, or use of
Confidential Information of the other Party; provided, however, that this
exception shall not apply to information or materials consisting of data and
results generated or resulting from Development activities with respect to
Peptide, [ * ], Hematide or the Products, which information and materials shall
be deemed Confidential Information of the Party who has developed such
information or materials regardless of whether

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

73

--------------------------------------------------------------------------------


 

such information and materials were independently discovered or developed by the
receiving Party or its Affiliate.

 

12.2                        Authorized Disclosure.  Each Party may disclose
Confidential Information belonging to the other Party to the extent such
disclosure is reasonably necessary in the following situations:

 

(a)                                  filing or prosecuting Patents as permitted
in this Agreement;

 

(b)                                  regulatory filings and other filings with
Governmental Authorities, including filings with the Securities and Exchange
Commission;

 

(c)                                  prosecuting or defending litigation;

 

(d)                                  complying with applicable Laws;

 

(e)                                  disclosure to its employees, agents, and
consultants, and any Third Parties  (including licensees or sublicensees with
which a Party is Developing or Commercializing Products) only on a need-to-know
basis and solely as necessary in connection with the performance of this
Agreement, provided that in each case the recipient of such Confidential
Information must agree to be bound by similar obligations of confidentiality and
non-use at least as equivalent in scope as those set forth in this Article 12
prior to any such disclosure; and

 

(f)                                    disclosure of the material financial
terms of this Agreement to any bona fide potential investor, investment banker,
acquiror, merger partner, or other potential financial partner (including, if
applicable, a Third Party Partner that may or does make an equity investment in
Affymax, or a loan to Affymax, in connection with its arrangement with Affymax
for Product in the Affymax Territory); provided that in connection with such
disclosure, the disclosing Party shall use all reasonable efforts to inform each
disclosee of the confidential nature of such Confidential Information and shall
cause each recipient of such Confidential Information to treat such Confidential
Information as confidential.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

74

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to clause
(a) through (d) of this Section 12.2, it shall, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use best
efforts to secure confidential treatment of such information.  In any event, the
Parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder.

 

12.3                        Publicity;  Terms of Agreement.

 

(a)                                  The Parties agree that the material terms
of this Agreement are included within the Confidential Information of both
Parties, subject to the special authorized disclosure provisions set forth below
in this Section 12.3.  The Parties have agreed to make a joint public
announcement of the execution of this Agreement substantially in the form of the
press release attached as Exhibit K on or after the Effective Date.

 

(b)                                  After release of such press release, if
either Party desires to make a public announcement concerning the material terms
of this Agreement, such Party shall give reasonable prior advance notice of the
proposed text of such announcement to the other Party for its prior review and
approval (except as otherwise provided herein), such approval not to be
unreasonably withheld.  A Party commenting on such a proposed press release
shall provide its comments, if any, within three (3) business days after
receiving the press release for review.  Affymax shall have the right to make a
press release announcing the achievement of each milestone under this Agreement
as it is achieved, and the achievements of Regulatory Approvals in the Licensed
Territory as they occur, subject only to the review procedure set forth in the
preceding sentence.  In relation to Collaborator’s review of such an
announcement, Collaborator may make specific, reasonable comments on such
proposed press release within the prescribed time for commentary, but shall not
withhold its consent to disclosure of the information that the relevant
milestone has been achieved and triggered a payment hereunder.  Neither Party
shall be required to seek the permission of the other Party to repeat any
information regarding the terms of this Agreement that has already been publicly
disclosed by such Party, or by the other Party, in accordance with this
Section 12.3.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

75

--------------------------------------------------------------------------------


 

(c)                                  The Parties acknowledge that Affymax may be
obligated to file a copy of this Agreement with the U.S. Securities and Exchange
Commission (the “SEC”).  Affymax shall be entitled to make such a required
filing, provided that it requests confidential treatment of certain commercial
terms and sensitive technical terms hereof to the extent such confidential
treatment is reasonably available to Affymax.  In the event of any such filing,
Affymax shall provide Collaborator with a copy of the Agreement marked to show
provisions for which Affymax intends to seek confidential treatment and shall
reasonably consider and incorporate Collaborator’s comments thereon to the
extent consistent with the legal requirements governing redaction of information
from material agreements that must be publicly filed.  Collaborator shall
promptly provide any such comments.  Collaborator recognizes that U.S. laws and
SEC policies and regulations to which Affymax is and may become subject may
require Affymax to publicly disclose certain terms of this Agreement that
Collaborator may prefer not be disclosed, and that Affymax is, after completing
the above mentioned procedures, entitled hereunder to make such required
disclosures to the extent legally required.

 

12.4                        Publications.  Neither Party may publish peer
reviewed manuscripts, or give other forms of public disclosure such as abstracts
and presentations, of results of studies carried out under this Agreement with
respect to the Licensed Territory, without the opportunity for prior review by
the other Party.  Each Party shall provide the other Party the opportunity to
review and comment on any proposed manuscripts or presentations which relate to
any Product at least thirty (30) days prior to their intended submission for
publication or presentation.  Each Party shall consider the comments of the
other Party and shall remove any and all of the other Party’s Confidential
Information at the request of such other Party.  A Party seeking publications
shall provide the other Party a copy of the manuscript at the time of the
submission.  Neither Party shall have the right to publish or present the other
Party’s Confidential Information without the other Party’s prior written
consent, except as expressly permitted in this Agreement.   This Section 12.4
shall not relate to any publications or other forms of public disclosure sought
by any Third Party Partner with respect to the Product.

 

12.5 Injunction.   Each Party shall be entitled, in addition to any other right
or remedy it may have, at Law or in equity, to seek an injunction in any court
of competent jurisdiction,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

76

--------------------------------------------------------------------------------


 

enjoining or restraining the other Party and/or its Affiliates from any
violation or threatened violation of this Article 12.

 

ARTICLE 13

 

TERM AND TERMINATION

 

13.1                        Term.  This Agreement shall become effective on the
Effective Date and, unless earlier terminated pursuant to this Article 13, shall
remain in effect in the Licensed Territory until the expiration of all of
Collaborator’s payment obligations under Article 8.  Following such expiration,
Collaborator shall have a fully paid non-exclusive license under the Affymax
Technology to make, have made, use, sell and import Hematide, Peptide, [ * ]
and/or Product in the Licensed Territory, under such trademark as Collaborator
has been using in collaboration with the Product, or any other trademark.  In
addition, in the event Collaborator desires to continue to purchase Bulk
Hematide from Affymax, it shall so notify Affymax no later than six 6) months
prior to the expiration of this Agreement, and thereafter Affymax shall either
(a) continue to supply Bulk Hematide at a cost equal to the Manufacturing Cost
plus [ * ] for a period to be negotiated by the Parties, or (b) permit
Collaborator to manufacture itself, or on its behalf through a contract
supplier, Bulk Hematide, and in such event grant to Collaborator a non-exclusive
royalty-free license, under Affymax Technology related to manufacture of Bulk
Hematide, and otherwise assist Collaborator to enable it to obtain continuous
supply of Bulk Hematide, including without limitation, providing relevant
documents and using diligent efforts to encourage or cause Affymax’s
then-current Third Party contract manufacturers of Bulk Hematide to manufacture
and supply to Collaborator such Bulk Hematide directly. Upon request of
Collaborator, Affymax shall provide to Collaborator reasonable access to
Affymax’s manufacturing personnel to facilitate the foregoing efforts on terms
to be agreed upon by the Parties.

 

13.2                        Early Termination.

 

(a)                                  Withdrawal by Collaborator.  Collaborator
shall have the right to terminate this Agreement, for any or no reason, in its
entirety, upon six (6) months’ written

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

77

--------------------------------------------------------------------------------


 

notice to Affymax; provided that any such termination shall not be effective
prior to the second anniversary of the Effective Date; and further provided that
Collaborator shall have the right to terminate this Agreement before the end of
such two (2) year period if Product Development efforts by or on behalf of
Collaborator are terminated entirely for patient safety concerns or pursuant to
a requirement imposed by Regulatory Authorities in the Licensed Territory or by
the external monitoring board.  If Collaborator terminates this Agreement
pursuant to this Section 13.2(a), then:

 

(i)                                    Collaborator shall not, during such six
(6) month notice period, take any action that could adversely affect or impair
the further Development and Commercialization of Products; and

 

(ii)                                the Joint Committee shall coordinate the
wind-down of Collaborator’s efforts under this Agreement; and

 

(iii)                            Collaborator shall continue to be responsible
for any payments that become due to Affymax pursuant to this Agreement during
such six  (6) month notice period.

 

(b)                                  Termination for Breach.  Affymax shall have
the right to terminate this Agreement upon written notice to Collaborator if
Collaborator, after receiving written notice identifying such material breach by
Collaborator, fails to cure such material breach within sixty (60) days from the
date of such notice (or within ten (10) business days notice in the event such
material breach is solely based upon Collaborator’s failure to pay any amounts
due Affymax hereunder).  Collaborator shall have the right to terminate this
Agreement upon written notice to Affymax if Affymax, after receiving written
notice identifying a material breach by Affymax of its obligations under this
Agreement, fails to cure such material breach within sixty (60) days from the
date of such notice.  For clarity, if a Party elects not to exercise its rights
to terminate this Agreement pursuant to this Section 13.2(b) for the other
Party’s uncured material breach, but instead elects to allow this Agreement to
continue in effect, then the breaching Party shall continue to be liable to the
other Party for any breach of representations, warranties, obligations or
agreements made in this Agreement by such breaching Party, and the non-breaching
Party

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

78

--------------------------------------------------------------------------------


 

shall be entitled to pursue legal and equitable remedies arising from such
breach that are available to it.

 

13.3                        Effect of Termination of the Agreement. Upon
termination by Affymax of the Agreement under Section 13.2(b), or upon
termination by Collaborator under Section 13.2(a), the following shall apply (in
addition to any other rights and obligations under Section 13.4, 13.5 or 13.6 or
otherwise under this Agreement with respect to such termination):

 

(a)                                  Regulatory Materials.  To the extent
permitted by applicable Law, Collaborator shall transfer and assign to Affymax
all Regulatory Materials and Regulatory Approvals for Product in the Licensed
Territory that are Controlled by Collaborator.

 

(b)                                  Collaborator License.  Collaborator hereby
grants to Affymax, effective only in such event, a non-exclusive, worldwide,
fully-paid, royalty-free license, with the right to grant multiple tiers of
sublicenses, under the Collaborator Technology existing as of the date of
termination to develop, make, have made, use, sell, offer for sale, and import
Bulk Hematide, the [ * ] and any Products.

 

(c)                                  Transition Assistance.  Collaborator shall,
for a reasonable period of time, provide such assistance, at no cost to Affymax,
to transfer and/or transition to Affymax all other technology or know-how, or
then-existing commercial arrangements, that is, or are, reasonably necessary or
useful for Affymax to commence or continue Developing, conducting Finished
Manufacturing of or Commercializing Products in the Licensed Territory, to the
extent Collaborator is then performing or having performed such activities,
including without limitation transferring, upon request of Affymax, any
agreements or arrangements with Third-Party suppliers or vendors to supply or
sell Products in the Licensed Territory, to the extent practicable. If any such
contract between Collaborator and a Third Party for the supply of Bulk Hematide
or Finished Product for the Licensed Territory is not assignable to Affymax,
then Collaborator shall reasonably cooperate with Affymax to arrange to continue
to obtain such supply from such entity, and Collaborator shall supply such Bulk
Hematide or Finished Product, as applicable, to Affymax, at a cost that equals [
* ] of Collaborator’s cost (calculated in a manner consistent with the
definition of Affymax’s Manufacturing Cost) for a reasonable period.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

79

--------------------------------------------------------------------------------


 

In addition, to the extent that Collaborator or its Affiliate is then
manufacturing Bulk Hematide and/or Finished Products for the Licensed Territory,
Collaborator shall continue to manufacture, and shall supply to Affymax, at a
cost that equals [ * ] of Collaborator’s costs (calculated in a manner
consistent with the definition of Affymax’s Manufacturing Cost), such Bulk
Hematide and/or Finished Products for Affymax’s use in the Licensed Territory
for a reasonable period in order to permit Affymax to establish sufficient
manufacturing capacity for Bulk Hematide and/or Finished Product for the
Licensed Territory, in addition to that which it had in place for its use in the
Affymax Territory.  Such period shall be no more than twelve (12) months unless
otherwise agreed by the Parties.

 

(d)                                  Remaining Inventories.  Affymax shall have
the right to purchase from Collaborator all of the inventory of Bulk Hematide
and/or Finished Product held by Collaborator as of the effective date of
termination of this Agreement at a price equal to Collaborator’s [ * ] to
acquire or manufacture such inventory.  Affymax shall notify Collaborator within
thirty (30) days after the date of termination  of the Agreement whether Affymax
elects to exercise such right.  If Affymax does not exercise such right, then
Collaborator shall have the right to sell in the Licensed Territory any such
remaining inventory over a period of no greater than six (6) months after the
effective date of termination of this Agreement.

 

For clarity, upon any termination of this Agreement under Section 13.2, the
licenses granted to Collaborator under this Agreement shall terminate.

 

13.4                        Other Remedies.  Termination or expiration of this
Agreement for any reason shall not release any Party from any liability or
obligation that already has accrued prior to such expiration or termination, nor
affect the survival of any provision hereof to the extent it is expressly stated
to survive such termination.  Termination or expiration of this Agreement for
any reason shall not constitute a waiver or release of, or otherwise be deemed
to prejudice or adversely affect, any rights, remedies or claims, whether for
damages or otherwise, that a Party may have hereunder or that may arise out of
or in connection with such termination or expiration.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

80

--------------------------------------------------------------------------------


 

13.5                        Rights in Bankruptcy.  All rights and licenses
granted under or pursuant to this Agreement by Affymax are, and shall otherwise
be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code.  The Parties agree that Collaborator, as licensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code.  The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
Affymax under the U.S. Bankruptcy Code, Collaborator shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, which,
if not already in Collaborator’s possession, shall be promptly delivered to it
(a) upon any such commencement of a bankruptcy proceeding upon Collaborator’s
written request therefor, unless Affymax elects to continue to perform all of
its obligations under this Agreement or (b) if not delivered under clause (a),
following the rejection of this Agreement by Affymax upon written request
therefor by Collaborator.

 

13.6                        Survival.  The following provisions shall survive
any expiration or termination of this Agreement for the period of time
specified: Articles 1, 11 (to the extent relevant to claims arising from actions
or omissions occurring during the Term), 12, 14 (to the extent relevant to
disputes arising during the Term) and 15, and Sections 7.6, 8.7, 8.8, 9.1, 9.2,
9.3(c) (except for the proviso of the seventh sentence which relates to the
limitation of Collaborator’s right to grant licenses under the Joint Patents,
which shall survive for two (2) years after any termination by Collaborator
under Section 13.2(a) prior to First Commercial Sale of Product in the Licensed
Territory for reasons unrelated to patient safety concerns, and which otherwise
shall not survive), 10.3, 10.4, 13.3, 13.4, 13.5 and 13.6.

 

ARTICLE 14

 

DISPUTE RESOLUTION

 

14.1                        English Language; Governing Law. This Agreement was
prepared in the English language, which language shall govern the interpretation
of, and any dispute regarding,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

81

--------------------------------------------------------------------------------


 

the terms of this Agreement.  This Agreement and all disputes arising out of or
related to this Agreement or any breach hereof shall be governed by and
construed under the laws of the State of New York, without giving effect to any
choice of law principles that would require the application of the laws of a
different state.  Subject to Sections 14.2 and 14.3, any claim or controversy of
whatever nature arising out of or relating to this Agreement or any breach
hereof shall be brought exclusively in a court of competent jurisdiction,
federal or state, located in San Francisco, California, and in no other
jurisdiction.  Each Party hereby consents to personal jurisdiction and venue in,
and agrees to service of process issued or authorized by, such court. 
Notwithstanding the foregoing, either Party may seek injunctive relief in any
court in any jurisdiction where appropriate.

 

14.2                        Disputes.  The Parties recognize that disputes as to
certain matters may from time to time arise during the Term which relate to
either Party’s rights and/or obligations hereunder.  It is the objective of the
Parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort to litigation.  To accomplish this objective, the Parties agree to follow
the procedures set forth in this Section 14.2 to resolve any controversy or
claim arising out of, relating to or in connection with any provision of this
Agreement (other than a dispute addressed in Section 14.3), if and when a
dispute arises under this Agreement.

 

(a)                                  Referred From Joint Committee.  With
respect to disputes arising from the Joint Committee pursuant to Section 2.4(a),
if the Joint Committee is unable to resolve any dispute within ten (10) business
days after such dispute is submitted to it, either Party may, by written notice
to the other Party, have such dispute referred to the senior executive officers
for each Party for attempted resolution by good faith negotiations within thirty
(30) days after such notice is received.  If the senior executive officers
designated by the Parties are not able to resolve such dispute within such
thirty (30) day period, either Party may at any time thereafter pursue any legal
or equitable remedy available to it in accordance with Section 14.1.

 

(b)                                  Arising Between the Parties.  With respect
to all disputes arising between the Parties and not from the Joint Committee,
including, without limitation, any alleged

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

82

--------------------------------------------------------------------------------


 

failure to perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement, if the Parties are unable to
resolve such dispute within sixty (60) days after such dispute is first
identified by either Party in writing to the other, the Parties shall refer such
dispute to the senior executive officers for each Party for attempted resolution
by good faith negotiations within thirty (30) days after such notice is
received.  If the senior executive officers designated by [ * ] are not able to
resolve such dispute within such thirty (30) day period, either Party may at any
time thereafter pursue any legal or equitable remedy available to it in
accordance with Section 14.1.

 

14.3        Patent and Trademark Dispute Resolution.  Any dispute, controversy
or claim between the Parties relating to the scope, validity, enforceability or
infringement of any Patents covering the manufacture, use or sale of any Product
or of any trademark rights relating to any Product shall be submitted to a court
of competent jurisdiction in the Licensed Territory in which such Patents or
trademark rights were granted or arose.

 

ARTICLE 15

 

MISCELLANEOUS

 

15.1        Entire Agreement; Amendment.  This Agreement, including the Exhibits
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior agreements and
understandings between the Parties with respect to the subject matter hereof,
including, without limitation, the Mutual Confidential Disclosure Agreement
between the Parties dated September 30, 2005.  There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth herein and
therein.  No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

83

--------------------------------------------------------------------------------


 

15.2        Force Majeure.  Both Parties shall be excused from the performance
of their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including without limitation, an act of God, war, civil commotion,
terrorist act, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe, and failure of plant or
machinery (provided that such failure could not have been prevented by the
exercise of skill, diligence, and prudence that would be reasonably and
ordinarily expected from a skilled and experienced person engaged in the same
type of undertaking under the same or similar circumstances).  Notwithstanding
the foregoing, a Party shall not be excused from making payments owed hereunder
because of a force majeure affecting such Party.

 

15.3        Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 15.3, and shall be deemed to have been given for all purposes
(a) when received, if hand-delivered or sent by a reputable overnight delivery
service, or (b) five (5) business days after mailing, if mailed by first class
certified or registered mail, postage prepaid, return receipt requested.

 

If to Affymax:

Affymax, Inc.

 

4001 Miranda Avenue

 

Palo Alto, California 94306

 

Attn: Chief Executive Officer

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

84

--------------------------------------------------------------------------------


 

With a copy to:

Barbara A. Kosacz, Esq.

 

Cooley Godward LLP

 

5 Palo Alto Square

 

3000 El Camino Real

 

Palo Alto, CA 94306

 

 

If to Collaborator:

Takeda Pharmaceutical Company Limited

 

1-1, Doshomachi 4-chome, Chuo-ku,

 

Osaka, 540-8645, Japan

 

Attn: General Manager, Global Licensing and Business Development

 

15.4        No Strict Construction; Headings.  This Agreement has been prepared
jointly and shall not be strictly construed against either Party.  Ambiguities,
if any, in this Agreement shall not be construed against any Party, irrespective
of which Party may be deemed to have authored the ambiguous provision.  The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section.

 

15.5        Assignment.  Neither Party may assign or transfer this Agreement or
any rights or obligations hereunder without the prior written consent of the
other, except that a Party may make such an assignment without the other Party’s
consent to Affiliates or to a successor to substantially all of the business of
such Party in the field to which this Agreement relates, whether in a merger,
sale of stock, sale of assets or other transaction.  Notwithstanding anything to
the contrary in Article 1, in the event of such transaction, however,
intellectual property rights of the acquiring party to such transaction (if
other than one of the Parties to this Agreement) shall not be included in the
technology licensed to the other Party hereunder to the extent held by such
acquiror prior to such transaction, or to the extent such technology is
developed outside the scope of activities conducted with respect to the Peptide,
[ * ], Hematide, Alternative ESA, Backup Product or Product.  Any permitted
successor or assignee of rights and/or obligations hereunder

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

85

--------------------------------------------------------------------------------


 

shall, in writing to the other Party, expressly assume performance of such
rights and/or obligations.  The Affymax Technology and the Collaborator
Technology shall exclude any intellectual property held or developed by a
permitted successor and not in connection with Products.  Any permitted
assignment shall be binding on the successors of the assigning Party.  Any
assignment or attempted assignment by either Party in violation of the terms of
this Section 15.5 shall be null, void and of no legal effect.

 

15.6        Performance by Affiliates.  Each Party may discharge any obligations
and exercise any right hereunder through any of its Affiliates.  Each Party
hereby guarantees the performance by its Affiliates of such Party’s obligations
under this Agreement, and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.  Any breach by
a Party’s Affiliate of any of such Party’s obligations under this Agreement
shall be deemed a breach by such Party, and the other Party may proceed directly
against such Party without any obligation to first proceed against such Party’s
Affiliate.

 

15.7        Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

15.8        Severability.  If any one or more of the provisions of this
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof.  The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

15.9        No Waiver.  Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

86

--------------------------------------------------------------------------------


 

15.10      Independent Contractors.  Each Party shall act solely as an
independent contractor, and nothing in this Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way.  Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.

 

15.11      Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement shall be
binding upon the delivery by each Party of an executed signature page to the
other Party by facsimile transmission.  If signature pages are so delivered by
facsimile transmission, each Party shall also immediately deliver an executed
original counterpart of this Agreement to the other Party by courier delivery
service.

 

{Signature page follows.}

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

87

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Effective Date.

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED

 

AFFYMAX, INC.

 

 

 

 

 

 

By:

/s/ Makato Yamaoka

 

By:

/s/ Arlene Morris

 

 

 

 

 

Name: Makoto Yamaoka

 

Name:  Arlene Morris

 

 

 

Title: Managing Director

 

Title:   President & CEO

 

 

 

         General Manager

 

 

 

 

 

         Pharmaceutical Marketing Division

 

 

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

88

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

AFFYMAX HOUSE MARKS

 

AFFYMAX

 

United
States

 

Registration
No. 1,855,403

 

 

 

 

 

(black/white)
[g187011kg19i001.jpg]

 

United States

 

Serial No. 76/468,006

 

 

 

 

 

(color)
[g187011kg19i002.jpg]

 

United States

 

Serial No. 76/468,005

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AFFYMAX PATENTS

 

To the extent the following table lists patents and patent applications filed or
issued in the United States, Affymax Patents shall include any equivalent
applications and patents that are or will be filed with patent authorities in
the Licensed Territory (i.e., those applications and patents that claim priority
to such United States applications or to the applications from which such United
States patents issued).

 

Patents for Japanese Licensee

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[ * ] STRUCTURE

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PEPTIDE STRUCTURE

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT  E

 

REAGENT

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

JOINT COMMITTEE MEMBERS AND PROJECT COORDINATORS

 

For Affymax:

 

Joint Committee Members:

 

Anne-Marie Duliege, M.D., V.P. Clinical and Regulatory Affairs

 

Doug Cole. V.P., Ph.D., Development

 

Chris Dammann, V.P. Business Development

 

Project Coordinator:

 

Kerstin Leuther, Ph.D., Director Project Management

 

For Takeda:

 

Joint Committee Members:

 

Hisao Nakajima, MPDRAP Franchise II Project Leader, Strategic Product Planning
Department Mitsuhiro Okamoto, Senior Manager, Japan Development Center,
Pharmaceutical Development Division

 

Hisayoshi Iwakiri, Group Manager, Oncology Group, Ethical Product Marketing
Department, Pharmaceutical Marketing Division

 

Project Coordinator:

 

Toshikazu Ban, Senior Director, Global Licensing, Global Licensing and Business
Development

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

[ * ]

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT H   DEVELOPMENT PLAN

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

AFFYMAX, INC.

 

SERIES E PREFERRED STOCK PURCHASE AGREEMENT

 

February          , 2006

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

AFFYMAX, INC.

 

SERIES E PREFERRED STOCK PURCHASE AGREEMENT

 

THIS SERIES E PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”) is made and
entered into as of February       , 2006, by and among AFFYMAX, INC., a Delaware
corporation (the “Company”), and each of those persons and entities, severally
and not jointly, whose names are set forth on the Schedule of Investors attached
hereto as Exhibit A (which persons and entities are hereinafter collectively
referred to as “Investors” and each individually as an “Investor”).

 

RECITALS

 

WHEREAS, Investors desire to purchase an aggregate of 2,120,329 shares of the
Company’s Series E Preferred Stock (the “Shares”) on the terms and conditions
set forth herein; and

 

WHEREAS, the Company desires to issue and sell the Shares to Investors on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, and for other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                      PURCHASE AND SALE OF SERIES E PREFERRED
STOCK.

 

1.1                               Sale and Issuance of Series E Preferred Stock.

 

(a)                                  The Company shall adopt and file with the
Secretary of State of Delaware on or before the Closing (as defined below), the
Amended and Restated Certificate of Incorporation of the Company substantially
in the form attached hereto as Exhibit B (the “Restated Charter”).

 

(b)                                  Subject to the terms and conditions of this
Agreement, each Investor agrees, severally and not jointly, to purchase at the
Closing, and the Company agrees to sell and issue to each Investor at the
Closing, that number of shares of the Company’s Series E Preferred Stock set
forth opposite each Investor’s name on Exhibit A hereto for the purchase price
of $4.7162 per share.

 

1.2                               Closing.

 

(a)                                  The purchase and sale of the Series E
Preferred Stock and the consummation of the other transactions contemplated by
the Financing Agreements (as defined below) (the “Closing”) shall take place at
the offices of Cooley Godward LLP, 3175 Hanover Street, Palo Alto, CA,
94304-1130, at such date, time and place as the Company and Investors acquiring
in the aggregate more than one-half (1/2) of the shares of the Series E
Preferred Stock

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

sold pursuant hereto mutually agree upon orally or in writing (such date is
hereinafter referred to as the “Closing Date”).

 

(b)                                  At the Closing, the Company shall deliver
to each Investor a certificate representing the shares of Series E Preferred
Stock that such Investor is purchasing hereunder as shown on Exhibit A against
payment to the Company by such Investor of the full purchase price therefor by
check, wire transfer or any combination thereof.

 

2.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

Except as set forth on the Schedule of Exceptions (the “Schedule of Exceptions”)
which specifically identifies the relevant Section hereof (and which shall apply
to any other sections in this Section 2 where such disclosure is relevant,
provided that such relevance is reasonably clear (a listing of a party,
contract, agreement, document or instrument in and of itself without any
reasonably responsive textual description is not relevance that is reasonably
clear) from the disclosure in the Schedule of Exceptions) furnished to each
Investor prior to execution hereof and attached hereto as Schedule A (which
exceptions shall be deemed to be representations and warranties as if made
hereunder), the Company hereby represents, warrants, and (as applicable)
covenants to each of the Investors, as follows:

 

2.1                               Organization, Good Standing and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to own and operate its properties and
assets, to carry out the transactions contemplated by the Financing Agreements,
and to carry on its business as presently conducted.  The Company is duly
qualified to transact business as a foreign corporation and is in good standing
in each jurisdiction in which such failure to so qualify could reasonably be
expected to have a Material Adverse Effect (as defined in Section 2.5 below) on
the Company.

 

2.2                               Capitalization and Voting Rights.

 

(a)                                  The authorized capital stock of the
Company, immediately prior to the Closing, consists of:

 

(i) Preferred Stock.  Thirty-Six Million Seven Hundred Twenty-Nine Thousand Nine
Hundred Twenty-One (36,729,921) shares of Preferred Stock, $0.0001 par value
(the “Preferred Stock”), of which (i) Two Million Three Hundred Thousand
(2,300,000) shares have been designated Series A Preferred Stock, all of which
are issued and outstanding, (ii) Five Million (5,000,000) shares have been
designated Series B Preferred Stock, all of which are issued and outstanding,
(iii) Ten Million Six Hundred Nine Thousand Five Hundred Ninety-Two (10,609,592)
shares have been designated Series C Preferred Stock, Ten Million Six Hundred
One Thousand Six Hundred Forty-One  (10,601,641) shares of which are issued and
outstanding, (iv) Sixteen Million Seven Hundred Thousand (16,700,000) shares
have been designated Series D Preferred Stock, Fifteen Million Nine Hundred Two
Thousand Four Hundred Sixty-Four (15,902,464) shares of which are issued and
outstanding and (v) Two Million One Hundred

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------


 

Twenty-Thousand Three Hundred Twenty-Nine (2,120,329) shares of Series E
Preferred Stock, none of which are issued and outstanding.  The rights,
privileges and preferences of the Preferred Stock will be as stated in the
Restated Charter.

 

(ii)                                Common Stock; Options; Reserved Shares. 
Fifty Million Seven Hundred Fifty Thousand (50,750,000) shares of common stock,
$0.0001 par value (the “Common Stock”), of which One Million Three Hundred
Thirty-One Thousand One Hundred Seventy-One (1,331,171) shares are issued and
outstanding.  Under the Company’s 2001 Stock Option/Stock Issuance Plan (the
“Plan”), (i) options to purchase Four Million Eight Hundred Eighty-Five Thousand
Nine Hundred Eighty (4,885,980) shares have been granted and are currently
outstanding, and (ii) Nine Thousand Four Hundred Seventy-Two (9,472) shares of
Common Stock remain available for future issuance to officers, directors,
employees and consultants of the Company.

 

(b)                                  All issued and outstanding shares of the
Company’s Common Stock and Preferred Stock (i) have been duly authorized and
validly issued and are fully paid and nonassessable, and (ii) were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities.

 

(c)                                  Except for (i) the conversion privileges of
the Preferred Stock, (ii) the rights provided in the Restated Charter, the
Amended and Restated Investors’ Rights Agreement in the form attached hereto as
Exhibit C (the “Investors’ Rights Agreement”) and the Amended and Restated Right
of First Refusal and Co-Sale Agreement in the form attached hereto as Exhibit D
(the “Co-Sale Agreement”), (iii) warrants exercisable for 7,951 shares of
Series C Preferred Stock at an exercise price of $3.773 per share, (iv) warrants
exercisable for 1,532,405 shares of Common Stock at an exercise price of $4.25
per share pursuant to that certain Warrant Purchase Agreement, dated July 11,
2005, and (v) warrants exercisable for 220,316 shares of Common Stock at an
exercise price of $1.14 per share to Montgomery & Co.,  there are no options,
warrants, calls, rights (including conversion or preemptive rights), commitments
or agreements of any character to which the Company is a party or by which it is
bound obligating the Company to issue, deliver, sell, repurchase or redeem, or
cause to be issued, delivered, sold, repurchased or redeemed, any shares of
capital stock of the Company or obligating the Company to grant, extend,
accelerate the vesting of, change the price of, or otherwise amend or enter into
such option, warrant, call, right, commitment or agreement.  Other than the
Amended and Restated Voting Agreement in the form attached hereto as Exhibit E
(the “Voting Agreement” and together with this Agreement, the Investors’ Rights
Agreement and the Co-Sale Agreement, the “Financing Agreements”), and except as
set forth in the Restated Charter, there are no contracts, commitments or
agreements relating to the voting of the Company’s capital stock: (i) between or
among the Company and any of its security holders, (ii) by a director of the
Company and (iii) to the knowledge of the Company, between or among any of the
Company’s security holders.

 

2.3                               Authorization.  The Company has all requisite
corporate power and authority to enter into the Financing Agreements to which it
is a party and to consummate the transactions contemplated hereby and thereby,
as the case may be.  All corporate action on the part of the

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

3

--------------------------------------------------------------------------------


 

Company and its officers, directors and stockholders necessary for the
authorization, execution and delivery of the Financing Agreements, the
performance of all obligations of the Company hereunder and thereunder, the
filing of the Restated Charter, and the authorization, sale and issuance (or
reservation for issuance) of the Series E Preferred Stock being sold hereunder
and the Common Stock issuable upon conversion of the Shares (the “Conversion
Shares”), has been taken or will be taken prior to the Closing.  The Financing
Agreements and all other agreements contemplated hereby or thereby to which the
Company is a party, upon signing and delivery will constitute valid and legally
binding obligations of the Company, enforceable in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent that the enforceability of the indemnification
provisions contained in the Investors’ Rights Agreement may be limited by
applicable federal or state securities laws.

 

2.4                               Valid Issuance of Series E Preferred Stock. 
The Series E Preferred Stock that is being purchased by the Investors hereunder,
when issued, sold and delivered in compliance with the terms of this Agreement
and the Restated Charter, will be duly and validly issued, fully paid and
nonassessable and will be free of any Encumbrances (as defined below) other than
any Encumbrances created by or imposed upon the holders thereof and will be free
of restrictions on transfer, other than restrictions on transfer under this
Agreement, the Investors’ Rights Agreement, the Co-Sale Agreement, and
applicable state and federal securities laws.  The Conversion Shares have been
duly and validly reserved for issuance and, upon issuance in accordance with the
terms of the Restated Charter, will be duly and validly issued, fully paid and
nonassessable will be free of any Encumbrances other than any liens or
Encumbrances created by or imposed upon the holders thereof and will be free of
restrictions on transfer, other than restrictions on transfer under this
Agreement, the Investors’ Rights Agreement, the Co-Sale Agreement, and
applicable state and federal securities laws.  “Encumbrance” means any claim,
lien, pledge, option, charge, easement, security interest, deed of trust,
mortgage, right-of-way, encroachment, building or use restriction, conditional
sales agreement, encumbrance or other similar right of any third parties,
whether voluntarily incurred or arising by operation of law, and includes any
agreement to give any of the foregoing in the future, and any contingent sale or
other title retention agreement or lease in the nature thereof other than
(i) liens for current taxes, assessments, or governmental charges, or levies on
property not yet due and payable and (ii) such imperfections of title, liens and
easements as do not and will not materially detract from or interfere with the
use of the properties subject thereto or affected thereby, or otherwise
materially impair business operations involving such properties.

 

2.5                               Governmental Consents.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any court, tribunal, administrative or other agency
or commission or other governmental authority or instrumentality anywhere in the
world (“Governmental Entity”) is required in connection with the consummation of
the transactions contemplated by the Financing Agreements, except for such
filings required pursuant to applicable federal and state securities laws and
blue sky laws or for such other filings which are not required by applicable law
to be effected prior to the Closing,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

4

--------------------------------------------------------------------------------


 

which filings will be effected within the required statutory period.  The
Company has obtained each federal, state, county, local or foreign governmental
consent, license, permit, grant, or other authorization of a Governmental Entity
(i) pursuant to which the Company currently operates or holds any interest in
any of its properties or (ii) that is required for the operation of the
Company’s business as conducted or the holding of any such interest ((i) and
(ii) herein collectively called the “Authorizations”), and all of such
Authorizations are in full force and effect, except where failure to obtain or
have any such Authorizations could not reasonably be expected to have a Material
Adverse Effect on the Company.  For purposes of this Agreement, “Material
Adverse Effect” means with respect to any entity or group of entities any event,
change or effect that is materially adverse to the condition (financial or
otherwise), properties, assets, liabilities, business, operations or results of,
operations or prospects of such entity and its subsidiaries, taken as a whole.

 

2.6                               Offering.  Subject in part to the truth and
accuracy of each Investor’s representations set forth in Section 3 of this
Agreement, the offer, sale and issuance of the Series E Preferred Stock as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and the
qualification or registration requirements of applicable blue sky laws.  Neither
the Company nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemptions.

 

2.7                               Litigation.  There is no action, suit,
proceeding, claim, arbitration or investigation pending before any agency, court
or tribunal, foreign or domestic, or, to the Company’s knowledge, currently
threatened in writing against the Company or threatened against or affecting any
of the officers, directors or employees of the Company that questions the
validity of the Financing Agreements or the right of the Company to enter into
any of such agreements, or to consummate the transactions contemplated hereby or
thereby, or that could reasonably be expected to result, either individually or
in the aggregate, in a loss to the Company in excess of $100,000 or that could
otherwise materially affect the business (as presently conducted or as currently
proposed to be conducted), assets or condition of the Company, financially or
otherwise, or any change in the current equity ownership of the Company, nor is
the Company aware that there is any substantial basis for any of the foregoing. 
The foregoing includes actions, suits, proceedings or investigations pending or,
to the Company’s knowledge, threatened in writing (or to the Company’s
knowledge, any substantial basis therefor) involving the prior employment of any
of the Company’s employees, their use in connection with the Company’s business
of any information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.  The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by the
Company currently pending or which the Company intends to initiate regarding its
business.

 

2.8                               Financial Statements.  The Company has made
available to each Investor its  standalone unaudited financial statements
(balance sheet, income statement, and statement of cash flows) as of
November 30, 2005 (the “Financial Statements”).  Such Financial Statements
(i) are in accordance with the books and records of the Company, (ii) are in all
material respects

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

5

--------------------------------------------------------------------------------


 

true, correct and complete and present fairly and accurately the financial
condition of the Company at the date or dates therein indicated and the results
of operations for the period or periods therein specified and (iii) have been
prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods indicated and with
each other (except that the unaudited financial statements do not:  (i) have
notes thereto, or (ii) contain certain classifications as required by GAAP).
Except as set forth in the Financial Statements, the Company does not have any
material liabilities of any nature (whether mature or unmatured accrued,
absolute, unliquidated, contingent or otherwise, whether due or to become due,
regardless of when asserted, and whether or not required to be reflected in
financial statements in accordance with GAAP) other than liabilities and
obligations directly accrued by and attributable to the Company that have arisen
after November 30, 2005 in the ordinary course of business consistent with past
practice (none of which is a liability resulting from breach of contract, breach
of warranty, tort, infringement, claim or lawsuit).  The Company maintains and
will continue to maintain through the Closing and post-closing a standard system
of accounting established and administered in accordance with GAAP.

 

2.9                               Permits.  The Company has all franchises,
permits, governmental licenses and any similar authority necessary for the
conduct of the Company’s business as presently conducted, the lack of which
could reasonably be expected to adversely affect the Company’s business as
presently conducted, properties or financial condition of the Company.  The
Company is not in default in any material respect under any of such franchises,
permits, governmental licenses or other similar authority.

 

2.10                        Title to Properties and Assets; Liens, Etc.  The
Company has good and marketable title to all of its tangible properties,
interests in tangible properties and assets, real and personal, reflected in the
Balance Sheet or acquired after the Balance Sheet Date (except such properties,
interests in properties and assets sold or otherwise disposed of since the
Balance Sheet Date in the ordinary course of business), or with respect to
leased properties and tangible assets, to the knowledge of the Company, valid
leasehold interests in, free and clear of all mortgages, liens, pledges, charges
or Encumbrances of any kind or character.  The plants, tangible property and
equipment of the Company that are used in the operations of the Company’s
business as presently conducted are in good operating condition and repair,
subject to normal wear and tear.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
INVESTORS.  Each Investor hereby severally and not jointly represents, warrants
and (as applicable) covenants to the Company as follows:

 

3.1                               Authorization.  Such Investor has full power
and authority to enter into each of the Financing Agreements, to the extent it
is a party, and each such agreement constitutes its valid and legally binding
obligation, enforceable against such Investor in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

6

--------------------------------------------------------------------------------


 

equitable remedies and (iii) to the extent the indemnification provisions
contained in the Investors’ Rights Agreement may be limited by applicable
federal or state securities laws.

 

3.2                               Purchase Entirely for Own Account.  This
Agreement is made with such Investor in reliance upon Investor’s execution of
this Agreement and such Investor hereby confirms that the Shares and the
Conversion Shares to be received by such Investor will be acquired for
investment for such Investor’s own account, not as a nominee or agent, and not
with a view to the sale or distribution of any part thereof, and that such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same.  By executing this Agreement, such Investor
further represents that such Investor has no contract, undertaking, agreement or
arrangement with any person to sell, transfer, or grant participation to such
person or to any third person, with respect to any of the Shares or Conversion
Shares.

 

3.3                               Disclosure of Information.  Such Investor
believes it has been provided for review all the information it considers
necessary or appropriate for deciding whether to purchase the Series E Preferred
Stock.  Such Investor further represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Series E Preferred Stock and the Company’s
business, properties, prospects and financial condition of the Company. The
foregoing, however, does not limit or modify the representations and warranties
in Section 2 of this Agreement or in any of the other Financing Agreements or
the right of the Investors to rely thereon.

 

3.4                               Further Limitations on Disposition.  Without
in any way limiting the representations set forth in this Agreement, each
Investor further agrees not to make any disposition of all or any portion of the
Shares (or the Conversion Shares) unless and until the transferee has agreed in
writing for the benefit of the Company to be bound by this Section 3.4 and:

 

(a)                                  There is then in effect a registration
statement under the Securities Act covering such proposed disposition and such
disposition is made in accordance with such registration statement; or

 

(b)                                  (i) Such Investor shall have notified the
Company of the proposed disposition and shall have furnished the Company with a
reasonable statement of the circumstances surrounding the proposed disposition,
and (ii) if requested by the Company, such Investor shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company that
such disposition will not require registration under the Securities Act. It is
agreed that the Company will not require opinions of counsel for transactions
made pursuant to Rule 144 except in unusual circumstances.

 

(c)                                  Notwithstanding the provisions of
subsections (a) and (b) above, no such registration statement or opinion of
counsel shall be necessary for a transfer (i) by a Investor to any of its
affiliated entities or (ii) by a Investor that is a partnership to a partner of
such partnership or a retired partner of such partnership who retires after the
date hereof, or to the estate of any such partner or retired partner or the
transfer by gift, will or intestate succession of

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

7

--------------------------------------------------------------------------------


 

any partner to his or her spouse or to the siblings, lineal descendants or
ancestors of such partner or his or her spouse, in each case, if the transferee
agrees in writing to be subject to the terms hereof to the same extent as if it
was an original Investor hereunder.

 

3.5                               Legends.  It is understood that the
certificates evidencing the Shares (or the Conversion Shares) may bear one or
all of the following or comparable legends:

 

(a)                                  “THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS
SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

 

(b)                                  Any legend required by the Bylaws of the
Company or the securities laws of any state or other governmental or regulatory
agency having authority over the issuance of the Shares (or the Conversion
Shares).

 

3.6                               Reliance by Company.  Such Investor
understands that the representations, warranties, covenants and acknowledgements
set forth in Section 3 constitute a material inducement to the Company entering
into this Agreement.

 

3.7                               No Reliance on Others.  Each Investor agrees
that no Investor nor any Investor’s controlling persons, officers, directors,
partners, agents, or employees shall be liable to any other Investor for any
action heretofore or hereafter taken or omitted to be taken by any of them in
connection with the issuance and sale of the Series E Preferred Stock (including
the Common Stock issuable upon conversion thereof) contemplated hereunder.

 

3.8                               Accredited Investor.  Investor represents that
it is an accredited investor within the meaning of Regulation D under the
Securities Act.

 

4.                                      CONDITIONS OF INVESTORS’ OBLIGATIONS AT
CLOSING.

 

Investors’ obligations to purchase the Shares at the Closing are subject to the
satisfaction, at or prior to the Closing Date, of the following conditions:

 

4.1                               Representations and Warranties True;
Performance of Obligations.  The representations and warranties made by the
Company in Section 2 hereof shall be true and correct in all material respects,
except for representations and warranties that are qualified as to materiality
or Material Adverse Effect which shall be true and correct in all respects, as
of the Closing Date with the same force and effect as if they had been made as
of the Closing Date, and the Company shall have performed all obligations and
conditions herein required to be performed or observed by it on or prior to the
Closing.

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

8

--------------------------------------------------------------------------------


 

4.2                               Consents, Permits, and Waivers.  The Company
shall have obtained any and all consents, permits and waivers necessary or
appropriate for consummation of the transactions contemplated by the Financing
Agreements except for such as may be properly obtained subsequent to the
Closing.

 

4.3                               Filing of Restated Charter.  The Restated
Charter shall have been filed with the Secretary of State of the State of
Delaware and shall continue to be in full force and effect as of the Closing
Date.

 

4.4                               Corporate Documents.  The Company shall have
delivered to Investors or their counsel, copies of all corporate documents of
the Company as Investors shall reasonably request.

 

4.5                               Reservation of Conversion Shares.  The
Conversion Shares issuable upon conversion of the Shares shall have been duly
authorized and reserved for issuance upon such conversion.

 

4.6                               Compliance Certificate.  The Company shall
have delivered to Investors a Compliance Certificate, executed by the Chief
Executive Officer of the Company, dated as of the Closing Date, to the effect
that the conditions specified in subsections 4.1, 4.2, 4.3 and 4.5 of this
Section 4 have been satisfied.

 

4.7                               Secretary’s Certificate.  Investors shall have
received from the Company’s Secretary, a certificate having attached thereto
(i) the Company’s Restated Charter as in effect at the time of the Closing,
(ii) the Company’s Bylaws as in effect at the time of the Closing,
(iii) resolutions approved by the Board authorizing the transactions
contemplated hereby, (iv) resolutions approved by the Company’s stockholders
authorizing the filing of the Restated Charter, and (v) good standing
certificates (including tax good standing) with respect to the Company from the
applicable authorities in Delaware and any other jurisdiction in which the
Company is qualified to do business, dated as of a recent date prior to the
Closing.

 

4.8                               Investors’ Rights Agreement.  The Investors’
Rights Agreement substantially in the form attached hereto as Exhibit C shall
have been executed and delivered by the parties thereto.

 

4.9                               Co-Sale Agreement.  The Co-Sale Agreement
substantially in the form attached hereto as Exhibit D shall have been executed
and delivered by the parties thereto.

 

4.10                        Voting Agreement.  The Voting Agreement
substantially in the form attached hereto as Exhibit E shall have been executed
and delivered by the parties thereto.

 

5.                                      CONDITIONS OF THE COMPANY’S OBLIGATIONS
AT CLOSING.

 

The Company’s obligation to issue and sell the Shares at each Closing is subject
to the satisfaction, on or prior to such Closing, of the following conditions:

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

9

--------------------------------------------------------------------------------


 

5.1                               Representations and Warranties True.  The
representations and warranties in Section 3 made by those Investors acquiring
Shares hereof shall be true and correct at the date of the Closing, with the
same force and effect as if they had been made on and as of said date.

 

5.2                               Performance of Obligations.  Such Investors
shall have performed and complied with all agreements and conditions herein
required to be performed or complied with by such Investors on or before the
Closing.

 

5.3                               Filing of Restated Charter.  The Restated
Charter shall have been filed with the Secretary of State of the State of
Delaware.

 

5.4                               Investors’ Rights Agreement.  The Investors’
Rights Agreement substantially in the form attached hereto as Exhibit C shall
have been executed and delivered by Investors.

 

5.5                               Co-Sale Agreement.  The Co-Sale Agreement
substantially in the form attached hereto as Exhibit D shall have been executed
and delivered by the parties thereto.

 

5.6                               Voting Agreement.  The Voting Agreement
substantially in the form attached hereto as Exhibit E shall have been executed
and delivered by the parties thereto.

 

5.7                               Consents, Permits, and Waivers.  The Company
shall have obtained any and all consents, permits and waivers necessary or
appropriate for consummation of the transactions contemplated by the Financing
Agreements except for such as may be properly obtained subsequent to the
Closing.

 

6.                                      SURVIVAL.

 

6.1                               Survival of Representations and Warranties. 
The representations, warranties, covenants and agreements made herein shall
survive the closing of the transactions contemplated hereby.  All statements as
to factual matters contained in any certificate or other instrument delivered by
or on behalf of the Company pursuant hereto in connection with the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Company hereunder solely as of the date of such certificate or instrument.

 

7.                                      AMENDMENT; WAIVER.

 

7.1                               Amendment, Waiver.  Any term of this Agreement
may be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company, the holders of a
majority of the Common Stock that is issued or issuable upon conversion of the
Series E Preferred Stock sold pursuant to this Agreement.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any securities purchased under this Agreement at the time outstanding
(including securities into which such securities are convertible), each future
holder of all such securities and the Company, provided, however, the failure by
any party at any time to require performance or compliance by the others of any
of its obligations or agreements will in no way affect the right to require such
performance or

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

10

--------------------------------------------------------------------------------


 

compliance at any time thereafter.  The waiver by any party of a breach of any
provision of this Agreement will not be treated as a waiver of any preceding or
succeeding breach of such provision or as a waiver of the provision itself.

 

8.                                      MISCELLANEOUS.

 

8.1                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given: (i) upon personal
delivery to the party to be notified; (ii) when sent by confirmed telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day; (iii) domestically, five (5) business days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (iv) one (1) business day after deposit with a nationally or
internationally, as applicable, recognized overnight courier, specifying next
day delivery, if domestic, or if international, then three (3) business days
thereafter, with written verification of receipt.  All communications shall be
sent as follows (provided, that any party hereto (and such party’s permitted
assigns) may by notice so given change its address for future notices hereunder
by giving ten days’ advance notice to all other parties):

 

(a) if to the Investors:

 

at the address set forth on Exhibit A

 

(b) if to the Company:

 

Affymax, Inc.

4001 Miranda Avenue

Palo Alto, CA 94304

Attention: CEO

Telephone No.: (650) 812-8700

Facsimile No.: (650) 434-0832

 

with a copy to:

 

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Attention: Barbara A. Kosacz

Telephone No.: (650) 843-5000

Facsimile No.: (650) 849-7400

 

8.2                               Interpretation.  When a reference is made in
this Agreement to an Exhibit or a Schedule, such reference shall be to an
Exhibit or Schedule to this Agreement unless otherwise indicated.  The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.”  The words “all” and
“any” when

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

11

--------------------------------------------------------------------------------


 

used herein shall be deemed in each case to mean “any and all.”  The phrase
“provided to,” “furnished to,” and terms of similar import in this Agreement
means that a paper copy of the information referred to has been furnished to the
party to whom such information is to be provided. The phrases “the date of this
Agreement,” “the date hereof,” and terms of similar import, unless the context
otherwise requires, shall be deemed to refer to February       , 2006.  For
purposes of this Agreement, whenever the context requires: the singular number
shall include the plural, and vice versa; the feminine gender shall include the
masculine and neuter genders; the masculine gender shall include the feminine
and neuter genders; and the neuter gender shall include the masculine and
feminine genders.  The term “person” shall include natural persons,
corporations, partnerships, limited liability companies and other entities
unless the context of such reference clearly indicates that only natural persons
are intended and any reasonable interpretation of such context would exclude
entities. The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

8.3                               Counterparts; Facsimile Delivery.  This
Agreement may be executed in one or more counterparts and delivered by
facsimile, all of which shall be considered one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.  A facsimile signature shall be deemed an
original.

 

8.4                               Attorney’s Fees.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

8.5                               Entire Agreement; Nonassignability; Parties in
Interest.  This Agreement (which includes the Exhibits and the Schedules) and
the documents and instruments and other agreements specifically referred to
herein or therein or delivered by the Company pursuant hereto or otherwise,
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral and (b) shall not be assigned by operation of law or
otherwise except as otherwise specifically provided herein, except that the
Investors may assign their respective rights and delegate their respective
obligations hereunder to their respective affiliates and partners.  Except as
otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Shares).

 

8.6                               Severability.  In the event that any provision
of this Agreement, or the application thereof, becomes or is declared by a court
of competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto.  The parties further
agree to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision that will

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

12

--------------------------------------------------------------------------------


 

achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.

 

8.7                               Remedies Cumulative.  All remedies in any of
the Financing Agreements expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy.

 

8.8                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
to the extent applicable without reference to such state’s principles of
conflicts of law; provided, however, that issues involving the corporate
governance of any of the parties hereto shall be governed by their respective
jurisdictions of incorporation.

 

8.9                               Rules of Construction.  The parties hereto
agree that they have been represented by counsel during the negotiation,
preparation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 

8.10                        Finder’s Fee.  Except as set forth on the Schedule
of Exceptions, each party represents that it neither is nor will be obligated
for any finders’ fee or commission in connection with this transaction.  Each
Investor agrees to indemnify and to hold harmless the Company from any liability
for any commission or compensation in the nature of a finders’ fee (and the
costs and expenses of defending against such liability or asserted liability)
for which such Investor or any of its officers, partners, employees or
representatives is responsible. The Company agrees to indemnify and hold
harmless each Investor from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of their
respective officers, employees or representatives is responsible.

 

8.11                        Expenses.  Each party shall pay all costs and
expenses that it incurs with respect to the negotiation, execution, delivery and
performance of the Agreement.

 

8.12                        Aggregation of Stock.  All shares of the Series E
Preferred Stock or Common Stock issued upon conversion of the Series E Preferred
Stock held or acquired by affiliated entities or persons shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

 

8.13                        Delays or Omissions.  It is agreed that no delay or
omission to exercise any right, power or remedy accruing to any party, upon any
breach, default or noncompliance by another party under the Financing
Agreements, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  It is further agreed that any waiver, permit, consent or
approval of any kind or character on any

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

13

--------------------------------------------------------------------------------


 

party’s part of any breach, default or noncompliance under the Financing
Agreements or any waiver on such party’s part of any provisions or conditions of
the Financing Agreements must be in writing and shall be effective only to the
extent specifically set forth in such writing.

 

{The remainder of this page has been intentionally left blank.}

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed the SERIES E PREFERRED
STOCK PURCHASE AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY:

 

AFFYMAX, INC.

 

 

By:

 

 

Name:  Arlene Morris

Title:  President and CEO

 

Address:

4001 Miranda Avenue

 

Palo Alto, CA 94304

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

INITIAL PRESS RELEASE

 

[g187011kg25i001.gif]

[g187011kg25i002.gif]

 

AFFYMAX AND TAKEDA ANNOUNCE AGREEMENT

TO DEVELOP AND COMMERCIALIZE HEMATIDE™ IN JAPAN

 

Affymax to Receive More than $100 Million in Upfront and

Milestone Payments Plus Sales Royalties

 

Takeda to Obtain an Exclusive License for Development and

Commercialization in Japan

 

PALO ALTO, Calif. (February 12), and OSAKA, Japan (February 13), 2006
—Affymax, Inc. (Affymax) and Takeda Pharmaceutical Company Limited (Takeda)
today announced that the companies have entered into an exclusive agreement to
develop and commercialize Affymax’s lead product candidate, Hematide™, in Japan
for the treatment of anemia.

 

Hematide, a synthetic peptide-based next-generation erythropoiesis-stimulating
agent (ESA), is designed to stimulate the production of red blood cells.  It is
currently being evaluated in four Phase 2 clinical trials in the United States
and Europe to treat anemia in chronic kidney disease (CKD) and cancer patients.

 

Pursuant to  the agreement, Takeda will pay to Affymax US$17 million as an
up-front payment and will also purchase US$10 million of  Affymax’s stock. In
addition, Affymax is eligible to receive clinical and regulatory milestone
payments totaling US$75 million.  After the launch of Hematide in Japan, Affymax
would receive a double digit royalty on Hematide sales in the territory.  Takeda
is responsible for all development and commercialization costs in Japan, and
Affymax is responsible

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

for the manufacture and supply of drug substance to Takeda.  Takeda then will
manufacture the final commercial product for use in Japan.

 

“With this agreement, Affymax has delivered on a key corporate goal.  This major
milestone achievement will allow us to focus our own now considerable resources
on developing Hematide in the United States and Europe, while Takeda focuses on
the significant market in Japan” said Arlene M. Morris, Affymax’s president and
chief executive officer.  “Takeda is an optimal partner because they have the
development experience in this area and commitment necessary to accelerate and
successfully develop and commercialize Hematide in Japan.”

 

“Hematide is a novel ESA that is an important product based on the evidence we
have observed,” said Yasuchika Hasegawa, Takeda’s president and chief operating
officer.  “We are excited to aggressively move this promising new drug candidate
forward to address a very large underserved patient population.  I also believe
this product will enhance our urological and cancer-related franchises, which we
position as part of our core therapeutic areas.”

 

ESAs, which have been used successfully to manage anemia in patients with CKD
and cancer-related anemia, represent a $12 billion market worldwide, of which
Japan is about $1 billion and growing.  ESA therapy has dramatically reduced the
need for blood transfusions and the frequency and severity of anemia-associated
morbidity, resulting in an improved quality of life for patients.

 

About Hematide™

 

Hematide has a completely novel amino acid sequence that is unrelated to
erythropoietin, a hormone that stimulates red blood cell formation, or to any
other known naturally-occurring human sequences.  Compared to therapeutic
proteins, Hematide has the potential advantages of an uncomplicated chemical
synthesis, a simple dosing schedule characterized by once monthly
administration, and room temperature storage.  In addition, antibodies generated
to erythropoietin do not cross-react with Hematide, providing a rationale to
study it in patients with pure red cell aplasia (PRCA), a rare autoimmune
disease caused by development of

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------


 

antibodies to recombinant erythropoietin.  A Phase 2 study to evaluate Hematide
in PRCA patients is scheduled to begin in early 2006.

 

About Affymax

 

Affymax, Inc. is a clinical-stage pharmaceutical company that is developing a
rich pipeline of synthetic peptide-based drugs against clinically validated
targets for the treatment of kidney diseases and cancer.  Hematide, the
Company’s lead clinical product candidate, is a novel peptide-based drug
designed to stimulate red blood cell production currently in Phase 2 trials for
the potential treatment of anemia associated with chronic kidney disease and
cancer.  For more information go to www.affymax.com.

 

About Takeda

 

Takeda, located in Osaka, Japan, is a research-based global company with its
main focus on pharmaceuticals. As the largest pharmaceutical company in Japan
and one of the global leaders of the industry, Takeda is committed to striving
toward better health for individuals and progress in medicine by developing
superior pharmaceutical products. Additional information about Takeda is
available through its corporate website, www.takeda.com/index-e.html

 

# # #

 

For Further Information:

 

Affymax

 

Mary Fermi

Daryl Messinger

Senior Director, Commercial Development

WeissComm Partners (for Affymax)

650-812-8722

415-999-2361

mary_fermi@affymax.com

daryl@weisscommpartners.com

 

Takeda

Seizo Masuda

Coordinator, Corporate Communications

+81-6-6204-2060

Masuda_Seizo@takeda.co.jp

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 10.2

 

1.              [ * ]

 

2.             On June 9, 2004, Affymax filed a civil complaint in the Regional
Court Munich I in the Federal Republic of Germany against Ortho Pharmaceutical
Corporation and Ortho-McNeil Pharmaceutical, Inc. of Raritan, New Jersey
(collectively “Ortho”).  Affymax’s complaint alleges that Affymax is an owner of
European Patent Application EP 0 892 812 which currently lists Ortho as the sole
applicant, and that Affymax should be named as the applicant, or in the
alternative co-applicant, of that European application. [ * ] The  case remains
pending in Regional Court Munich I.

 

3.      On September 27, 2004, Affymax filed a civil complaint in the United
States District Court for the Northern District of Illinois against Johnson &
Johnson, Ortho-McNeil Pharmaceutical, Inc., Ortho Pharmaceutical Corporation,
and The R.W. Johnson Pharmaceutical Research Institute d/b/a Johnson & Johnson
Pharmaceutical Research and Development (collectively “J&J-Ortho”). Affymax’s
complaint alleges that J&J-Ortho have applied for and in some cases been granted
patents covering subject matter that was invented by Affymax’s scientists in
connection with a Research and Development Agreement between Affymax and
J&J-Ortho (“R&D Agreement”). Affymax alleges that, based on the applicable
patent laws and the R&D Agreement, Affymax’s scientists should have been
identified as inventors on the patents and patent applications, and Affymax
should have been granted ownership rights to these patents and patent
applications. The complaint also alleges that J&J-Ortho has breached the R&D
Agreement and Affymax has suffered certain damages as a result of said breach.
Pursuant to the terms of the R&D Agreement, Affymax entered into a period of
good faith discussions with J&J-Ortho to resolve, if possible, the dispute
between the parties regarding the subject matter of Affymax’s civil complaints
in the US and Europe. On October 13, 2004, Affymax and J&J-Ortho entered into a
standstill agreement in order to facilitate good faith discussions between the
parties to resolve the dispute. On March 8, 2005, Affymax and J&J-Ortho entered
into an expanded standstill agreement and Affymax filed a motion to voluntarily
dismiss without prejudice the civil complaint in the U.S. District Court in
Illinois; the motion was granted and the U.S. complaint was dismissed without
prejudice and with leave to refile the complaint with the court prior to
September 8, 2005.  Affymax filed a Motion to Reinstate the U.S. complaint in
the U.S. District Court in Illinois on September 8, 2005, and the motion was
granted by the court reinstating the case.  On October 10, 2005, Affymax filed
an Amended Complaint in the US District Court in Illinois amending the names of
the Defendants to reflect the current business units of Ortho and deleting
certain claims regarding USSN 60/207,654, USSN 09/863,600 and PCT/US01/16654. 
On November 1, 2005, Ortho filed an Answer, Affirmative Defenses, and
Counterclaims to the Affymax complaint.  In their filing, Ortho denies all
material claims against them raised in the Affymax complaint and pleads
counterclaims which include, inter alia, that Ortho should be the sole owner of
US Patent 5,986,047 and the joint owner of US Patents 5,773,569 and 5,830,851,
all of which are currently assigned to Affymax.  In the November 1,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

4

--------------------------------------------------------------------------------


 

2005 filing, Ortho also states that the case pending in the US District Court
for the Northern District of Illinois should be dismissed and the case decided
by binding arbitration as specified in the 1992 agreement between the parties. 
On November 11, 2005, Ortho filed a motion with the Illinois court  to dismiss
or stay the US and German litigations and compel the parties to binding
arbitration. On December 2, 2005, Affymax filed an Answer to Defendants’
Counterclaims which denies all material allegations in defendants’
counterclaims. On December 14, 2005, [ * ]

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

5

--------------------------------------------------------------------------------